Exhibit 10.1

***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

EXECUTION VERSION

LICENSE AND COLLABORATION AGREEMENT

This LICENSE AND COLLABORATION AGREEMENT (the “Agreement”) is entered into as of
August 11, 2014 (the “Execution Date”) between MANNKIND CORPORATION, a Delaware
corporation, having a principal place of business at 28903 North Avenue Paine,
Valencia, California 91355, USA (“MannKind”), TECHNOSPHERE INTERNATIONAL C.V., a
Dutch limited partnership, having a principal place of business at 1097 JB
Amsterdam, Prins Bernhardplein 200, Netherlands (“TICV”), MANNKIND
NETHERLANDS B.V., a Dutch limited liability company, having a principal place of
business at 1097 JB Amsterdam, Prins Bernhardplein 200, Netherlands (“BV” and
together with MannKind and TICV, jointly and severally, the “Licensors”), and
SANOFI-AVENTIS DEUTSCHLAND GMBH, a company organized and existing under the laws
of Germany with a place of business at 65926 Frankfurt am Main, Germany
(“Sanofi”).

RECITALS

WHEREAS, MannKind has developed and has obtained regulatory approval in the
United States (as defined below) of Product (as defined below) for improvement
of glycemic control in adult patients with diabetes and owns or controls certain
patents, know-how and other intellectual property related to Product;

WHEREAS, Sanofi is engaged in the development and commercialization of
pharmaceutical products; and

WHEREAS, Sanofi desires to obtain from the Licensors, and the Licensors desire
to grant to Sanofi, certain exclusive rights and licenses to develop and
commercialize Product in the Territory subject to the terms and conditions of
this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following terms shall have the meanings set out
in this Article I unless otherwise specifically provided herein.

1.1 “Adverse Ruling” shall have the meaning set forth in Section 12.2(a).

1.2 “Affiliate” of a Party shall mean any Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such Party, as the case may be, but for only so long as such
control exists. As used in this Section 1.2,

 

1.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

“control” shall mean: (a) direct or indirect beneficial ownership of at least
50% (or such lesser percentage which is the maximum allowed to be owned by a
foreign corporation in a particular jurisdiction) of the voting share capital or
other equity interest in such Person; or (b) any other arrangement whereby a
Person, acting alone, or a “group,” as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, of Third Parties (a “Group”), (i) controls or
has the right to control the board of directors or equivalent governing body of
a corporation or other entity, or (ii) has the ability to cause the direction of
the management or policies of a corporation or other entity. For clarity, TICV
and BV are Affiliates of MannKind.

1.3 “Alliance Manager” shall have the meaning set forth in Section 3.2.

1.4 “Allowable Expenses” shall have the meaning set forth on EXHIBIT B hereto.

1.5 “[…***…]” shall mean […***…]

1.6 “Antitrust Laws” shall mean the Clayton Act, as amended, the HSR Act, and
all other applicable laws and regulations issued by a Governmental Authority,
whether domestic or foreign, that are designed or intended to prohibit, restrict
or regulate actions having the purpose or effect of monopolization or restraint
of trade or lessening of competition.

1.7 “Applicable Laws” shall mean the applicable provisions of any and all
national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidance, ordinances, judgments,
decrees, directives, injunctions, orders, permits (including Marketing
Approvals) of or from any court, arbitrator, Regulatory Authority or
governmental agency or authority having jurisdiction over or related to the
subject item.

1.8 “Audited Party” shall have the meaning set forth in Section 7.5.

1.9 “Auditing Party” shall have the meaning set forth in Section 7.5.

1.10 “Auditor” shall have the meaning set forth in Section 7.5.

1.11 “Bankruptcy Laws” shall have the meaning set forth in Section 13.6.

1.12 “Biosimilar Application” shall have the meaning set forth in
Section 9.8(a).

1.13 “Breaching Party” shall have the meaning set forth in Section 12.2(a).

1.14 “[…***…] Country” shall mean any of the following countries: […***…].

1.15 “Budget(s)” shall mean the Development Budget, and the Commercialization
Budget.

1.16 “Business Day” shall mean a day other than a Saturday or Sunday or any
public holiday in the United States, France or Germany.

 

***Confidential Treatment Requested

2.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.17 “Calendar Quarter” shall mean a period of three consecutive months during a
Calendar Year beginning on and including January 1st, April 1st, July 1st or
October 1st.

1.18 “Calendar Year” shall mean a period of 12 consecutive months beginning on
and including January 1st.

1.19 “Challenge” shall have the meaning set forth in Section 12.4.

1.20 “Change of Control” means, with respect to a Party (or in the case of
Licensors and solely for purposes of this definition, any of MannKind, TICV or
BV separately):

(a) (i) the acquisition by a Third Party or Group, in one transaction or a
series of related transactions, of direct or indirect beneficial ownership of
more than fifty percent (50%) of the outstanding voting equity securities of a
Party; (ii) a merger or consolidation involving a Party, as a result of which a
Third Party or a Group acquires direct or indirect beneficial ownership of more
than fifty percent (50%) of the voting power of the surviving entity immediately
after such merger, reorganization or consolidation; or (iii) a sale of all or
substantially all of the assets of a Party in one transaction or a series of
related transactions to a Third Party or a Group; or

(b) the acquisition by a […***…], in one transaction or a series of related
transactions, of: (i) majority control of the board of directors or equivalent
governing body of such Party; or (ii) direct or indirect beneficial ownership of
more than […***…] percent ([…***…]%) of the outstanding voting equity securities
of a Party; or (iii) the ability to cause the direction of the management or
allocation of corporate resources of such Party (provided that […***…], shall
not be deemed to be a Change of Control under this sub-clause (iii) so long as
[…***…]; or (iv) all or substantially all of the assets of such Party related to
the transactions contemplated by this Agreement.

1.21 “CMC” shall mean chemistry, manufacturing and controls.

1.22 “Commercialize” (including any variations such as “Commercialization” or
“Commercializing”) shall mean, with respect to a Product, to promote, market,
distribute, sell (and offer for sale or contract to sell), import, or otherwise
commercially exploit or provide product support for such Product.

1.23 “Commercialization Budget” shall mean the budget for activities within the
Commercialization Plan for conducting Commercialization activities with respect
to Product in the Field in the Territory established on a Calendar Year basis by
Sanofi for review and approval by the JAC.

 

***Confidential Treatment Requested

3.



--------------------------------------------------------------------------------

1.24 “Commercialization Plan” shall have the meaning set forth in
Section 5.1(b).

1.25 “Commercially Reasonable Efforts” shall mean:

(a) With respect to efforts of Sanofi as measured on a country by country basis:
that measure of efforts and resources consistent with Sanofi’s and its
Affiliates’ own efforts and resources applied to its and their own compounds,
devices and products of a similar value, stage of development, life cycle and
commercial potential, taking into account all relevant factors including issues
of safety and efficacy, product profile, difficulty in developing or
manufacturing the applicable Product or sourcing raw materials necessary
therefor, competitiveness of alternative third party products in the
marketplace, regulatory approvals (including pricing approvals), pricing and
reimbursement, the patent or other proprietary position of the applicable
Product, the regulatory requirements involved and the potential profitability of
the applicable Product for Sanofi and its Affiliates as compared to the expected
profitability of other products of its then current or in development product
portfolios; and

(b) With respect to efforts of the Licensors: the use of reasonable efforts and
resources, in good faith, consistent with the efforts and resources that a
pharmaceutical or biotechnology company of similar size and situation to the
Licensors, in the exercise of prudent legal, medical, scientific and business
judgment, would commonly apply to its own compounds, devices and products of a
similar value, stage of development, life cycle and commercial potential to the
applicable Product.

1.26 “Commercial Strategy” shall have the meaning set forth in Section 5.1(a).

1.27 “Competing Product” shall mean any product (other than Product) containing
or comprising any formulation of Insulin that is or is intended to be primarily
administered in or through the lungs.

1.28 “Complaining Party” shall have the meaning set forth in Section 12.2(a).

1.29 “Confidential Information” shall have the meaning set forth in Section 8.1.

1.30 “Confidentiality Agreement” shall mean that certain confidentiality
agreement, dated May 31, 2013, between MannKind and Sanofi, as amended.

1.31 “Control” (including any variations such as “Controlled” and
“Controlling”), in the context of intellectual property rights and Information,
shall mean possession by a Party (whether by ownership or license, other than
pursuant to this Agreement) of the ability to grant the applicable license under
this Agreement, without violating the terms of an agreement with a Third Party.

1.32 “Data” shall mean any and all scientific, technical or test data pertaining
to Product that is generated by or on behalf of Sanofi or its Affiliates or by
or on behalf of MannKind or a MannKind Affiliate in the course of performance of
studies or activities contemplated by the Development Plan or this Agreement,
including research data, clinical pharmacology data, CMC data (including
analytical and quality control data and stability data),

 

4.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

pre-clinical data, clinical data and pharmacoeconomic data, including any and
all such data in publications, presentations or submissions made in association
with a Regulatory Filing with respect to Product.

1.33 “Development” or “Develop” shall mean, with respect to a Product, those
pre-clinical and clinical drug development activities that are necessary or
useful to obtain or maintain Marketing Approval, including activities directed
to label expansion after obtaining Marketing Approval that are set forth in the
Development Plan, in the applicable regulatory jurisdiction, whether alone or
for use together, or in combination, with another active agent or pharmaceutical
product, including discovery, test method development, stability testing,
toxicology (including […***…] toxicology studies), formulation or process
development, CMC development, analytical method validation, manufacturing
process validation, cleaning validation, post-Marketing Approval changes,
statistical analysis, development report writing, preclinical and clinical
studies, regulatory filing submission and approval, all activities of the
medical affairs, pharmacoviligance, regulatory, medical liaison and health
outcome liaison groups with respect to the activities contemplated under this
Agreement, and any other activities set forth in any Development Plan.

1.34 “Development Budget” shall mean the budget, established on a Calendar Year
basis and reviewed and approved by the JAC, for activities within the
Development Plan for conducting Development activities with respect to Product
in the Field in the Territory, established on a Calendar Year basis by Sanofi
for review and approval by the JAC.

1.35 “Development Plan” shall mean the written plan setting forth the studies
and other activities to be performed by the Parties with respect to the
Development of Product in the Field in the Territory, established by Sanofi and
reviewed and approved by the JAC, as may be amended. A summary of the initial
Development Plan has been separately delivered by letter as of the Execution
Date.

1.36 “Development Term” shall mean the period during which the Parties are
conducting studies and activities with respect to Product in the Field in the
Territory under the Development Plan, commencing on the Effective Date and
ending upon the completion of all studies and activities specified in the
Development Plan or earlier termination of this Agreement.

1.37 “Device” shall mean any device through which a Formulation may be
administered by inhalation, including the devices Controlled by the Licensors,
such as the Dreamboat™, MedTone® and Cricket™ inhalers.

1.38 “Diabetes” shall mean diabetes mellitus, regardless of type.

1.39 “[…***…] shall mean, […***…].

 

***Confidential Treatment Requested

5.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.40 “Disclosing Party” shall have the meaning set forth in Section 8.1.

1.41 “Effective Date” shall have the meaning set forth in Section 15.16.

1.42 “Export Control Laws” shall mean all applicable laws and regulations
relating to (a) sanctions and embargoes imposed by any governmental authority in
the Territory or (b) the export or re-export of commodities, technologies, or
services, including, but not limited to, the Export Administration Act of 1979,
24 U.S.C. §§ 2401-2420, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-1706, the Trading with the Enemy Act, 50 U.S.C. §§ 1 et seq., the
Arms Export Control Act, 22 U.S.C. §§ 2778 and 2779, and the International
Boycott Provisions of Section 999 of the U.S. Internal Revenue Code of 1986 (as
amended).

1.43 “FCPA” shall mean the U.S. Foreign Corrupt Practices Act (15 U.S.C. §
78dd-1, et seq.) as amended.

1.44 “FDA” shall mean the United States Food and Drug Administration, or any
agency that is responsible for approving the sale of pharmaceutical products in
the United States.

1.45 “Field” shall mean the prevention or treatment of diseases and other
conditions in all indications in humans and animals.

1.46 “Filings” shall have the meaning set forth in Section 15.16.

1.47 “First Commercial Sale” shall mean, on a Competing Product-by-Competing
Product and country-by-country basis, the first bona fide, arm’s length sale by,
on behalf of or under the authority of Sanofi, its Affiliates or sublicensees to
a Third Party, of Competing Product in a country in the Field in the Territory
following receipt of Marketing Approval in such country. Sales of a Competing
Product for registration samples, clinical trials, compassionate use, named
patient use and inter-company transfers to Affiliates of a Party will not
constitute a First Commercial Sale.

1.48 “Formulation” shall mean a formulation of an active pharmaceutical
ingredient suitable for pulmonary administration based upon or incorporating the
drug delivery technology Controlled by the Licensors that involves amorphous or
crystalline diketopiperazine microparticles.

1.49 “[…***…] Milestone” shall mean […***…].

 

***Confidential Treatment Requested

6.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[…***…] For the avoidance of doubt, if […***…].

1.50 “Governmental Authority” shall mean any national, international, federal,
state, provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.51 “Government Health Care Program” shall mean the Medicare Part D Coverage
Gap Discount program (as defined in 42 U.S.C. 1395w-114A, as amended), the
Medicaid program (Title XIX of the Social Security Act), the Department of
Veterans Affairs FSS Program, TRICARE, and the Public Health Service 340B
Program, and any similar federal, state, and local governmental health care
plans and programs.

1.52 “Government Health Care Program Contract” shall mean, with respect to
Product, any agreements that are necessary to give effect to any Government
Health Care Program (whether or not such agreements constitute “government
contracts” as such term is used in connection with government procurement, e.g.
340B Pharmaceutical Pricing Agreements and Medicaid Drug Rebate Agreements).

1.53 “HSR Act” shall have the meaning set forth in Section 15.16.

1.54 “HSR Filing Date” shall have the meaning set forth in Section 15.16.

1.55 “ICH” shall mean the International Conference on Harmonization (of
Technical Requirements for Registration of Pharmaceuticals for Human Use).

1.56 “IFRS” shall mean the international financial reporting standards.

1.57 “IND” shall mean an Investigational New Drug Application (including any
amendments thereto) filed with the FDA pursuant to 21 C.F.R. §312 before
commencement of clinical trials of a pharmaceutical product, including clinical
trial applications, or any comparable filing with any Regulatory Authority in
any country or jurisdiction in the Territory other than the United States.

1.58 “Indemnitee” shall have the meaning set forth in Section 11.3.

1.59 “Indemnitor” shall have the meaning set forth in Section 11.3.

1.60 “Information” shall mean all technical, scientific, marketing, financial,
commercial and other know-how and information, trade secrets, knowledge,
technology, means, methods, processes, practices, formulae, instructions,
skills, techniques, procedures, experiences, ideas, technical assistance,
designs, drawings, assembly procedures, computer programs,

 

***Confidential Treatment Requested

7.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

apparatuses, prototypes, specifications, data, including raw data, results,
customer lists, marketing materials, and other material, including: drug
discovery and development technology; biological, chemical, pharmacological,
toxicological, pharmaceutical, physical and analytical, pre-clinical, clinical,
safety, manufacturing and quality control data and information, including study
designs and protocols; assays and biological methodology; manufacturing and
quality control procedures and data, including test procedures; and synthesis,
purification and isolation techniques (whether or not confidential, proprietary,
patented or patentable) in written, electronic or any other form now known or
hereafter developed.

1.61 “Insulin” shall mean human insulin and analogs and derivatives thereof.

1.62 “[…***…] Milestone” shall mean […***…].

1.63 “[…***…] Milestone” shall mean […***…].

1.64 “Intervening Event” shall have the meaning set forth in Section 15.1.

1.65 “Inventions” shall mean any and all inventions, discoveries, improvements,
processes and techniques invented in the course of performance of studies or
activities contemplated by the Development Plan or this Agreement, whether or
not patentable or included in any claim of Patents and Patent applications,
constituting an improvement or line extension associated with Product.

1.66 “JAC” shall have the meaning set forth in Section 3.1(a).

1.67 “Joint Inventions” shall mean any and all Inventions invented by one or
more employees or contractors of Sanofi or any of its Affiliates and one or more
employees or contractors of the Licensors or any MannKind Affiliate.

1.68 “Joint Patents” shall mean all Patents claiming any Joint Invention.

1.69 “Losses” shall have the meaning set forth in Section 11.1.

1.70 “MAA” shall mean a New Drug Application as defined in Title 21 of the U.S.
Code of Federal Regulations, Section 314.80, et seq., or comparable filing with
any Regulatory Authority in any country or jurisdiction in the Territory other
than the United States, and all amendments and supplements thereto, which is
filed with the FDA, including all documents,

 

***Confidential Treatment Requested

8.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

data, and other information concerning a pharmaceutical product which are
necessary for gaining Marketing Approval in the Territory.

1.71 “Major Market” shall mean any of the following countries: […***…].

1.72 “MannKind Affiliate” shall mean any Affiliate of the Licensors that is
controlled (as such term is defined in Section 1.2) by any of the Licensors. For
clarity, TICV and BV are MannKind Affiliates.

1.73 “MannKind Indemnitees” shall have the meaning set forth in Section 11.1.

1.74 “MannKind Know-How” shall mean all Information not included in the MannKind
Patents Controlled by the Licensors or any MannKind Affiliate as of the
Effective Date or during the Term that is necessary or useful for the
Development, Manufacture, use or Commercialization of Product in the Field,
including all such Information related to the design and utility of the Device
and to the creation of a Formulation, and any replication or any part of such
Information.

1.75 “MannKind Patents” shall mean all Patents Controlled by MannKind or any
MannKind Affiliate as of the Effective Date or during the Term that claim or
disclose Product or its components, or are necessary or useful for the
Development, Manufacture, use or Commercialization of Product in the Field in
the Territory, including all such Patents claiming or covering the design or
utility of a Device or a Formulation, but excluding any Joint Patents. The
MannKind Patents existing as of the Execution Date are listed in EXHIBIT C.

1.76 “MannKind Technology” shall mean all MannKind Know-How, MannKind Patents
and MannKind’s or a MannKind Affiliate’s interest in Joint Patents and Joint
Inventions.

1.77 “MannKind Trademarks” shall have the meaning set forth on EXHIBIT A.

1.78 “Manufacture” or “Manufacturing” shall mean all activities related to the
manufacturing, packaging and supply of a pharmaceutical product, or any
component thereof, including manufacturing product, components thereof or
supplies for Development, clinical trials, and/or commercial sale; in-process
and semi-finished product testing; release of product or any components thereof;
quality assurance activities related to manufacturing and release of product;
ongoing stability tests and regulatory activities related to any of the
foregoing, and packaging of products ready for distribution and sale.

1.79 “Marketing Approval” shall mean all approvals, licenses, registrations or
authorizations of Regulatory Authorities in a country necessary for the
Manufacture, use, storage and Commercialization of Product in such country. For
countries where governmental approval is required for pricing or reimbursement
for Product to be reimbursed by national health insurance (or its local
equivalent), “Marketing Approval” shall not be deemed to occur until such
pricing or reimbursement approval is obtained.

 

***Confidential Treatment Requested

9.



--------------------------------------------------------------------------------

1.80 “Master Files” shall mean all drug master files and device master files
relating to Product filed or that may be filed with any Regulatory Authority in
any country or jurisdiction in the Territory.

1.81 “Materials” shall have the meaning set forth in Section 4.5.

1.82 “NDC” shall have the meaning set forth in Section 13.3(c).

1.83 “Net Sales” shall mean, with respect to a Product for any period, the gross
amount billed or invoiced by Sanofi or its Affiliates for the sale of a Product
to Third Parties, less the following deductions from such gross amounts, solely
to the extent allocable to such Product and actually incurred, allowed or
accrued (and not previously deducted in calculating the amount invoiced):

(a) normal and customary trade, quantity and prompt settlement discounts
(including chargebacks and allowances) actually allowed;

(b) amounts repaid or credited by reason of rejection, return or recall of
Product;

(c) rebates or bona fide retroactive price reductions;

(d) freight, postage, shipping and insurance expenses to the extent that such
items are included in the gross amount invoiced;

(e) customs and excise duties and other taxes or duties related to the sales to
the extent that such items are included in the gross amount invoiced;

(f) rebates and similar payments made with respect to sales paid for by any
governmental or regulatory authority such as, by way of illustration, federal or
state Medicaid, Medicare or similar state program or equivalent foreign
governmental program;

(g) the portion of administrative fees paid during the relevant time period to
group purchasing organizations or pharmaceutical benefit managers relating to
such product; and

(h) bad debts and uncollectable invoiced amounts relating to sales of Product
that are actually written off in accordance with IFRS, consistently applied
throughout Sanofi and its Affiliates, provided that any such amounts
subsequently collected will be included in Net Sales.

For purposes of determining Net Sales, a Product shall be deemed to be sold when
invoiced and a “sale” shall not include transfers or dispositions of such
Product for pre-clinical or clinical purposes, compassionate use or as samples,
in each case, without charge. Sanofi’s or its Affiliates’ transfer of any
Product to an Affiliate or sublicensee shall not result in any Net Sales unless
the transferee is an end user. In the event of any sale or other disposition of
a Product for any consideration other than exclusively monetary consideration on
bona fide arm’s-length terms, then for purposes of calculating Net Sales under
this Agreement, such Product shall

 

10.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

be deemed to be sold exclusively for money at the weighted (by sales volume)
average sale price of such Product in bona fide arm’s-length transactions (when
sold alone, and not with other products) during the applicable Calendar Quarter
in the country in which such sale or other disposition occurred.

To the extent that Sanofi or its Affiliate provides to any Third Party purchaser
of Product rebates, discounts or other forms of reimbursements within the
permissible deductions described in clauses (a), (c) and (f) above that, in each
case, are applicable both to Product and one or more other products, such
rebates, discounts and reimbursements shall be allocated (for purposes of the
deductions used in calculating Net Sales as above) between the Product and such
other product(s) in a manner such that the reimbursements, discounts and
reimbursements allocated to the Product are the lesser of: (x) a pro rata
allocation between the Product and such other product(s) that does not unfairly
or inappropriately bias the level of discounting against the Product (as
compared to the other product(s)), or (y) the weighted average of rebates,
discounts and reimbursements that are granted by Sanofi or its Affiliate with
respect to Product (during the applicable Calendar Quarter) when Product is sold
outside of any such arrangement.

All adjustments for any of clauses (a) to (h) above will be made in a manner
consistent with adjustments applied to comparable products of Sanofi and its
Affiliates and will not be applied disproportionately with respect to Product.
In no event shall any particular amount described in clauses (a) to (h) above,
be deducted more than once in calculating Net Sales (i.e., no double-counting of
deductions), and no such amount deducted in calculating Net Sales shall be
considered an Allowable Expense.

Except as expressly set forth above in this Section 1.83, Net Sales shall be
calculated in accordance with the standard internal policies and procedures of
Sanofi and its Affiliates, consistently applied across all comparable products
of Sanofi and its Affiliates, which must be in accordance with IFRS.

1.84 “Notice Period” shall have the meaning set forth in Section 12.2(a).

1.85 “Partial Termination” shall have the meaning set forth in Section 13.1.

1.86 “Party” shall mean the Licensors (considered together as one “Party”) or
Sanofi individually, and “Parties” shall mean the Licensors (considered together
as one “Party”) and Sanofi collectively.

1.87 “Patent(s)” shall mean (a) all patents, certificates of invention,
applications for certificates of invention, priority patent filings and patent
applications, and (b) any renewal, division, continuation (in whole or in part),
or request for continued examination of any of such patents, certificates of
invention and patent applications, and any all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, renewals, substitutions, confirmations, registrations, revalidations,
revisions, and additions of or to any of the foregoing.

 

11.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.88 “Person” shall mean any individual, corporation, partnership, limited
liability company, trust, governmental entity, or other legal entity of any
nature whatsoever.

1.89 “PHSA” shall have the meaning set forth in Section 9.8(a).

1.90 “Platform MannKind Patent” shall mean any MannKind Patent that is not a
Product-Specific MannKind Patent. The Platform MannKind Patents in existence as
of the Execution Date are identified in EXHIBIT C. The categorization of any
future MannKind Patent as a Platform MannKind Patent shall be determined in good
faith by mutual agreement of the Parties.

1.91 “Product” shall mean any product in a form suitable for human applications
consisting of (a) a Formulation that contains Insulin as the sole active
pharmaceutical ingredient, without any other active ingredients, for use in a
Device, (b) a Device, but only to the extent that it is sold (or intended to be
sold) for use with such a Formulation described in clause (a), or (c) both a
Device and such a Formulation described in clause (a) for use together, in each
case, including all improvements thereof. For clarification, Product shall not
include a Device to the extent that it is sold (or intended to be sold) for
administration of a Formulation that contains an active pharmaceutical
ingredient other than solely Insulin.

1.92 “Product-Specific MannKind Patent” shall mean a MannKind Patent that claims
or covers no other product or product candidate in addition to Product. The
Product-Specific MannKind Patents in existence as of the Execution Date are
identified in EXHIBIT C. The categorization of any future MannKind Patent as a
Product-Specific MannKind Patent shall be determined in good faith by mutual
agreement of the Parties.

1.93 “Profit” shall have the meaning set forth on EXHIBIT B hereto.

1.94 “Public Official or Entity” shall mean (a) any officer, employee (including
physician, hospital administrator, or other healthcare professional), agent,
representative, department, agency, de facto official, representative, corporate
entity, instrumentality or subdivision of any government, military or
international organization, including, but not limited to, any ministry or
department of health or any state-owned or affiliated company or hospital, or
(b) any candidate for political office, any political party or any official of a
political party.

1.95 “Receiving Party” shall have the meaning set forth in Section 8.1.

1.96 “Regulatory Authority” shall mean any Governmental Authority whose review
or approval is necessary for the Manufacture, packaging, use, storage and
Commercialization of Product in a given country in the Territory. Where
governmental approval is required for pricing or reimbursement for Product to be
reimbursed by national health insurance (or its local equivalent), “Regulatory
Authority” shall also include any Governmental Authority whose review or
approval of pricing or reimbursement is required.

1.97 “Regulatory Filing” shall mean all approvals, licenses, registrations,
submissions and authorizations made to or received from a Regulatory Authority
necessary for the

 

12.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Development, Manufacture or Commercialization of the Product, including any
INDs, MAAs and Marketing Approvals, excluding Master Files.

1.98 “Responsible Party” shall mean the Party designated as responsible for
conducting the applicable clinical or non-clinical studies or other activities
under the Development Plan or designated by the JAC as responsible for filing
and securing Marketing Approval for Product in the Field in the Territory, as
applicable.

1.99 “Sanofi Indemnitees” shall have the meaning set forth in Section 11.2.

1.100 “Sanofi Know-How” shall mean all Information that (a) is Controlled by
Sanofi or any of its Affiliates as of the Effective Date or during the Term and
(b) is necessary or useful for the Development, Manufacture, use or
Commercialization of Product in the Field, expressly excluding any Know-How
pertaining to the Manufacture of Insulin.

1.101 “Sanofi Patents” shall mean all Patents Controlled by Sanofi or any of its
Affiliates as of the Effective Date or during the Term that are necessary for,
or useful for and actually used in, the Development, Manufacture, use or
Commercialization of Product in the Field, but excluding any Joint Patents.

1.102 “Sanofi Technology” shall mean all Sanofi Know-How, Sanofi Patents and
Sanofi’s or its Affiliate’s interest in Joint Patents and Joint Inventions.

1.103 “SEC” shall mean the U.S. Securities and Exchange Commission, or any
successor agency.

1.104 “Service Provider” shall mean any Third Party service provider such as a
contract research organization, clinical research organization, contract
manufacturing organization, consultant, subcontractor or other independent
contractor performing on behalf of a Party such Party’s obligations under this
Agreement, but excluding any Third Party to whom a sublicense or license under
any MannKind Technology, MannKind Trademarks or Sanofi Technology is granted.

1.105 “Standstill Period” shall have the meaning set forth in Section 15.12.

1.106 “Supply Agreement” shall mean that certain Supply Agreement, effective as
of the Effective Date, by and between MannKind and Sanofi-Aventis Deutschland
GmbH.

1.107 “Term” shall have the meaning set forth in Section 12.1.

1.108 “Terminated Country” shall have the meaning set forth in Section 13.1.

1.109 “Territory” shall mean all countries of the world, excluding any
Terminated Country.

1.110 “Third Party” shall mean any Person other than the Licensors, Sanofi and
their respective Affiliates.

 

13.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

1.111 “Third Party Claims” shall have the meaning set forth in Section 11.1.

1.112 “United States” or “U.S.” shall mean the United States of America,
including its territories and possessions and the District of Columbia.

1.113 “Wind-down Period” shall mean any period after the date of termination of
this Agreement during which, pursuant to Section 13.3(a), Sanofi is required to
continue to perform certain activities.

1.114 “Withdrawal Notice” shall have the meaning set forth in Section 3.4.

ARTICLE 2

GRANT OF LICENSE

2.1 Development Licenses. Subject to the terms and conditions of this Agreement:
(a) the Licensors hereby grant to Sanofi an exclusive (except as to MannKind
with respect to Development activities to be performed by MannKind pursuant to
the Development Plan and subject to the rights reserved by the Licensors
pursuant to Section 2.5), worldwide, royalty-free license, with the right to
grant sublicenses as provided in Section 2.4, under the MannKind Technology to
Develop Product in the Field in accordance with this Agreement; and (b) Sanofi
hereby grants to the Licensors a non-exclusive, worldwide, royalty-free license
under the Sanofi Technology as is necessary solely for the Licensors to Develop
Product in the Field in accordance with this Agreement.

2.2 Commercialization License. Subject to the terms and conditions of this
Agreement, the Licensors hereby grant to Sanofi an exclusive, payment-bearing
license, with the right to grant sublicenses as provided in Section 2.4, under
the MannKind Technology to (a) Manufacture and have Manufactured Product in the
Field in the Territory, subject to the terms of and as permitted by the Supply
Agreement, and (b) use, Commercialize and have Commercialized Product in the
Field in the Territory. The license granted in this Section 2.2 shall be
exclusive even as to the Licensors, subject to the rights reserved by the
Licensors pursuant to Section 2.5.

2.3 License to MannKind Trademarks. Subject to the terms and conditions of this
Agreement, MannKind grants Sanofi the license to the MannKind Trademarks on the
terms set forth in EXHIBIT A.

2.4 Sublicenses. Sanofi shall have the right to grant sublicenses of the rights
granted to it under this Article 2 to any of its Affiliates or Third Parties for
the purposes of Development, regulatory, Manufacture and Commercialization
activities with respect to Product in the Field in the Territory; provided,
however, that (a) the prior written consent of MannKind shall be required for
sublicenses to any Third Party that include a right of Commercialization in any
or all of the Major Markets, such consent not to be unreasonably withheld,
conditioned or delayed, and (b) the prior approval of the JAC shall be required
for sublicenses to any Third Party that include a right of Commercialization
outside the Major Markets. Any sublicense shall be in writing and

 

14.



--------------------------------------------------------------------------------

on substantially the same (or narrower) license terms as those contained in this
Agreement (except that such sublicensee shall not have the right to further
sublicense). Sanofi shall be responsible for the acts or omissions of its
sublicensees in exercising rights under the sublicense which would constitute a
breach hereunder.

2.5 Reserved Rights; No Implied Licenses. Except for the rights and licenses
expressly granted in this Agreement, the Licensors retain all rights under their
respective intellectual property, including the MannKind Technology and MannKind
Trademarks, and Sanofi retains all rights under its intellectual property,
including the Sanofi Technology, and no rights shall be deemed granted by one
Party to the other Party by implication, estoppel or otherwise. Without limiting
the foregoing, the Licensors reserve and retain the right under the MannKind
Technology, subject to the terms and conditions of this Agreement (i) to perform
Development under the Development Plan pursuant to Article 4, (ii) to
Manufacture, have Manufactured and supply Product to Sanofi pursuant to
Section 5.2 and the Supply Agreement and (iii) to submit, obtain and maintain
Master Files.

2.6 Sanofi Acknowledgment and Negative Covenant.

(a) Sanofi hereby acknowledges that the licenses granted by the Licensors to
Sanofi under the MannKind Technology pursuant to this Agreement are expressly
limited to the Development, Manufacture and Commercialization of Product in the
Field in the Territory.

(b) Sanofi hereby covenants, on behalf of itself and its Affiliates, that
neither Sanofi nor any of its Affiliates will: (i) either during or after the
Term, infringe any MannKind Patents; (ii) either during, or within the first ten
(10) years after the end of, the Term, use any MannKind Know-How (other than
MannKind Know-How that is or becomes generally available to the public or
otherwise part of the public domain other than through any act or omission of
Sanofi or any of its Affiliates in breach of this Agreement) outside the scope
of the licenses granted hereunder; or (iii) license or authorize any Third Party
to engage in any of the actions described in the preceding clauses (i) and
(ii) of this Section 2.6(b).

2.7 […***…] Product.

(a) During the Term, if any of the Licensors or any MannKind Affiliate proposes
to grant any Third Party (which, solely for purposes of this Section 2.7, shall
mean any Person other than a MannKind Affiliate), a license or other rights to
develop or commercially exploit any product […***…] (each, a “[…***…] Product”),
then, prior to granting any such license or other rights, MannKind shall so
notify Sanofi in writing and shall promptly establish and provide Sanofi with
access to an electronic data room containing any study results and data
generated by or on behalf of the Licensors or MannKind Affiliates with respect
to such […***…] Product (the “Data Room”). Subject to the terms and conditions
of this Agreement, MannKind hereby grants to Sanofi, during the […***…]-day
period beginning on the date the Data Room is first accessible by Sanofi (the
“Initial Election Period”), the first right to negotiate with the Licensors for
the grant to Sanofi or any of its Affiliates of a license under all intellectual
property of the Licensors or the MannKind

 

***Confidential Treatment Requested

15.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Affiliates pertaining to such […***…] Product (a “Transaction”), and the
Licensors agree not to grant and cause the MannKind Affiliates not to grant any
Third Party access to the Data Room, or a license or other rights to develop or
commercially exploit such […***…] Product during the Initial Election Period.

(b) If Sanofi or any of its Affiliates is interested in negotiating a
Transaction with the Licensors, then Sanofi shall so notify the Licensors in
writing prior to expiration of the Initial Election Period (such notice, an
“Indication of Interest”). If Sanofi delivers an Indication of Interest to the
Licensors prior to expiration of the Initial Election Period, then Sanofi shall
have an additional
[…***…] days from expiration of the Initial Election Period (the “Due Diligence
Period”) in which to complete due diligence regarding the […***…] Product and,
if Sanofi or any of its Affiliates in good faith wishes to negotiate with the
Licensors regarding a Transaction, to deliver to the Licensors a written
non-binding offer letter setting forth the principal terms and conditions upon
which Sanofi or its Affiliate would be willing to enter into such Transaction
(an “NBO”). If Sanofi delivers an NBO to the Licensors prior to expiration of
the Due Diligence Period, then the Parties shall negotiate in good faith a
definitive agreement regarding the Transaction for up to an additional
[…***…] days from expiration of the Due Diligence Period (the “Negotiation
Period”); provided, however, that the Licensors shall have no obligation to
enter into a Transaction with Sanofi or its Affiliates.

(c) If Sanofi (whether on its own behalf or on behalf of its Affiliate)
(i) fails to deliver an Indication of Interest to the Licensors prior to
expiration of the Initial Election Period, or (ii) delivers an Indication of
Interest prior to expiration of the Initial Election Period but fails to deliver
an NBO to the Licensors prior to expiration of the Due Diligence Period, or
(iii) delivers an Indication of Interest prior to expiration of the Initial
Election Period and an NBO prior to expiration of the Due Diligence Period, but
the Parties have not entered into a definitive agreement for a Transaction prior
to expiration of the Negotiation Period, then, in each case, upon the expiration
of the Initial Election Period, Due Diligence Period or Negotiation Period,
respectively, the Licensors shall be free to grant one or more Third Parties a
license or other right to develop or commercially exploit a […***…] Product,
without further obligation to Sanofi (or any of its Affiliates), provided that,
for a period of […***…] months following the expiration of the Initial Election
Period, the Due Diligence Period or the Negotiation Period, as applicable, the
Licensors shall not grant any such license or other right to any Third Party on
terms that are materially less favorable, taken as a whole, to the Licensors
than the terms last offered by Sanofi to the Licensors during the Parties’
negotiations. If the Licensors have not entered into a definitive agreement with
a Third Party granting a license or other right to develop or commercially
exploit a […***…] Product within such […***…] month period pursuant to the
foregoing sentence, Sanofi’s rights under this Section 2.7 and all applicable
time periods for exercise of such rights shall reset, provided that the
Negotiation Period shall be an additional […***…] days from expiration of the
Due Diligence Period.

(d) For the avoidance of doubt, nothing in this Section 2.7 shall be construed
to give Sanofi or any of its Affiliates any rights whatsoever with respect to
any proposed sale of all or substantially all of the business or assets of the
Licensors, or of a substantial portion of the business or assets of the
Licensors that relates to two or more bona fide development programs

 

***Confidential Treatment Requested

16.



--------------------------------------------------------------------------------

or products of the Licensors, including […***…] Products, in each case, whether
by merger, sale of stock, sale of assets or otherwise.

2.8 Covenants.

(a) MannKind Non-Compete. During the Term, the Licensors covenant to Sanofi that
the Licensors and MannKind Affiliates shall not either themselves or with, for
the benefit of, or sponsored by any Third Party, (i) conduct any activity
directed to the Development (mutatis mutandis) or registration of a Competing
Product in the Territory, (ii) Manufacture a Competing Product that is intended
for sale in the Territory, (iii) Commercialize (mutatis mutandis) a Competing
Product in the Territory, or (iv) license or authorize, under any MannKind
Technology, MannKind Trademarks or Data, any entity other than a MannKind
Affiliate to engage in any of the activities described in the preceding
clauses (i), (ii) and (iii).

(b) Sanofi Non-Compete. During the Term, Sanofi covenants to the Licensors that
Sanofi and its Affiliates shall not either themselves or with, for the benefit
of, or sponsored by any Third Party, (i) conduct any activity directed to the
Development (mutatis mutandis) or registration of a Competing Product in the
Territory, (ii) Manufacture a Competing Product that is intended for sale in the
Territory, (iii) Commercialize (mutatis mutandis) a Competing Product in the
Territory, or (iv) license, sublicense or authorize, under any MannKind
Technology, MannKind Trademarks, Sanofi Technology or Data, any Third Party to
engage in any of the activities described in the preceding clauses (i), (ii) and
(iii). Notwithstanding the foregoing:

(i) Starting on the fifth (5th) anniversary of the Effective Date, Sanofi may,
at its sole cost and expense, Develop (mutatis mutandis) internally at Sanofi or
one of its Affiliates a Competing Product generated solely from Sanofi’s or its
Affiliate’s internal research efforts; provided, however, that Sanofi and its
Affiliates shall not use any MannKind Technology in connection therewith. For
the avoidance of doubt, Sanofi shall bear all costs and expenses of Development
(mutatis mutandis) of such Competing Product and such costs and expenses shall
not be Allowable Expenses and shall not otherwise be subject to EXHIBIT B,
except to the extent incurred after the First Commercial Sale of such Competing
Product pursuant to approval by the JAC in accordance with the immediately
succeeding sentence. The Commercialization (mutatis mutandis) of any such
Competing Product during the Term shall require the prior written approval of
the JAC. Upon approval by the JAC of such Commercialization, (A) subject to
EXHIBIT B, Sanofi shall bear all Commercialization costs and expenses with
respect to any such Competing Product, (B) except as expressly set forth below,
such Competing Product shall be deemed a “Product” for purposes of Section 6.3
and EXHIBIT B, and (C) payment of Allowable Expenses and calculation and sharing
of Profit and Loss with respect to such Competing Product shall be subject to
EXHIBIT B; provided, however, that no Development Costs (mutatis mutandis)
incurred prior to the First Commercial Sale of such Competing Product shall be
included in Allowable Expenses or in the calculation of Profit or Loss.

(ii) Starting on the tenth (10th) anniversary of the Effective Date, Sanofi may
in-license or acquire a Competing Product from a Third Party and the Development
(mutatis mutandis) and Commercialization (mutatis mutandis) of such in-licensed
or acquired

 

***Confidential Treatment Requested

17.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Competing Product shall not be governed by the terms of this Agreement. For
clarity, Sanofi shall be exclusively responsible for any and all costs and
expenses with respect to such Development (mutatis mutandis) and
Commercialization (mutatis mutandis) and all costs and expenses with respect to
such Development (mutatis mutandis) and Commercialization (mutatis mutandis)
and, as between the Parties, shall be entitled to all revenues with respect to
such Competing Product.

(c) Acknowledgment. The Parties acknowledge (i) that this Section 2.8 has been
negotiated by the Parties, (ii) the geographical and time limitations on
activities contained in this Section 2.8 are reasonable, valid and necessary for
the adequate protection of the Product business, and (iii) that the Parties
would not have entered into this Agreement without the protection afforded by
this Section 2.8. Notwithstanding the foregoing, if a court of competent
jurisdiction determines that the restrictions set forth in this Section 2.8 are
too broad or are otherwise unreasonable under Applicable Law, including with
respect to duration, geographic scope, or field, the court is hereby requested
and authorized by the Parties to revise the foregoing restrictions to include
the maximum restrictions allowable under Applicable Law.

(d) Acquiring Party Business Combination. Neither Party shall be in breach of
the provisions of Section 2.8 by reason of its acquisition of a Third Party or
its assets or by a Third Party if: (a) within sixty (60) days following the
closing of such acquisition, the acquiring Party (or acquiring Third Party)
commits in writing to the other Party that such acquirer will promptly divest
itself of the Competing Product of such Third Party (whether through sale of
business or assets or discontinuation of all activities with respect to the
Competing Product); and (b) such divestiture is completed within twelve
(12) months after the closing of such acquisition.

ARTICLE 3

GOVERNANCE

3.1 Joint Afrezza Committee.

(a) Establishment. Within 30 days following the Effective Date, MannKind and
Sanofi shall establish a Joint Afrezza Committee (the “JAC”) to oversee, review
and coordinate the activities of the Parties under this Agreement with regard to
the Development, regulatory and other activities relating to Product in the
Field in the Territory.

(b) Membership. Subject to Section 3.4, the JAC shall be composed of eight
members (or such other even number agreed to in writing by the Parties so long
as each Party has an equal number of members on the JAC). One-half of the total
number of members on the JAC shall be nominated by MannKind and one-half of the
total number of members on the JAC shall be nominated by Sanofi, which members
shall be employees of the applicable Party with the requisite experience and
seniority to make decisions on behalf of the Parties with respect to
responsibilities within the jurisdiction of the JAC. Each Party will notify the
other Party of its initial JAC members within 30 days after the Effective Date.
Each Party shall designate one of its representatives on the JAC as the co-chair
of the JAC, whose roles shall be to convene and

 

18.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

preside at meetings of the JAC, but the co-chairs shall not be entitled to
prevent items from being discussed or, subject to Section 3.1(f), to cast any
tie-breaking vote. Each Party may change its JAC members at any time by written
notice to the other Party. Any member of the JAC may designate a substitute to
attend and perform the functions of that member at any meeting of the JAC.

(c) Meetings. The JAC will hold meetings at such frequency as determined by the
JAC members, but no less than once per Calendar Quarter. Such meetings may be
conducted by videoconference, teleconference or in person, as agreed by the
Parties; provided, that at least one JAC meeting per year shall be held in
person and the location of such in-person meeting shall alternate between
MannKind’s and Sanofi’s offices, unless the Parties otherwise agree. Each Party
may invite a reasonable number of non-member, non-voting representatives of such
Party to attend meetings of the JAC. Minutes will be kept of all JAC meetings
and will reflect material decisions made at such meetings. The responsibility to
prepare minutes of JAC meetings will be Sanofi’s. Meeting minutes will be sent
to each member of the JAC for review and approval promptly following each
meeting. Minutes will be deemed approved unless a member of the JAC objects to
the accuracy of such minutes within 15 days of receipt. Any costs and expenses
incurred by a Party related to a JAC meeting, including, if applicable, travel
and/or telecommunication expenses, shall be borne by such Party.

(d) JAC Responsibilities. The JAC shall have the following responsibilities:

(i) providing a forum for the Parties to exchange information and coordinate
their respective activities with respect to Development, regulatory and
Manufacturing matters pertaining to Product in the Territory;

(ii) reviewing and approving the Development Plan and material changes to the
Development Plan, including any Development Budget (which Budget shall be
reviewed and approved on an annual basis);

(iii) reviewing and approving the regulatory strategy for Product in the
Territory;

(iv) reviewing and approving Commercialization Plan(s), Commercialization
Budget(s), and updates and amendments thereto;

(v) reviewing and approving revisions to the Paid Price set forth in the Supply
Agreement;

(vi) providing a forum for discussion as to whether the content of a
Commercialization Plan (or any such plan as proposed to be updated or amended)
is sufficient to satisfy Sanofi’s obligations to use Commercially Reasonable
Efforts in accordance with Section 5.1(c);

(vii) receiving periodic updates on material Development and regulatory
activities conducted or proposed to be conducted with respect to Product in the
Territory, including the submission and prosecution of applications for
Marketing Approval;

 

19.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(viii) reviewing safety and compliance reports for Product in the Territory;

(ix) overseeing the activities managed by the Manufacturing working group of the
JAC as described in Section 3.1(e);

(x) providing a forum for coordinating the Parties’ activities in response to
crises with respect to Product, including unexpected disruptions to the supply
of Product, safety issues, and recalls or withdrawals of Product;

(xi) establishing and overseeing working groups of the JAC as necessary to
implement the responsibilities delegated to the JAC pursuant to this Agreement
or by written agreement of the Parties;

(xii) reviewing and approving potential sublicensees outside the Major Markets;

(xiii) reviewing and approving the filing of an IND for Product using an
amorphous Formulation; and

(xiv) making such other decisions as may be delegated to the JAC pursuant to
this Agreement or the Supply Agreement or by written agreement of the Parties.

(e) Working Groups of the JAC. From time to time, the JAC may establish working
groups to oversee particular projects or activities within the scope of
authority of the JAC, as it deems necessary or advisable. Each working group
shall consist of such number of representatives of each Party as the JAC
determines is appropriate from time to time and shall meet with such frequency
as the JAC shall determine. All decisions of each working group shall be made by
unanimous vote or written consent, with the MannKind members of the working
group collectively having one vote and the Sanofi members of the working group
collectively having one vote in all decisions of the working group. If, with
respect to a matter that is subject to a working group’s decision-making
authority, the working group cannot reach agreement, the matter shall be
referred to the JAC, which shall resolve such matter in accordance with
Section 3.1(f). The Manufacturing working group of the JAC shall be responsible
for (i) overseeing the forecasting, Manufacture and supply of Product, and any
regulatory activities with respect thereto, and (ii) discussing and overseeing
the Parties’ efforts to reduce Cost of Goods and approving in advance any costs
to be incurred by MannKind for such efforts.

(f) JAC Decision-Making. All decisions within the authority of the JAC shall be
made by unanimous vote or written consent, with the MannKind members of the JAC
collectively having one vote and the Sanofi members of the JAC collectively
having one vote in all decisions of the JAC. The members of the JAC shall use
reasonable efforts to reach agreement on all matters. If, despite such efforts,
agreement on a particular matter cannot be reached by the JAC within 15 days
after the JAC first considers such matter (or such shorter or longer time as may
be agreed by the Parties), then either Party may, by written notice to the other
Party, have such matter referred to, on behalf of MannKind, the President of
MannKind and, on

 

20.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

behalf of Sanofi, the Senior Vice President – Global Diabetes of Sanofi. Such
executives shall use reasonable efforts to resolve the matter referred to them
within 10 days after such referral. If, despite such efforts, such executives
are unable to resolve such matter within 10 days after such referral (or such
shorter or longer time as may be agreed by the Parties), then the Sanofi
co-chair on the JAC shall have the right to make the final decision with regard
to the disputed matter following good faith consideration of MannKind’s
comments, subject to Section 3.4 and provided that the Sanofi co-chair on the
JAC shall not have power to resolve a dispute: (i) in a manner that would
require MannKind to perform activities (A) for which Sanofi will not reimburse
MannKind’s costs (except as expressly set forth in this Agreement or the Supply
Agreement) or (B) which MannKind has not agreed to perform as set forth in this
Agreement or otherwise in writing; (ii) in a manner that would conflict with the
terms of this Agreement or the Supply Agreement, including all Exhibits and
Schedules hereto and thereto; (iii) by unilaterally determining that it has
fulfilled any diligence obligations hereunder; (iv) in a manner that would
modify or increase MannKind’s responsibilities under the Development Plan; or
(v) regarding changes to any Budget, except as may be required to reflect
activities required by a Regulatory Authority or Applicable Laws. For all
purposes under this Agreement, any decision made pursuant to this Section 3.1(f)
shall be deemed to be the decision of the JAC.

3.2 Alliance Managers. Promptly after the Effective Date, each Party shall
appoint an individual to act as the alliance manager for such Party (the
“Alliance Manager”). Each Alliance Manager shall be permitted to attend meetings
of the JAC. The Alliance Managers shall be the primary contact for the Parties
regarding the activities contemplated by this Agreement and shall facilitate all
such activities hereunder. Each Party may replace its Alliance Manager with an
alternative representative at any time with prior written notice to the other
Party.

3.3 Scope of Governance. Notwithstanding the creation of the JAC, each Party
shall retain the rights, powers and discretion granted to it hereunder, and the
JAC shall not be delegated or vested with rights, powers or discretion unless
such delegation or vesting is expressly provided herein, or the Parties
expressly agree in writing. The JAC shall not have the power to amend or modify
this Agreement, and no decision of the JAC shall be in contravention of any
terms and conditions of this Agreement. It is understood and agreed that issues
to be formally decided by the JAC are only those specific issues that are
expressly provided in this Agreement to be decided by the JAC. Any dispute
regarding the interpretation of this Agreement or any alleged breach of this
Agreement will be resolved in accordance with the terms of Article 14.

3.4 Withdrawal from the JAC. At any time during the Term and for any reason,
MannKind shall have the right to withdraw from the JAC upon written notice to
Sanofi, which notice shall be effective immediately upon receipt (“Withdrawal
Notice”). Following the issuance of a Withdrawal Notice and subject to this
Section 3.4, the JAC shall be suspended and Sanofi shall have the right to make
the final decision on all matters within the scope of authority of the JAC. If,
at any time, following the issuance of a Withdrawal Notice, MannKind wishes to
resume participation in the JAC, MannKind shall notify Sanofi in writing and,
thereafter, MannKind’s representatives to the JAC, shall be entitled to attend
any subsequent meeting of the

 

21.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

JAC, and to participate in the activities of, and decision-making by the JAC as
provided in this Article 3 as if a Withdrawal Notice had not been issued by
MannKind.

ARTICLE 4

DEVELOPMENT AND REGULATORY ACTIVITIES

4.1 Development Activities.

(a) Development Responsibility. Sanofi shall have the exclusive right and
responsibility to Develop Product in the Field in the Territory during the Term
(other than the Development activities assigned to MannKind by the JAC in the
Development Plan), subject to the terms and conditions of this Agreement and in
accordance with a Development Plan established by Sanofi and approved by the
JAC, which shall specify the Development activities to be performed by or on
behalf of the Parties, and shall set forth a proposed Development Budget for
such activities. Subject to EXHIBIT B, each Party shall be responsible for
bearing the costs and expenses of the Development activities assigned to such
Party in the Development Plan; provided, however, that prior to the filing of an
IND in respect of an amorphous Formulation, MannKind shall be solely responsible
for the expenses associated with the Development of such Formulation and such
expenses shall not be considered Allowable Expenses for purposes of EXHIBIT B,
but all expenses associated with the Development of an amorphous Formulation
incurred after the filing of such IND shall be considered Allowable Expenses for
purposes of EXHIBIT B. The Development Plan shall be subject to the terms and
conditions of this Agreement, in addition to the specific details set forth in
the Development Plan. To the extent any terms or provisions of a Development
Plan conflict with the terms and provisions of this Agreement, the terms and
provisions of this Agreement shall control. Any changes to the Development Plan
shall be in writing and approved by the JAC.

(b) Development Budget. Each Development Budget shall set forth the budget
associated with the various Development activities to be performed under the
Development Plan. Each Party shall, on an annual basis during the fourth
Calendar Quarter of each Calendar Year during the Development Term, prepare and
submit to the JAC for review, discussion and approval a draft Development Budget
for activities planned to be performed by such Party under the Development Plan
during the forthcoming Calendar Year. Subject to Section 3.1(f), the JAC shall
have the right to amend each annual Development Budget from time to time. In the
event that any Regulatory Authority requires a modification to any Development
Plan, the JAC may not limit or prevent any corresponding revision to a
Development Budget as necessary to accommodate and comply with such Regulatory
Authority requirements. The Development Budget for the initial Development Plan
shall be submitted to the JAC concurrently therewith.

(c) Conduct of Development Activities. All Development activities in support of
Product in the Field in the Territory will be conducted by or on behalf of the
Parties in accordance with the Development Plan and the other provisions of this
Agreement. Each Party shall conduct those activities for which it is the
Responsible Party under the Development Plan in compliance in all material
respects with all Applicable Laws and in accordance with good

 

22.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

scientific and clinical practices, applicable under the Applicable Laws of the
country in which such activities are conducted.

(d) Information Regarding Development Activities. Each Party shall maintain
records, in sufficient detail and in good scientific manner appropriate for
Patent and regulatory purposes, which shall fully and properly reflect all work
done and results achieved by or on behalf of such Party in the performance of
its Development activities under this Agreement. Each Party shall keep the JAC
appropriately informed of the status of studies and other activities with
respect to Product in the Field in the Territory conducted under the Development
Plan. Upon request by the JAC, without limiting the foregoing, each Party shall
promptly provide the JAC with summaries in reasonable detail of all Data and
results generated or obtained in the course of such Party’s performance of
studies and activities under the Development Plan.

4.2 Regulatory Activities.

(a) Regulatory Strategy. Sanofi shall be solely responsible for developing the
regulatory strategy for Product in the Field in the Territory for review and
approval by the JAC. Such strategy shall include the strategy with respect to
any data, market or other regulatory exclusivity periods that may be applicable
to Product in the Field in the Territory, including with respect to any such
periods listed in the FDA’s Orange Book.

(b) Regulatory Responsibilities. Within 30 days after the Effective Date,
MannKind will transfer to Sanofi the MAA and, at Sanofi’s option, the IND for
Product in the Field in the United States to enable Sanofi to manage the
Commercialization and any additional Development of Product in the Field in the
United States and Sanofi shall thereafter be responsible with respect to filing
for, obtaining and maintaining Marketing Approval for Product in the Field in
the United States with oversight by the JAC. Sanofi shall be responsible with
respect to filing for, obtaining and maintaining Marketing Approval for Product
in the Field in all other countries in the Territory with oversight by the JAC.
Subject to EXHIBIT B, Sanofi shall be responsible for bearing the costs and
expenses associated with performing the activities contemplated by this
Section 4.2(b).

(c) Conduct of Regulatory Activities. All regulatory activities with respect to
Product in the Field in the Territory will be conducted by or on behalf of
Sanofi in accordance with the provisions of this Agreement and the regulatory
strategy developed by Sanofi and approved by the JAC; provided, however, that
MannKind reserves the exclusive right, as manufacturer of Product, to submit,
obtain and maintain Master Files in MannKind’s name in the Territory, provided,
further, that, solely to the extent and for so long as the licenses granted by
the Licensors to Sanofi under Sections 2.1 and 2.2 remain in full force and
effect, Sanofi shall have the irrevocable right to refer to the Master Files
with respect to the Product in the Territory solely for the purposes of
(i) Developing Product in the Field in accordance with this Agreement,
(ii) Manufacturing and having Manufactured Product in the Field in the
Territory, subject to the terms of and as permitted by the Supply Agreement, and
(iii) using, Commercializing and having Commercialized Product in the Field in
the Territory. For the avoidance of doubt, and notwithstanding the foregoing or
any other provision of this Agreement to the contrary, Sanofi

 

23.



--------------------------------------------------------------------------------

shall have no right to refer to the Master Files with respect to the Product in
the Territory for the purpose of developing, manufacturing, having manufactured,
using, commercializing or having commercialized any Competing Product. Sanofi
shall conduct those regulatory activities in compliance in all material respects
with all Applicable Laws. Sanofi shall use Commercially Reasonable Efforts to
file for, obtain and maintain Marketing Approvals for Product in the Field in
all Major Markets and all
[…***…] Countries, it being understood that the application of Commercially
Reasonable Efforts may include a consideration of
[…***…] and may result in Sanofi deciding not to pursue or maintain Marketing
Approval in a particular Major Market or […***…] Country. From time to time
after the […***…] anniversary of the Effective Date, at MannKind’s request,
Sanofi shall present an analysis to the JAC of the commercial viability of
Product in countries in the Territory that are not Major Markets or […***…]
Countries and where Sanofi has not at such time filed for or obtained Marketing
Approvals for Product in order to assess the opportunities for sublicensing or
otherwise Commercializing Product in such countries, it being understood that
MannKind can request such analysis for no more than one such country per
Calendar Quarter. MannKind acknowledges and agrees that, irrespective of the
results of such analysis, Sanofi shall have no obligation to take any efforts to
file for, obtain or maintain Marketing Approvals for Product in the Field in any
such country. For the avoidance of doubt, all expenses associated with any such
analysis requested by MannKind shall be considered Allowable Expenses for
purposes of EXHIBIT B.

(d) Data. All Data generated by or on behalf of a Party or the Parties shall be
owned jointly by MannKind and Sanofi. MannKind shall have the right to use, make
reference to and incorporate the Data in regulatory filings with regulatory
authorities for products (other than Product and Competing Products) outside of
the field of Diabetes without Sanofi’s consent and without obligation to Sanofi.
Should MannKind wish to use, make reference to or incorporate the Data in
regulatory filings with regulatory authorities for products (other than Product)
in the field of Diabetes, MannKind shall obtain the prior written consent of
Sanofi prior to such use, reference to or incorporation of the Data, which
Sanofi may grant or withhold in its sole discretion. Sanofi shall have the right
to use, make reference to and incorporate the Data in regulatory filings with
regulatory authorities for products in the Field without MannKind’s consent and
without obligation to MannKind.

(e) Regulatory Reporting. During the Term, Sanofi will keep MannKind updated
regarding all Regulatory Filings and, upon request, shall (i) provide MannKind
with copies of all submissions to Regulatory Authorities related to the
Manufacture or Commercialization of Product (other than ministerial submissions
which do not involve safety or efficacy issues), and (ii) promptly disclose to
MannKind all Regulatory Filings, and any Data included or referenced therein,
made by or on behalf of Sanofi, with respect to Product in the Field in the
Territory. During the Term, MannKind will keep Sanofi updated regarding any
submission with respect to the Master Files related to the Product and, upon
request, shall (i) provide Sanofi with copies of all submissions to Regulatory
Authorities related to such Master Files, and (ii) promptly disclose to Sanofi
all such Master Files, and any Data included or referenced therein. Each Party
will notify the other Party promptly (and in any event within two Business Days)
of its receipt of information from any Governmental or Regulatory Authority,
that: (A) raises any material concerns regarding the safety or efficacy of
Product or would affect

 

***Confidential Treatment Requested

24.



--------------------------------------------------------------------------------

Product labeling, (B) indicates a potential material liability for either Party
arising in connection with Product, or (C) is reasonably likely to lead to a
recall or market withdrawal of Product.

(f) Device Vigilance; Pharmacovigilance. Representatives from competent
departments of each Party shall, within three (3) months following the Effective
Date, negotiate and implement detailed device vigilance and/or pharmacovigilance
agreement(s) or safety data exchange procedures defining the respective
responsibilities of the Parties to ensure worldwide safety surveillance of
Product and to comply with all applicable device and safety reporting
obligations as amended from time to time. Such agreement(s) shall be on terms no
less stringent than those required by ICH guidelines, including: (i) providing
detailed procedures regarding the maintenance of core safety information and the
exchange of safety data relating to Product worldwide within appropriate
timeframes and in an appropriate format to enable each Party to meet both
expedited and periodic regulatory reporting requirements; and (ii) ensuring
compliance with the reporting requirements of all applicable Regulatory
Authorities on a worldwide basis for the reporting of safety data in accordance
with standards stipulated in the ICH guidelines, and all applicable regulatory
and legal requirements regarding the management of safety data. Notwithstanding
the foregoing, the Licensors shall reasonably assist Sanofi during the term of
this Agreement to answer any query of Sanofi or any Regulatory Authority in the
Territory.

(g) Cooperation. Sanofi shall, at MannKind’s request, reasonably cooperate with
MannKind by (i) updating MannKind on a regular basis regarding Sanofi’s
regulatory activities in the Territory and (ii) providing MannKind with
summaries of its communications and correspondence with Regulatory Authorities
with respect to Product in the Territory.

4.3 Transfer of Know-How. Promptly following the Effective Date, the Licensors
will make available to Sanofi, at no additional cost or expense to Sanofi, the
MannKind Know-How that exists as of the Effective Date. Subject to the Supply
Agreement, MannKind shall cooperate with Sanofi to provide such reasonable
technical assistance as may be necessary in connection with the transfer to
Sanofi of the Development and Manufacture of the Product. MannKind shall
furnish, at Sanofi’s request and expense, a representative to attend regulatory
meetings with the FDA regarding Product and/or participate in activities related
to such regulatory meetings. During the Term, the Licensors shall provide to
Sanofi, at no additional cost or expense to Sanofi, all MannKind Know-How that
has not previously been provided hereunder promptly upon such MannKind Know-How
being obtained or generated by MannKind. During the Term, Sanofi shall provide
to MannKind, at no additional cost or expense to MannKind, all Sanofi Know-How
that is necessary for MannKind to perform its obligations hereunder and has not
previously been provided hereunder promptly upon such Sanofi Know-How being
obtained or generated by Sanofi. For the avoidance of doubt, nothing in this
Agreement or the Supply Agreement shall oblige Sanofi to disclose proprietary
information about its Insulin manufacturing process.

4.4 Use of Subcontractors. Sanofi may perform some of its Development or
regulatory activities under this Agreement through one or more Service
Providers, provided that the Service Provider undertakes in writing obligations
of confidentiality and non-use regarding Confidential Information which are
substantially the same as those undertaken by the

 

25.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Parties pursuant to Article 8. In the event Sanofi performs any of its
Development or regulatory activities hereunder through a Service Provider, then
Sanofi will at all times be fully responsible for the performance and payment of
such Service Provider.

4.5 Materials Transfer. In order to facilitate the Development or regulatory
activities contemplated by this Agreement, either Party may provide to the other
Party certain biological materials or chemical compounds Controlled by the
supplying Party (collectively, “Materials”) for use by the other Party in
furtherance of such Development activities. Except as otherwise provided for
under this Agreement, all such Materials delivered to the other Party will
remain the sole property of the supplying Party, will be used only in
furtherance of the Development activities conducted in accordance with this
Agreement, will not be used or delivered to or for the benefit of any Third
Party, except for Service Providers pursuant to Section 4.4 or, in the case of
Sanofi only, sublicensees, without the prior written consent of the supplying
Party, and will be used in compliance with all Applicable Laws. The Materials
supplied under this Agreement must be used with prudence and appropriate caution
in any experimental work because not all of their characteristics may be known.
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT OR THE SUPPLY AGREEMENT, THE
MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF
FITNESS FOR ANY PARTICULAR PURPOSE OR THAT THE USE OF THE MATERIALS WILL NOT
INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.

ARTICLE 5

COMMERCIALIZATION; MANUFACTURE AND SUPPLY

5.1 Commercialization of Product.

(a) Sanofi Responsibilities. Sanofi shall have the exclusive right to
Commercialize Product in the Field in the Territory during the Term, subject to
the terms and conditions of this Agreement. Without limiting the foregoing,
during the Term, Sanofi will have the exclusive right and responsibility, at
Sanofi’s sole expense (but subject to EXHIBIT B), for the following with respect
to Product in the Field in the Territory:

(i) establish the Commercialization and marketing strategy and tactics (the
“Commercial Strategy”);

(ii) establishing pricing and reimbursement, including payment of applicable
rebates and chargebacks;

(iii) managed care and government contracting (including contracting for the
Product to be available under the Government Health Care Programs);

(iv) receiving, accepting and filling orders;

(v) distribution to customers;

 

26.



--------------------------------------------------------------------------------

(vi) controlling invoicing, order processing and collecting accounts receivable
for sales;

(vii) recording sales in its books of account for sales; and

(viii) tracking and reporting transfers of value in connection with Product
under applicable state and federal “aggregate spend”/“sunshine” reporting laws
(except to the extent legally the responsibility of the Licensors).

(b) Commercialization Plan. Within a reasonable time prior to anticipated launch
of Product in any Major Market and
[…***…] Country, Sanofi shall prepare and submit to the JAC a three-year,
non-binding plan for the marketing, promotion and pricing of Product in such
Major Market or […***…] Country, which plan shall be reasonable in scope and
detail and may be amended by Sanofi (each, a “Commercialization Plan”). In
addition, Sanofi shall prepare and submit to the JAC for approval an initial
Commercialization Budget to be included in each Commercialization Plan that
specifies amounts to be spent on Product launch, detailing, meetings,
symposiums, Congressional support, clinical support, brand support and other
items during the first year of such Commercialization Plan. Thereafter, in the
fourth Calendar Quarter of each Calendar Year during the Term, Sanofi shall
prepare and submit to the JAC for review, discussion and approval an initial
draft of the Commercialization Budget for planned activities to be performed
under such Commercialization Plan during the forthcoming Calendar Year. The JAC
shall have the right to amend each annual Commercialization Budget from time to
time. Sanofi shall promptly provide any material amendments to a
Commercialization Plan to the JAC.

(c) Diligence. Sanofi shall use Commercially Reasonable Efforts to market,
promote and Commercialize Product in the Field in countries in the Territory
where regulatory approval has been received, it being understood that the
application of Commercially Reasonable Efforts may result in Sanofi deciding not
to market, promote or Commercialize Product in any particular country or
countries.

5.2 Manufacture and Supply of Product.

(a) Generally. MannKind shall Manufacture and supply or have Manufactured and
supplied to Sanofi and its Affiliates or sublicensees their requirements of
Product pursuant to the Supply Agreement or any other written agreement between
the Parties for such purpose.

(b) […***…]. Promptly after the Effective Date, MannKind shall commence and
diligently pursue […***…].

(c) Investments. Subject to the Supply Agreement, MannKind shall be responsible
for making, during the Term, the capital investments required in order to expand
the capacity of the MannKind Facility (as defined in the Supply Agreement) so as
to ensure the uninterrupted supply of Sanofi’s potential requirements of up to
[…***…] cartridges of Product annually.

 

***Confidential Treatment Requested

27.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(d) Capacity Expansion. The Manufacturing working group of the JAC will discuss
planning for Manufacturing capacity expansion, which may include the
establishment and qualification of Sanofi or any of its Affiliates as a
secondary source of supply of Product in accordance with the Supply Agreement. 

(e) Launch Conditions. Recognizing that Sanofi’s obligations to launch Product
are ultimately determined by application of a standard of Commercially
Reasonable Efforts, the Licensors acknowledge that Sanofi does not intend to
launch the Product before and until achievement or completion of the […***…]
Milestone.

ARTICLE 6

CONSIDERATION

6.1 Initial Payment. In partial consideration for the licenses and rights
granted to Sanofi hereunder, Sanofi shall pay to MannKind a non-refundable,
non-creditable payment in the amount of one hundred fifty million U.S. dollars
($150,000,000) within ten (10) days from the Effective Date.

6.2 Milestone Payments. In partial consideration for the licenses and rights
granted to Sanofi hereunder, Sanofi shall pay to the Licensors, as specified
below, the non-refundable, non-creditable milestone payments set out below
following the first (1st) achievement of the corresponding milestone. Such
payment shall be made within forty-five (45) days of (a) Sanofi’s receipt of
written notice from MannKind of the achievement of the applicable milestone by
MannKind or (b) Sanofi notifying MannKind in writing of the achievement of the
applicable milestone event by Sanofi, or any of its Affiliates, as applicable,
which notice must be delivered to MannKind within ten (10) days following the
achievement of the applicable milestone event.

 

Milestone Event

   Milestone Payment  

1. Manufacturing Milestones

  

(a) […***…] Milestone

   $ […***…]   

(b) […***…] Milestone†

   $ […***…]   

(b) […***…] Milestone†

   up to $ […***…] * 

2. Regulatory Milestones

  

(a) […***…]

   $ […***…]   

(b) […***…]

   $ […***…]   

 

***Confidential Treatment Requested

28.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

3. Sales Milestones

  

(a) Annual Net Sales of Product in the Territory first exceed
$[…***…]

   $ […***…]   

(b) Annual Net Sales of Product in the Territory first exceed
$[…***…]

   $ […***…]   

(c) Annual Net Sales of Product in the Territory first exceed
$[…***…]

   $ […***…]   

(d) Annual Net Sales of Product in the Territory first exceed
$[…***…]

   $ […***…]   

(e) Annual Net Sales of Product in the Territory first exceed
$[…***…]

   $ […***…]   

(f) Annual Net Sales of Product in the Territory first exceed
$[…***…]

   $ […***…]   

4. […***…]

  

[…***…]

   $ […***…]   

 

* If the […***…] Milestone is achieved and MannKind has […***…] of up to […***…]
Sanofi shall pay an amount equal to the product of: (i) […***…] U.S. Dollars
($[…***…]) multiplied by (ii) the quotient of the (A) […***…] divided by (B) 
[…***…].

 

†

If for any reason (e.g., […***…], etc.) the JAC determines that MannKind should
not […***…], as contemplated by Sections 1.62 and 1.63, […***…] despite the fact
that MannKind has demonstrated the ability to […***…], (i) MannKind shall have
no obligation to […***…], (ii) MannKind will be deemed to have achieved both the
[…***…] Milestone (if not previously achieved) and the […***…] Milestone and
(iii) Sanofi shall pay in full to Licensors the corresponding milestone payments
(to the extent not previously paid) in accordance with this Section 6.2.

 

***Confidential Treatment Requested

29.



--------------------------------------------------------------------------------

Any milestone payment payable by Sanofi pursuant to Section 6.2 shall be made no
more than once with respect to the achievement of each such milestone event,
upon the first achievement of such milestone event. “Annual Net Sales” as
described above shall be measured on a Calendar Year basis. For clarity, if
annual Net Sales in a Calendar Year satisfies more than one milestone event set
forth above, then payment shall be made for each such milestone event that is
satisfied. Sales of Product by sublicensees of Sanofi that would be considered
Net Sales if made by Sanofi shall be included in the computation of “Annual Net
Sales” for purposes of this Section 6.2.

All payments in respect of the Manufacturing Milestones and the [...***...]
milestone above shall be made to MannKind. All payments in respect of the
Regulatory Milestones above shall be made to TICV (or one or more permitted
assignees designated by TICV). All payments in respect of the Sales Milestones
above shall be made to MannKind and TICV (or one or more permitted assignees
designated by the foregoing) in proportion to Net Sales of Product in the United
States, and outside the United States, respectively, for the applicable Calendar
Year. Notwithstanding the foregoing, MannKind may, upon five (5) Business Days
written notice to Sanofi, change the payee of the foregoing payments as between
MannKind, TICV and BV such that the allocation of payments reflects the
utilization of assets owned by or exclusively licensed to each such entity in
the relevant territory or territories to which the payments relate.

6.3 Payment of Expenses; Sharing of Profit and Loss. EXHIBIT B sets forth the
terms regarding responsibility for payment of Allowable Expenses and calculation
and sharing of Profit and Loss. For any countries outside the United States, the
Parties may include as an Allowable Expense in the calculation of Profit the
expenses of recordkeeping and compliance with EXHIBIT B; as such, and for other
reasons, the Parties may agree that in such other countries it may be preferable
to have the Licensors’ remuneration computed as a royalty on Net Sales (any such
country, a “Royalty Country”). All payments of worldwide Profit shall be paid to
MannKind and TICV (or one or more permitted assignees designated by the
foregoing) on the basis that (a) MannKind shall be paid the Profit determined
for the United States only in U.S. Dollars, and (b) TICV shall be paid the
remaining amount of the worldwide Profit after deducting the amount paid to
MannKind pursuant to (a) above; provided that if there is Profit in only one of
the United States and the Territory outside the United States and a loss in the
other territory, the entirety of the worldwide Profit shall be paid to either
MannKind (in the case of Profit only in the United States) or TICV (in the case
of Profit only in the Territory outside the United States) and no balancing
payment shall be due for other jurisdiction. All payments of royalties on Net
Sales in Royalty Countries shall be paid to TICV (or one or more permitted
assignees designated by TICV).

ARTICLE 7

PAYMENTS, BOOKS AND RECORDS

7.1 Payment Method. All payments under this Agreement shall be made by bank wire
transfer in immediately available funds to an account in the name of MannKind or
TICV (or one or more permitted assignees designated by the foregoing), as
applicable, designated in

 

***Confidential Treatment Requested

30.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

writing by the Licensors. Payments hereunder will be considered to be made as of
the day on which they are received by the receiving Party’s designated bank.

7.2 Payment Currency. Unless otherwise expressly stated in this Agreement, all
amounts specified to be payable under this Agreement are in Euros. Net Sales,
Allowable Expenses and other elements of Profit invoiced in currency other than
Euros, as appropriate, shall be translated to Euros shall be performed in a
manner consistent with Sanofi’s normal practices used to prepare its audited
financial statements for external reporting purposes, which uses a widely
accepted source of published exchange rates, as disclosed to MannKind.

7.3 Taxes.

(a) Cooperation and Coordination. The Parties acknowledge and agree that it is
their mutual objective and intent to minimize, to the extent feasible, taxes
payable with respect to their collaborative efforts under this Agreement and
that they shall use their reasonable efforts to cooperate and coordinate with
each other to achieve such objective.

(b) Payment of Tax.

(i) Subject to the provisions of this Section 7.3(b), each Party shall pay or
economically bear (in the case of withholding taxes) all taxes imposed upon such
Party. If Applicable Laws require that taxes be deducted and withheld from a
payment, the remitting Party shall (i) deduct those taxes from the payment;
(ii) pay the taxes to the proper taxing authority; (iii) send evidence of the
obligation together with proof of payment to such taxing authority to the other
Party within 30 days following that payment; and (iv) cooperate with the other
Party in any way reasonably required to obtain available reductions, credits or
refunds of such taxes. The cooperation referred to in clause (iv) of the
foregoing sentence shall include that MannKind, TICV and BV shall provide Sanofi
with a written confirmation from the competent tax authority that MannKind has
its residence in the United States, and TICV and BV have their respective
residences in the Netherlands, together with a copy of the necessary German
exemption certificate(s) to benefit from the zero percent withholding tax rate
set forth in Article 12 of the Double Taxation Convention existing between
Germany and the United States and the double tax treaty between Netherlands and
Germany.

(ii) All remuneration amounts payable by Sanofi to the Licensors are net
amounts. It is the common understanding of the Parties that the transactions
under this Agreement are subject to the reverse-charge-mechanism under the
German VAT Code. Sanofi shall be responsible for all Value Added Taxes (“VAT” –
Umsatzsteuer) attributable to transactions contemplated by this Agreement
without any offset or reimbursement from the Licensors. The Licensors will refer
to the reverse-charge-mechanism in its invoices and will not add VAT to the net
amounts in the invoices. Sanofi will pay this VAT according to the German VAT
Code. The Licensors shall cooperate with Sanofi in any way reasonably requested
by Sanofi to obtain available reductions, credits or refunds of any VAT amounts
attributable to transactions contemplated by this Agreement. In the event that
the reverse-charge-mechanism should not be applicable, VAT shall be added to the
net amounts and be paid by Sanofi to the

 

31.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Licensors. In this case, Sanofi is entitled to receive a proper tax invoice
where any VAT amount is shown separately.

(iii) Notwithstanding the foregoing, if Sanofi takes any action, including any
assignment or transfer of some or all of its rights and obligations to any
Person and if, as a result of such action, the withholding or deduction of tax
is required by (or is increased under) Applicable Law with respect to payments
under this Agreement then any amount payable under this Agreement shall be
increased to take into account such withheld taxes as may be necessary so that,
after making all required withholdings (including withholdings on the withheld
amounts) the recipient payee receives an amount equal to the sum they would have
received had no such withholding been made.

7.4 Records. Each Party shall keep, and require its Affiliates to keep,
complete, true and accurate books of accounts and records for the purpose of
determining the amounts payable pursuant to this Agreement. Such books and
records shall be kept for such period of time required by law, but no less than
three years following the end of the Calendar Quarter to which they pertain.
Such records shall be subject to inspection in accordance with Section 7.5.

7.5 Audits. Upon not less than 60 days’ prior written notice, the Licensors, in
the case of Allowable Expenses incurred by the Licensors or Sanofi, in the case
of Allowable Expenses incurred by Sanofi and determination of Profit or Loss
according to EXHIBIT B (as applicable, the “Audited Party”) shall permit an
independent, certified public accountant selected by the other Party (the
“Auditing Party”) and reasonably acceptable to the Audited Party, which
acceptance will not be unreasonably withheld or delayed (for the purposes of
this Section 7.5, the “Auditor”), to audit or inspect those books or records of
the Audited Party and its Affiliates that relate to Allowable Expenses and
Profit or Loss (including the items included in the calculation of Profit or
Loss) for the sole purpose of verifying the amounts payable hereunder. The
Auditor will disclose to the Auditing Party only the amount and accuracy of
payments reported and actually paid or otherwise payable under this Agreement.
The Auditor will send a copy of the report to the Audited Party at the same time
it is sent to the Auditing Party. Such inspections may be made no more than once
each Calendar Year and during normal business hours, and shall not be permitted
at any time after the three (3) year period immediately following the applicable
Calendar Year. No such inspection shall be made more than once for each
applicable period. Such records for any particular Calendar Quarter shall be
subject to no more than one inspection. Inspections conducted under this
Section 7.5 shall be at the expense of the Auditing Party, unless a variation or
error producing an underpayment in amounts payable exceeding 5% of the amount
paid for a period covered by the inspection is established, in which case all
reasonable costs relating to the inspection for such period and any unpaid
amounts that are discovered shall be paid by the Audited Party. The Parties will
endeavor in such inspection to minimize disruption of the Audited Party’s normal
business activities to the extent reasonably practicable.

7.6 Late Payments. In the event that any payment due under this Agreement is not
made when due, the payment shall accrue interest from the date due at a rate per
annum equal to 1% above the U.S. Prime Rate (as set forth in the Wall Street
Journal, Eastern Edition) for the date on which payment was due, calculated
daily on the basis of a 365-day year, or similar reputable data source; provided
that, in no event shall such rate exceed the maximum legal

 

32.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

annual interest rate. The payment of such interest shall not limit the Party
entitled to receive such payment from exercising any other rights it may have as
a consequence of the lateness of any payment.

ARTICLE 8

CONFIDENTIALITY

8.1 Confidential Information. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by MannKind and Sanofi, the Parties
agree that the receiving Party (the “Receiving Party”), shall keep confidential
and shall not publish or otherwise disclose or use for any purpose other than as
provided for in this Agreement or any other written agreement between the
Parties or between the Licensors and Sanofi any confidential or proprietary
information and materials, patentable or otherwise, in any form (written, oral,
photographic, electronic, magnetic, or otherwise) which is disclosed or made
available to it by or on behalf of the other Party (the “Disclosing Party”)
including all information concerning Product and any other technical or business
information of whatever nature (collectively, “Confidential Information”). For
clarification, all MannKind Technology shall be Confidential Information of
MannKind and, as applicable, TICV and BV, and all Sanofi Technology shall be
Confidential Information of Sanofi. The Receiving Party shall use at least the
same standard of care as it uses to protect proprietary or confidential
information of its own (but in no event less than reasonable care) to ensure
that its employees, agents, consultants and other representatives do not
disclose or make any unauthorized use of the Confidential Information. The
Receiving Party will promptly notify the other upon discovery of any
unauthorized use or disclosure of the Confidential Information.

8.2 Exceptions. Notwithstanding Section 8.1, the obligations of confidentiality
and non-use shall not apply to Confidential Information that, in each case as
demonstrated by competent evidence:

(a) was already known to the Receiving Party or any of its Affiliates, other
than under an obligation of confidentiality, at the time of disclosure;

(b) was generally available to the public or was otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure to the Receiving Party and other than through any
act or omission of the Receiving Party or any of its Affiliates in breach of
this Agreement;

(d) was subsequently lawfully disclosed to the Receiving Party or any of its
Affiliates by a Person other than the Disclosing Party, and who, to the best
knowledge of the Receiving Party, did not directly or indirectly receive such
information directly or indirectly from the Disclosing Party under an obligation
of confidence; or

 

33.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(e) was developed by the Receiving Party or its Affiliate without use of or
reference to any information or materials disclosed by the Disclosing Party.

8.3 Permitted Disclosures. Notwithstanding Section 8.1, the Receiving Party may
disclose Confidential Information of the Disclosing Party as expressly permitted
by this Agreement or if and to the extent such disclosure is reasonably
necessary in the following instances:

(a) filing or prosecuting Patents as permitted by this Agreement;

(b) prosecuting or defending litigation as permitted by this Agreement;

(c) complying with applicable court orders or governmental regulations;

(d) disclosure to Affiliates, sublicenseees, contractors, employees and
consultants who need to know such information in connection with Development,
Manufacturing, regulatory and Commercialization activities with respect to
Product as contemplated by this Agreement, on the condition that any such
Persons are subject to confidentiality and non-use obligations consistent in
scope with those set forth in this Article 8; and

(e) disclosure to Third Parties in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third Party
investors in confidential financing documents, provided, in each case, that any
such Third Party agrees to be bound by similar terms of confidentiality and
non-use consistent in scope with those set forth in this Article 8.

In the event the Receiving Party is required to make a disclosure of the
Disclosing Party’s Confidential Information pursuant to Section 8.3(b) or (c),
it will, except where impracticable, give reasonable advance notice to the
Disclosing Party of such disclosure and use efforts to secure confidential
treatment of such information at least as diligent as the Receiving Party would
use to protect its own confidential information, but in no event less than
reasonable efforts; provided, that any Confidential Information so disclosed
shall remain subject to the restrictions on use set forth in this Article 8. In
any event, the Receiving Party agrees to take all reasonable action to avoid
disclosure of Confidential Information hereunder.

8.4 Confidentiality of this Agreement and its Terms. Except as otherwise
provided in this Article 8, each Party agrees not to disclose to any Third Party
the terms of this Agreement without the prior written consent of the other Party
hereto, except that each Party may disclose the terms of this Agreement, which
are not otherwise made public as contemplated by Section 8.5, as permitted under
Section 8.3.

8.5 Public Announcements.

(a) Press Releases. As soon as practicable following the execution of this
Agreement, the Parties will issue a joint press release announcing the existence
of this Agreement. Except as required by Applicable Laws, including disclosure
requirements of the

 

34.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

SEC, the NASDAQ stock exchange or any other stock exchange on which securities
issued by a Party or its Affiliates are traded, neither Party shall make any
other public announcement concerning this Agreement or the subject matter hereof
without the prior written consent of the other, which shall not be unreasonably
withheld or delayed; provided, that it shall not be unreasonable for a Party to
withhold consent with respect to any public announcement containing any of such
Party’s Confidential Information. In the event of a required public
announcement, to the extent practicable under the circumstances, the Party
making such announcement shall provide the other Party with a copy of the
proposed text of such announcement sufficiently in advance of the scheduled
release to afford such other Party a reasonable opportunity to review and
comment upon the proposed text.

(b) Filing of Agreement. The Parties will coordinate in advance with each other
in connection with the filing of this Agreement (including redaction of certain
provisions of this Agreement) with the SEC, the NASDAQ stock exchange or any
other stock exchange or governmental agency on which securities issued by a
Party or its Affiliate are traded, and each Party will use reasonable efforts to
seek confidential treatment for the terms proposed to be redacted; provided,
that each Party will ultimately retain control over what information to disclose
to the SEC, the NASDAQ stock exchange or any other stock exchange or
governmental agency, as the case may be, and provided further that the Parties
will use their reasonable efforts to file redacted versions with any governing
bodies which are consistent with redacted versions previously filed with any
other governing bodies. Other than such obligation, neither Party (nor its
Affiliates) will be obligated to consult with or obtain approval from the other
Party with respect to any filings to the SEC, the NASDAQ stock exchange or any
other stock exchange or governmental agency.

8.6 Publication of the Product Information. During the Term, Sanofi shall be
entitled to issue scientific publications with respect to Product or its
testing, in accordance with Sanofi’s internal guidelines; provided, however,
that Sanofi shall adhere to academic attribution standards in any such
publications; provided further, that at least thirty (30) days prior to
publishing, publicly presenting and/or submitting for written or oral
publication a manuscript, abstract or the like that includes Information
relating to any Product that has not been previously published, Sanofi shall
provide to MannKind a draft copy thereof for its review (unless Sanofi is
required by Applicable Laws to publish such Information sooner, in which case
Sanofi shall provide such draft copy to MannKind as much in advance of such
publication as possible). Sanofi shall consider in good faith any comments
provided by MannKind during such thirty (30)-day period. In addition, Sanofi
shall, at MannKind’s reasonable request, remove therefrom any Confidential
Information of MannKind. MannKind shall not publish or present regarding Product
or its testing without Sanofi’s prior consent (except as MannKind may determine
is appropriate in connection with the filing, prosecution and maintenance of the
MannKind Patents or Joint Patents and/or is required to comply with Applicable
Law).

8.7 Prior Non-Disclosure Agreements. As of the Effective Date, the terms of this
Article 8 shall supersede any prior non-disclosure, secrecy or confidentiality
agreement between the Parties (or their Affiliates) dealing with the subject of
this Agreement, including the Confidentiality Agreement. Any information
disclosed under such prior agreements shall be deemed disclosed under this
Agreement.

 

35.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

8.8 Equitable Relief. Given the nature of the Confidential Information and the
competitive damage that a party would suffer upon unauthorized disclosure, use
or transfer of its Confidential Information to any Third Party, the parties
agree that monetary damages would not be a sufficient remedy for any breach of
this Article 8. In addition to all other remedies, a party shall be entitled to
specific performance and injunctive and other equitable relief as a remedy for
any breach or threatened breach of this Article 8.

ARTICLE 9

INTELLECTUAL PROPERTY

9.1 Ownership of Intellectual Property.

(a) MannKind Know-How, MannKind Patents. MannKind has, and shall retain all
right, title and interest in and to, the MannKind Know-How and the MannKind
Patents.

(b) Inventions. For purposes of determining questions of inventorship for
Inventions, the Parties shall apply the laws of the United States. A Party shall
have and retain all right, title and interest in all Inventions which are
invented solely by one or more employees or contractors of such Party or its
Affiliates, and (ii) the Parties shall jointly own all right, title and interest
in all Joint Inventions and Joint Patents. Subject to the rights and licenses
granted under this Agreement, each Party shall have the right to use, and grant
licenses to use, any Joint Invention and Joint Patent without the other Party’s
consent and shall have no duty to account to the other Party for such use or
license, and each Party hereby waives any right it may have under the laws of
any country to require any such consent or accounting.

9.2 Patent Prosecution and Maintenance.

(a) MannKind Patents.

(i) Initial Responsibility. MannKind shall be responsible, in its discretion,
for the preparation, filing, prosecution and maintenance of all MannKind Patents
(including the right to conduct any interferences or oppositions (subject to
Section 9.2(d)) thereon and to request any reissues or patent term extensions
thereof), at MannKind’s sole expense. With respect to MannKind Patents, MannKind
shall provide in-house patent counsel designated by Sanofi:

(A) with a copy of the final draft of any proposed application at least 30 days
prior to filing the same in any patent office in the Territory, unless otherwise
agreed by patent counsel for both parties. Sanofi shall have the right to
provide suggestions and recommendations regarding the content of the proposed
application by no later than 15 days prior to its filing. MannKind shall give
reasonable consideration to and will not unreasonably refuse to accept any
suggestions or recommendations Sanofi provides;

(B) with a copy of all Patent applications as filed, together with a notice of
its filing date and serial number;

 

36.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(C) with a copy of any action, communication, letter, or other correspondence
issued by the relevant patent office within at least 10 days of receipt thereof;

(D) with a copy of any response, amendment, paper, or other correspondence to be
filed with the relevant patent office no more than 30 days prior to filing the
same in any patent office in the Territory, unless otherwise agreed by patent
counsel for both Parties. Sanofi shall have the right to provide suggestions and
recommendations regarding the content of the response, amendment, paper, or
other correspondence by no later than 15 days prior to its filing. MannKind
shall give reasonable consideration to and will not unreasonably refuse to
accept any suggestions or recommendations Sanofi provides;

(E) with a copy of any response, amendment, paper, or other correspondence as
filed with the relevant patent office no more than 10 days after MannKind
receives confirmation from the relevant patent office that the response,
amendment, paper, or other correspondence has indeed been filed; and

(F) with notification of the allowance, grant, or issuance of any MannKind
Patent.

(ii) Option of Sanofi to Maintain. In the event that MannKind desires to abandon
or cease maintenance of any issued MannKind Patent in the Territory under which
Sanofi then has a license under this Agreement, MannKind shall provide
reasonable prior written notice to in-house patent counsel designated by Sanofi
of such intention to abandon (which notice shall, to the extent possible, be
given no later than 90 days prior to the next deadline for any action that must
be taken with respect to any such issued MannKind Patent in the relevant patent
office). Sanofi shall then have the right, but not obligation, to assume
responsibility for the maintenance of such issued MannKind Patent in Sanofi’s
name and at Sanofi’s own expense, upon providing written notice to MannKind of
its assumption of this responsibility. In such case, MannKind shall assign all
of its right, title and interest in such issued MannKind Patent to Sanofi, and
shall perform all acts that Sanofi reasonably requests to permit and assist
Sanofi, at Sanofi’s expense, in obtaining, perfecting and enforcing the full
benefits, enjoyment, rights and title in such issued MannKind Patent in the
Territory. Any issued MannKind Patent so assigned to Sanofi shall no longer be a
considered a MannKind Patent and shall be considered a Sanofi Patent.

(b) Sanofi Patents. Sanofi shall be responsible, in its discretion, for the
preparation, filing, prosecution and maintenance of Sanofi Patents (including
the right to conduct any interferences, oppositions, or reexaminations (subject
to Section 9.2(d)) thereon and to request any reissues or patent term extensions
thereof), at Sanofi’s sole expense. Sanofi shall keep MannKind informed in a
timely manner, but not less frequently than quarterly, with regard to the
preparation, filing, prosecution and maintenance of Sanofi Patents. Sanofi will
consider in good faith the requests and suggestions of MannKind with respect to
strategies for filing and prosecuting Sanofi Patents.

 

37.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(c) Joint Patents.

(i) Initial Responsibility. MannKind shall be responsible, in its discretion,
for the preparation, filing, prosecution and maintenance of Joint Patents in the
Territory(including the right to conduct any interferences or oppositions
(subject to Section 9.2(d)) thereon and to request any reissues or patent term
extensions thereof), subject to this Section 9.2(c) and at MannKind’s sole
expense.

(ii) Cooperation. For any Joint Patents, MannKind shall keep Sanofi fully
informed of progress with regard to the preparation, filing, prosecution and
maintenance of the Joint Patents in the Territory. With respect to Joint
Patents, MannKind shall provide in-house patent counsel designated by Sanofi:

(A) with a copy of the final draft of any proposed application at least 30 days
prior to filing the same in any patent office in the Territory, unless otherwise
agreed by patent counsel for both parties. Sanofi shall have the right to
provide suggestions and recommendations regarding the content of the proposed
application by no later than 15 days prior to its filing. MannKind shall accept
any suggestions or recommendations Sanofi provides;

(B) with a copy of all Patent applications as filed, together with a notice of
its filing date and serial number;

(C) with a copy of any action, communication, letter, or other correspondence
issued by the relevant patent office within at least 10 days of receipt thereof;

(D) with a copy of any response, amendment, paper, or other correspondence to be
filed with the relevant patent office no more than 30 days prior to filing the
same in any patent office in the Territory, unless otherwise agreed by patent
counsel for both parties. Sanofi shall have the right to provide suggestions and
recommendations regarding the content of the response, amendment, paper, or
other correspondence by no later than 15 days prior to its filing. MannKind
shall accept any suggestions or recommendations Sanofi provides;

(E) with a copy of any response, amendment, paper, or other correspondence as
filed with the relevant patent office no more than 10 days after MannKind
receives confirmation from relevant patent office that the response, amendment,
paper, or other correspondence has indeed been filed; and

(F) with notification of the allowance, grant, or issuance of such Joint Patent.

(iii) Option of Sanofi to Prosecute and Maintain. In the event that MannKind
desires to abandon or cease prosecution or maintenance of any Joint Patent,
MannKind shall provide reasonable prior written notice to Sanofi of such
intention to abandon (which notice shall, to the extent possible, be given no
later than 90 days prior to the next deadline for any action that must be taken
with respect to such Joint Patent in the relevant patent office). In such case,
at Sanofi’s sole discretion, upon written notice from Sanofi, Sanofi may elect
to continue prosecution and maintenance of any such Joint Patent at its own
expense, and

 

38.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

MannKind shall execute such documents and perform such acts, at MannKind’s
expense, as may be reasonably necessary to effect an assignment of MannKind’s
entire right, title, and interest in and to such Joint Patent to Sanofi. Any
such assignment shall be completed in a timely manner to allow Sanofi to
continue prosecution and maintenance of any such Joint Patent. Any Patents so
assigned shall no longer be considered Joint Patents and shall be considered
Sanofi Patents.

(d) Post Grant Proceedings.

(i) By Third Party for Product-Specific MannKind Patents or Joint Patents. In
the event that MannKind becomes aware that a Third Party has filed a post grant
proceeding with respect to any Product-Specific MannKind Patent or Joint Patent,
MannKind will notify Sanofi in writing to that effect within 10 days of becoming
aware of such filing. Once such a post grant proceeding has commenced, MannKind
shall provide in-house patent counsel designated by Sanofi:

(A) with a copy of any action, communication, letter, or other correspondence
issued by the relevant patent office or the third party within at least 10 days
of receipt thereof;

(B) with a copy of any response, amendment, paper, or other correspondence to be
filed with the relevant patent office no more than 30 days prior to filing the
same in any patent office worldwide, unless otherwise agreed by patent counsel
for both parties. Sanofi shall have the right to provide suggestions and
recommendations regarding the content of the response, amendment, paper, or
other correspondence by no later than 15 days prior to its filing. MannKind
shall accept any suggestions or recommendations Sanofi provides;

(C) with a copy of any response, amendment, paper, or other correspondence as
filed with the relevant patent office no more than 10 days after MannKind
receives confirmation from the relevant patent office that the response,
amendment, paper, or other correspondence has indeed been filed; and

(D) MannKind shall not settle any post grant proceeding a Third Party files
without the prior written approval of Sanofi, not to be unreasonably withheld or
delayed.

(ii) By Third Party for Platform MannKind Patents. In the event that MannKind
becomes aware that a third Party has filed a post grant proceeding with respect
to any Platform MannKind Patent, MannKind shall provide in-house patent counsel
designated by Sanofi:

(A) with any copy of any action, communication, letter, or other correspondence
issued by the relevant patent office or the third party within at least 10 days
of receipt thereof;

(B) with a copy of any response, amendment, paper or other correspondence to be
filed with the relevant patent office no more than 30 days prior to filing the
same in any patent office worldwide, unless otherwise agreed by patent counsel
for both parties.

 

39.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Sanofi shall have the right to provide suggestions and recommendations regarding
the content of the response, amendment, paper or other correspondence by no
later than 15 days prior to its filing. MannKind shall give reasonable
consideration to and will not unreasonably refuse to accept any suggestions or
recommendations Sanofi provides;

(C) with a copy of any response, amendment, paper, or other correspondence as
filed with the relevant patent office no more than 10 days after MannKind
receives confirmation from the relevant patent office that the response,
amendment, paper or other correspondence has indeed been filed; and

(D) MannKind shall not settle any post grant proceeding a Third Party files
without the prior written approval of Sanofi, not to be unreasonably withheld or
delayed.

(iii) By Party for Product-Specific MannKind Patents or Joint Patents. Should a
Party desire to file a post grant proceeding with respect to a Product-Specific
MannKind Patent or a Joint Patent, including but not limited to an ex parte
reexamination or a supplemental examination, such Party shall so notify the
other Party. The Parties shall then consult with each other and consider each
other’s input with respect to whether such a post grant proceeding should be
filed; provided, however, Sanofi shall have final decision authority with
respect to the filing of such a proceeding. Should such a proceeding be filed,
MannKind shall provide in-house patent counsel designated by Sanofi:

(A) with a copy of any action, communication, letter, or other correspondence
issued by the relevant patent office within at least 10 days of receipt thereof;

(B) with a copy of any response, amendment, paper, or other correspondence to be
filed with the relevant patent office no more than 30 days prior to filing the
same in any patent office worldwide, unless otherwise agreed by patent counsel
for both parties. Sanofi shall have the right to provide suggestions and
recommendations regarding the content of the response, amendment, paper, or
other correspondence by no later than 15 days prior to its filing. MannKind
shall accept any suggestions or recommendations Sanofi provides;

(C) with a copy of any response, amendment, paper, or other correspondence as
filed with the relevant patent office no more than 10 days after MannKind
receives confirmation from the relevant patent office that the response,
amendment, paper, or other correspondence has indeed been filed; and

(D) MannKind shall not settle such a post grant proceeding without the prior
written approval of Sanofi, not to be unreasonably withheld or delayed.

(iv) By Party for Platform MannKind Patent. Should a Party desire to file a post
grant proceeding with respect to a Platform MannKind Patent, including but not
limited to an ex parte reexamination or a supplemental examination, such Party
shall so notify the other Party. The Parties shall then consult with each other
and consider each other’s input with respect to whether such a post grant
proceeding should be filed; provided, however,

 

40.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

MannKind shall have final decision authority with respect to the filing of such
a proceeding. Should such a proceeding be filed, MannKind shall provide in-house
patent counsel designated by Sanofi:

(A) with a copy of any action, communication, letter, or other correspondence
issued by the relevant patent office within at least 10 days of receipt thereof;

(B) with a copy of any response, amendment, paper, or other correspondence to be
filed with the relevant patent office no more than 30 days prior to filing the
same in any patent office worldwide, unless otherwise agreed by patent counsel
for both parties. Sanofi shall have the right to provide suggestions and
recommendations regarding the content of the response, amendment, paper, or
other correspondence by no later than 15 days prior to its filing. MannKind
shall give reasonable consideration to and not unreasonably refuse to accept any
suggestions or recommendations Sanofi provides;

(C) with a copy of any response, amendment, paper, or other correspondence as
filed with the relevant patent office no more than 10 days after MannKind
receives confirmation from the relevant patent office that the response,
amendment, paper, or other correspondence has indeed been filed; and

(D) MannKind shall not settle such a post grant proceeding without the prior
written approval of Sanofi, not to be unreasonably withheld or delayed.

9.3 Infringement by Third Parties.

(a) Notice. In the event that either MannKind or Sanofi becomes aware of any
infringement or threatened infringement by a Third Party of any Patents that are
subject to the prosecution, maintenance or enforcement rights of the other Party
under this Agreement, it will notify the other Party in writing to that effect
within 10 days of receipt of such notice. Any such notice shall include evidence
to support an allegation of infringement or threatened infringement by such
Third Party.

(b) MannKind Patents.

(i) Product-Specific MannKind Patents. Subject to this Section 9.3(b), Sanofi
shall have the first right (but not the obligation), as between MannKind and
Sanofi, to bring and control any action or proceeding with respect to
infringement of any Product-Specific MannKind Patent, at its own expense and by
counsel of its own choice. MannKind shall have the right, at its own expense, to
be represented in any such action by counsel of its own choice, and Sanofi and
its counsel will reasonably cooperate with MannKind and its counsel in
strategizing, preparing and presenting any such action or proceeding. Sanofi
though shall have the final word regarding litigation strategy. If Sanofi fails
to bring an action or proceeding with respect to infringement of any
Product-Specific MannKind Patent described in the preceding sentence within
(i) 90 days following the notice of alleged infringement or (ii) 10 days before
the time limit, if any, set forth in the appropriate laws and regulations for
the filing of such actions, whichever comes first, MannKind shall have the right
(but not the obligation) to

 

41.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

bring and control any such action at its own expense and by counsel of its own
choice, and Sanofi shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice. MannKind and its counsel will
reasonably cooperate with Sanofi and its counsel in strategizing, preparing and
presenting any such action or proceeding. Except as otherwise agreed to by the
Parties as part of a cost-sharing arrangement, any recovery or damages realized
as a result of such action or proceeding shall be used first to reimburse the
Parties’ documented out-of-pocket legal expenses relating to the action or
proceeding, and (A) any remaining compensatory damages relating to Product
(including lost sales or lost profits with respect to the Product) shall be
deemed Net Sales for purposes of calculation of Profit or Loss, and (B) any
punitive damages shall be shared by the Parties according to the ratio set forth
in Section 3 of EXHIBIT B.

(ii) Platform MannKind Patents. Subject to this Section 9.3(b), the Controlling
Party shall have the first right (but not the obligation), as between MannKind
and Sanofi, to bring and control any action or proceeding with respect to
Competitive Infringement of any Platform MannKind Patent, at its own expense and
by counsel of its own choice, and the other Party shall have the right, at its
own expense, to be represented in any such action by counsel of its own choice,
and the Controlling Party and its counsel will reasonably cooperate with the
other Party and its counsel in strategizing, preparing and presenting any such
action or proceeding. If the Controlling Party fails to bring an action or
proceeding with respect to an alleged Competitive Infringement of any such
Platform MannKind Patent within (i) 90 days following the notice of alleged
Competitive Infringement or (ii) 10 days before the time limit, if any, set
forth in the appropriate laws and regulations for filing such actions, whichever
comes first, the other Party shall have the right (but not the obligation) to
bring and control any such Competitive Infringement action or proceeding by
counsel of its own choice, thereby becoming the Controlling Party and subject to
the obligation to reasonably cooperate with the other Party and its counsel in
strategizing, preparing and presenting any such action or proceeding. Except as
otherwise agreed to by the Parties as part of a cost-sharing arrangement, any
recovery or damages realized as a result of such Competitive Infringement action
or proceeding shall be used first to reimburse the Parties’ documented
out-of-pocket legal expenses relating to the infringement action or proceeding,
and (A) any remaining compensatory damages relating to Product (including lost
sales or lost profits with respect to the Product) shall be deemed Net Sales for
purposes of calculation of Profit or Loss, and (B) any punitive damages shall be
shared by the Parties according to the ratio set forth in Section 3 of
EXHIBIT B. For purposes of this Section 9.3(b)(ii), “Controlling Party” shall
mean Sanofi for actions commenced during such time that Sanofi is the sole
licensee of such Platform MannKind Patent, and shall mean MannKind for all other
actions, and “Competitive Infringement” shall mean (i) any allegedly infringing
activity in the Field in the Territory for the Product, which activity is
reasonably expected to reduce Net Sales of Product then being sold by Sanofi and
its Affiliates and sublicensees in the Territory, or (ii) the making, using,
selling, offering for sale or importing Product in the Territory.

(c) Sanofi Patents. Subject to this Section 9.3(c), Sanofi shall have the sole
right (but not the obligation), as between MannKind and Sanofi, to bring and
control any action or proceeding with respect to infringement of any Sanofi
Patent worldwide, at its own expense and by counsel of its own choice and any
recovery or damages realized as a result of such action

 

42.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

or proceeding shall be used first to reimburse Sanofi’s documented out-of-pocket
legal expenses relating to the action or proceeding, and (A) any remaining
compensatory damages relating to Product (including lost sales or lost profits
with respect to Product) shall be deemed Net Sales for purposes of calculation
of Profit or Loss and (B) any punitive damages relating to Product shall be
shared by the Parties according to the ratio set forth in Section 3 of
EXHIBIT B.

(d) Joint Patents. Subject to this Section 9.3(d), Sanofi shall have the first
right (but not the obligation) to bring and control any action or proceeding
with respect to infringement of any Joint Patent worldwide, at its own expense
and by counsel of its own choice. MannKind shall cooperate in such action in the
manner described in Section 9.3(e) and shall have the right, at its own expense,
to be represented in any such action by counsel of its own choice. Sanofi though
shall have the final word regarding litigation strategy. If Sanofi fails to
bring an action or proceeding within (i) 90 days following the notice of alleged
infringement or (ii) 10 days before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of such actions, whichever comes
first, MannKind shall have the right (but not the obligation) to bring and
control any such action at its own expense and by counsel of its own choice, and
Sanofi shall cooperate in such an action as defined in Section 9.3(e) and shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice. Except as otherwise agreed to by the Parties as part
of a cost-sharing arrangement, any recovery or damages from an action or
proceeding relating to Joint Patents shall be used first to reimburse the
Parties’ documented out-of-pocket legal expenses relating to the action or
proceeding, and (A) any remaining compensatory damages relating to Product
(including lost sales or lost profits with respect to Product) shall be deemed
Net Sales for purposes of calculation of Profit or Loss, and (B) any punitive
damages shall be shared by the Parties according to the ratio set forth in
Section 3 of EXHIBIT B.

(e) Cooperation. In the event a Party brings an infringement action in
accordance with this Section 9.3, the other Party shall cooperate fully,
including, if required to bring such action, the furnishing of a power of
attorney or being joined as a party to such action.

9.4 TICV. MannKind warrants that TICV does not have legal title to any of the
MannKind Patents or rights to maintain, prosecute or enforce such patents. If,
notwithstanding the foregoing, TICV’s action is required to give effect to the
provisions of this Article 9, MannKind shall cause TICV to take such action.

9.5 Infringement of Third Party Rights.

(a) Each Party shall promptly notify the other in writing of any allegation by a
Third Party that the activity of either of the Parties pursuant to this
Agreement or the Supply Agreement infringes or may infringe the intellectual
property rights of such Third Party.

(b) MannKind shall have the sole right (but not the obligation), as between
MannKind, TICV and BV, on the one hand, and Sanofi, on the other hand, to bring
and control any defense of any such claim involving alleged infringement of
Third Party rights by MannKind’s, TICV’s or BV’s activities pursuant to this
Agreement or the Supply Agreement at its own expense and by counsel of its own
choice; provided, however, that such expenses shall be

 

43.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

considered Allowable Expenses for the purposes of EXHIBIT B. Sanofi shall have
the right, at its own expense, to be represented in any such defense by counsel
of its own choice. MannKind shall solely bear all of its costs related to the
defense of such an infringement action as well as any and all damages awarded to
the Third Party. Should MannKind conclude it is necessary to obtain a license in
the intellectual property rights of the Third Party for MannKind, TICV or BV to
conduct activities for which it is reasonable as contemplated by this Agreement
or the Supply Agreement, MannKind shall pay all costs and royalties necessary to
obtain such license and maintain such license, at its own expense, during the
Term.

(c) Sanofi shall have the sole right (but not the obligation), as between
Sanofi, on the one hand, and MannKind, TICV and BV, on the other hand, to bring
and control any defense of any such claim involving alleged infringement of
Third Party rights by Sanofi’s and its Affiliates’ and sublicensees’ activities
pursuant to this Agreement or the Supply Agreement at its own expense and by
counsel of its own choice. MannKind shall have the right to be represented in
any such defense by counsel of its own choice at its own expense; provided,
however, that such expenses shall be considered Allowable Expenses for purposes
of EXHIBIT B. Sanofi shall bear all of its costs related to the defense of such
an infringement action as well as any and all damages awarded to the Third
Party; provided, however, that such costs and damages (but excluding any such
damages for willful infringement or willful misconduct by Sanofi or its
Affiliates or sublicensees and any litigation sanctions awarded against Sanofi
or its Affiliates (collectively, “Special Damages”)) shall be considered
Allowable Expenses for purposes of EXHIBIT B. Should Sanofi conclude it is
necessary to obtain a license in the intellectual property rights of the Third
Party for Sanofi or its Affiliates or sublicensees to conduct activities for
which it is responsible as contemplated by this Agreement or the Supply
Agreement, Sanofi shall pay all costs and royalties necessary to obtain such
license and maintain such license, as an Allowable Expense, during the Term.

9.6 Consent for Settlement. Neither Party shall enter into any settlement or
compromise of any action or proceeding under this Article 9 which would in any
manner alter, diminish, or be in derogation of the other Party’s rights under
this Agreement without the prior written consent of such other Party.

9.7 Paragraph IV Notice. If either Party receives a notice under 21 U.S.C.
§355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) (or any foreign equivalent)
concerning any MannKind Patent, Joint Patent or Sanofi Patent, then it shall
provide a copy of such notice to the other Party within two Business Days after
its receipt thereof. Patent infringement litigation based on such a notice
concerning a MannKind Patent, Joint Patent or Sanofi Patent shall be brought and
controlled as provided in Section 9.3(b), 9.3(c) or 9.3(d), as applicable.

9.8 Biosimilar Applications.

(a) If either Party receives a copy of an application submitted to the FDA under
subsection (k) of Section 351 of the Public Health Service Act (“PHSA”) or
comparable provisions of Applicable Laws in any other jurisdiction (a
“Biosimilar Application”) naming a Product as a reference product or otherwise
becomes aware that such a Biosimilar Application has been filed (such as in an
instance described in Section 351(1)(9)(C) of the PHSA) or any

 

44.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

equivalent or similar certification or notice in any other jurisdiction, such
Party shall, within 10 Business Days, notify the other Party. Sanofi will then
seek permission to view the application and related confidential information
from the filer of the Biosimilar Application under Section 351(l)(1)(B)(iii) of
the PHSA. Regardless of the Party that is the “reference product sponsor” for
purposes of such Biosimilar Application, Sanofi shall have the sole right:

(i) to designate pursuant to Section 351(l)(1)(B)(ii) of the PHSA or comparable
provisions of Applicable Laws in any other jurisdiction the outside counsel and
in-house counsel who shall receive confidential access to the Biosimilar
Application;

(ii) to list any Patents, including MannKind Patents, Sanofi Patents and Joint
Patents, insofar as they claim or cover the applicable Product as required
pursuant to Section 351(l)(3)(A), Section 351(l)(5)(b)(i)(II), or
Section 351(l)(7) of the PHSA or comparable provisions of Applicable Laws in any
other jurisdiction;

(iii) to respond to any communications with respect to such lists from the filer
of the Biosimilar Application;

(iv) to negotiate with the filer of the Biosimilar Application as to whether to
utilize a different mechanism for information exchange other than that specified
in Section 351(l) of the PHSA or comparable provisions of Applicable Laws in any
other jurisdiction; and

(v) to identify Patents or respond to communications under any equivalent or
similar listing in any other jurisdiction with respect to the applicable
Product.

(b) If required pursuant to Applicable Law, MannKind shall prepare such list and
make such response at Sanofi’s direction. MannKind will provide to Sanofi,
within 15 days of Sanofi’s request, all information, including a correct and
complete list of MannKind and Joint Patents that is necessary or reasonably
useful to enable Sanofi to make such lists of Patents that cover the Product,
and cooperate with Sanofi’s reasonable requests in connection therewith,
including meeting any submission deadlines, in each case, to the extent required
or permitted by Applicable Law. Sanofi shall reasonably consult with MannKind
prior to identifying any MannKind Patents to a Third Party as contemplated by
this Section 9.8. Sanofi shall consider in good faith advice and suggestions
with respect thereto received from MannKind, and notify MannKind of any such
lists or communications promptly after they are made. If Sanofi does not proceed
under this Section 9.8, then thereafter MannKind shall have the right to proceed
in place of Sanofi under this Section 9.8 with the roles of the Parties
reversed. For clarity, the subsequent enforcement of Patents against a filer of
a Biosimilar Application shall be in accordance with Section 9.3.

9.9 Orange Book Listings. The Parties shall consult with each other and consider
input from each other as applicable with respect to the listing of MannKind
Patents, Joint Patents and Sanofi Patents with the applicable Regulatory
Authorities; provided, however, that Sanofi shall have the final decision
authority with respect to which Patents are to be listed. Sanofi shall have the
sole authority and discretion to maintain with the applicable Regulatory
Authorities

 

45.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

during the Term listings of applicable Sanofi Patents for Product then being
Commercialized by Sanofi in the Territory, including all Orange Book listings
required under the Hatch-Waxman Act (and all foreign equivalents). With respect
to MannKind Patents and Joint Patents, Sanofi shall instruct MannKind which
Patents are to be listed, and MannKind shall promptly perform all acts necessary
to maintain with all the applicable Regulatory Authorities during the Term
listings of the MannKind and Joint Patents Sanofi instructs MannKind to list,
including the completion and filing of Form FDA 3542 as required for all Orange
Book Listings under the Hatch-Waxman Act.

ARTICLE 10

REPRESENTATIONS, WARRANTIES AND COVENANTS

10.1 Mutual Representations, Warranties and Covenants. Each Party hereby
represents and warrants to the other Party, as of the Effective Date, as
follows:

(a) Duly Organized. Such Party is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation, is
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification and failure to have such would prevent
such Party from performing its obligations under this Agreement.

(b) Due Authorization; Binding Agreement. The execution, delivery and
performance of this Agreement by such Party have been duly authorized by all
necessary corporate action. This Agreement is a legal and valid obligation
binding on such Party and enforceable in accordance with its terms and does not:
(i) to such Party’s knowledge and belief, violate any law, rule, regulation,
order, writ, judgment, decree, determination or award of any court, governmental
body or administrative or other agency having jurisdiction over such Party; nor
(ii) conflict with, or constitute a default under, any agreement, instrument or
understanding, oral or written, to which such Party is a party or by which it is
bound.

(c) Consents. Such Party has obtained, or is not required to obtain, the
consent, approval, order or authorization of any Third Party, or has completed,
or is not required to complete any registration, qualification, designation,
declaration, or filing with, any Regulatory Authority or Governmental Authority,
in connection with the execution and delivery of this Agreement and the
performance by such Party of its obligations under this Agreement, except as
contemplated by Section 15.16.

(d) No Conflicting Grant of Rights. Such Party has the right to grant the
licenses and rights as contemplated under this Agreement and has not, and will
not during the Term, grant any right to any Third Party which would conflict
with the licenses and rights granted to the other Party hereunder.

(e) Employee/Contractor Agreements. All of such Party’s and its Affiliates’
employees or contractors acting on its behalf pursuant to this Agreement are and
will be obligated under a binding written agreement to assign to such Party or
its designee all

 

46.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Inventions and to comply with obligations of confidentiality and non-use
consistent in scope with those set forth in Article 8.

(f) Debarment. Such Party is not debarred under the United States Federal Food,
Drug and Cosmetic Act, excluded from a federal health care program, or debarred
from federal contracting, and such Party does not, and will not during the Term,
employ or use the services of any Person who is so debarred or excluded, or who
has been convicted of or pled nolo contendere to any felony, or to any federal
or state legal violation (including misdemeanors) relating to prescription drug
or device products or fraud, or convicted of any other crime for which an entity
or person could be so debarred or excluded (including by the FDA under 21 U.S.C.
§ 335a (or subject to a similar sanction of any other Governmental Authority)),
in connection with the Development, Manufacture or Commercialization of the
Products. In the event that either Party becomes aware of the debarment.
Exclusion, or threatened debarment or exclusion of any Person providing services
to such Party, including the Party itself and its Affiliates, which directly or
indirectly relate to activities under this Agreement, the other Party shall be
immediately notified in writing, and at the other Party’s option this Agreement
shall terminate automatically as of the first date of such noncompliance.

10.2 Representations and Warranties of the Licensors. The Licensors represent
and warrant to Sanofi that, as of the Effective Date:

(a) Patents. MannKind has delivered to Sanofi a list of MannKind Patents as of
the Effective Date under separate cover, which (i) is a true and complete list
of all Patents Controlled by Licensors or their Affiliates as of the Effective
Date that that claim or disclose Product or its components, or are necessary for
the Development, Manufacture, use or Commercialization of Product in the Field
in the Territory, including all such Patents claiming or covering the design or
utility of a Device or a Formulation, and (ii) indicates the current status,
date and country of filing and issuance. All official fees, maintenance fees and
annuities for the MannKind Patents have been paid through the Effective Date.

(b) Patent and Technology Status. As of the Effective Date, (i) all issued
MannKind Patents are in full force and effect and subsisting, and inventorship
of each Patent is properly identified on such Patents; (ii) none of the MannKind
Patents is currently involved in any interference, reissue, reexamination, or
opposition proceeding; (iii) neither MannKind nor any of its Affiliates has
received any written notice from any Person, or has knowledge, of such actual or
threatened proceeding; (iv) to the knowledge of the Licensors, all issued
MannKind Patents and registered MannKind Trademarks are valid; (v) the Licensors
have taken reasonable security measures consistent with industry standard
practices, including measures against unauthorized disclosure, to protect the
secrecy and confidentiality of trade secrets within MannKind Technology;
(vi) the Licensors are in compliance with and have complied with all duties of
candor required by applicable governing bodies or jurisdictions in the course of
the Licensors’ prosecution of any rights in any of the MannKind Technology
licensed to Sanofi under this Agreement; (vii) the Licensors have obtained valid
and enforceable assignments of interests to any rights in any of the MannKind
Technology licensed to Sanofi under this Agreement from any inventors who
contributed to the discovery, creation, development or reduction to practice of
any such MannKind Technology; (viii) to the knowledge of the

 

47.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Licensors, the MannKind Technology licensed to Sanofi under this Agreement
comprises all of the intellectual property rights necessary and sufficient to
develop and distribute Product and no intellectual property rights owned by any
Third Party are necessary to develop and distribute Product; and (ix) the
Licensors are not subject to any inventor remuneration obligations related to
the MannKind Technology.

(c) Transfers of Undertakings Directive. Licensors do not employ any personnel
in the European Union.

(d) Non-Infringement by Third Parties. As of the Effective Date, to the
Licensors’ knowledge, there are no activities by Third Parties that would
constitute infringement of the MannKind Patents or misappropriation of the
MannKind Know-How.

(e) Non-Infringement of Third Party Rights. Neither the Licensors nor any of
their Affiliates have received any written notice from any Person, or have
knowledge of, any actual or threatened claim or assertion that the use or
practice of the MannKind Patents, or MannKind Know-How infringes or
misappropriates the intellectual property rights of a Third Party.

(f) No Action or Claim. As of the Effective Date, there are no actual, pending,
or alleged or threatened in writing, adverse actions, suits, claims,
interferences or formal governmental investigations by or against the Licensors
or any of their Affiliates in or before any court, Governmental Authority
involving any MannKind Know-How, MannKind Patents or Product, including in
connection with the conduct of any clinical trials or Manufacturing activities.
As of the Effective Date, there are no material unsatisfied judgments or
outstanding orders, injunctions, decrees, stipulations or awards (whether
rendered by a court, an administrative agency or by an arbitrator) against the
Licensors with respect to any MannKind Know-How, MannKind Patents or Product.
The issued MannKind Patents have not been used or enforced in a manner that
would result in the abandonment, cancellation or unenforceability of any such
issued MannKind Patent.

(g) No Governmental Funding. As of the Effective Date, none of the MannKind
Patents has been developed with the use of any funding from any Governmental
Authority.

(h) Compliance. As of the Effective Date, the Licensors and their Affiliates
and, to the Licensors’ knowledge, any contract research organization to which
the Licensors or their Affiliates have subcontracted activities in connection
with Product have complied in all material respects with all Applicable Laws,
including all good clinical practices, good laboratory practices and good
manufacturing practices, permits, governmental licenses, registrations,
approvals, authorizations, orders, injunctions and decrees, in the research,
Development, Manufacture and use of Product, and neither the Licensors nor any
of their Affiliates nor, to the Licensors’ knowledge, any contract research
organization to which the Licensors or their Affiliates have subcontracted
activities in connection with Product, has received any written notice from any
Governmental Authority claiming that any such activities as conducted by them
are not in such compliance.

 

48.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

(i) No Injunction. No Governmental Authority (including the FDA) has commenced
or, to the Licensors’ knowledge, threatened to initiate any action to enjoin
production of Product at any facility, nor have the Licensors or any of their
Affiliates or, to the Licensors’ knowledge, any of their subcontractors involved
in production of Product, received any notice to such effect since January 1,
2000.

(j) Clinical, Safety and Regulatory Information. The Licensors have made
available to Sanofi a true and correct copy, which is complete in all material
respects, of (i) all MAA submissions associated with Product, (ii) all Data from
clinical studies conducted under any IND for Product, (iii) all material
correspondence with the FDA regarding Product, and (iv) all minutes of meetings
and telephone conferences with the FDA with respect to the MAA for Product. The
Licensors have disclosed or otherwise provided Sanofi with all material
information in the Licensors’ possession as of the Effective Date relating to
(A) the MannKind Know-How or MannKind Patents, (B) the safety or efficacy of
Product, or (C) the Manufacture of Product.

(k) MannKind Trademarks. MannKind hereby represents and warrants to Sanofi as of
the Effective Date that:

(i) Licensors have all right, title, and interest in and to the MannKind
Trademarks;

(ii) to the best knowledge of MannKind, there is no Third Party using or
infringing any of the MannKind Trademarks in the Territory in derogation of the
rights granted to Sanofi in this Agreement;

(iii) MannKind has not received notice of any opposition, cancellation action or
pending litigation or any communication which expressly threatens an opposition
or cancellation action, or other litigation, before any trademark office, court
or any other governmental entity in the Territory with respect to any of the
MannKind Trademarks;

(iv) the MannKind Trademarks are the only trademarks owned, held, Controlled,
licensed or otherwise used (or intended to be used) by MannKind or its
Affiliates with respect to the Product in the Territory (other than MannKind’s
corporate name and/or logo);

(v) MannKind has all rights to use the MannKind Trademarks with respect to the
Product in the Territory and to license the MannKind Trademarks to Sanofi
hereunder; and

(vi) to the best knowledge of MannKind, MannKind has not infringed,
misappropriated, diluted or otherwise violated any trademark of any Third Party
by registering or using the MannKind Trademarks in the Territory; and

(vii) to the knowledge of MannKind, no claims or proceedings, asserting that the
MannKind Trademarks infringe the right of any Third Party, are pending or
threatened.

 

49.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

10.3 Representations and Warranties of Sanofi. Sanofi represents and warrants to
the Licensors that there is no action, suit, proceeding or investigation pending
or, to its knowledge, threatened before any court or administrative agency
against Sanofi or its Affiliates which could, directly or indirectly, reasonably
be expected to materially affect its ability to perform its obligations
hereunder or the Commercialization by Sanofi of the Product.

10.4 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, OR ANY OTHER
AGREEMENT CONTEMPLATED HEREUNDER, NEITHER PARTY MAKES ANY REPRESENTATIONS OR
EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND EACH PARTY
EXPRESSLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND OF FITNESS FOR
A PARTICULAR PURPOSE OR USE, NON-INFRINGEMENT, VALIDITY AND ENFORCEABILITY OF
PATENTS, OR THE PROSPECTS OR LIKELIHOOD OF DEVELOPMENT OR COMMERCIAL SUCCESS OF
PRODUCT.

ARTICLE 11

INDEMNIFICATION AND INSURANCE

11.1 Indemnification of MannKind. Sanofi shall indemnify and hold harmless each
of Licensors and their Affiliates and the directors, officers, shareholders and
employees of such entities and the successors and assigns of any of the
foregoing (the “MannKind Indemnitees”), from and against any and all losses,
liabilities, damages, penalties, fines, costs and expenses (including,
reasonable attorneys’ fees and other expenses of litigation) (“Losses”) from any
claims, actions, suits or proceedings brought by a Third Party (a “Third Party
Claims”) incurred by any MannKind Indemnitee, arising from, or occurring as a
result of any material breach of any representations, warranties or covenants by
Sanofi under this Agreement; except to the extent such Third Party Claims fall
within the scope of the indemnification obligations of MannKind set forth in
Section 11.2 of this Agreement or in Section 11.2 of the Supply Agreement. In
addition, Sanofi shall indemnify and hold harmless the MannKind Indemnitees from
and against any and all Special Damages (as such term is defined in
Section 9.5(c)).

11.2 Indemnification of Sanofi. The Licensors shall indemnify and hold harmless
each of Sanofi and its Affiliates and the directors, officers and employees of
such entities, and the successors and assigns of any of the foregoing (the
“Sanofi Indemnitees”), from and against any and all Losses from any Third Party
Claims incurred by any Sanofi Indemnitee, arising from, or occurring as a result
of: (a) the Manufacturing, Development and regulatory activities relating to
Product conducted by or on behalf of the Licensors or their Affiliates before
the Effective Date; and (b) any material breach of any representations,
warranties or covenants by the Licensors under this Agreement, except to the
extent such Third Party Claims falls within the scope of the indemnification
obligations of Sanofi set forth in Section 11.1 of this Agreement or in
Section 11.1 of the Supply Agreement.

11.3 Procedure. A party that intends to claim indemnification under this
Article 11 (the “Indemnitee”) shall promptly notify the indemnifying Party (the
“Indemnitor”) in writing of any Third Party Claim, in respect of which the
Indemnitee intends to claim such

 

50.



--------------------------------------------------------------------------------

indemnification, and the Indemnitor shall have sole control of the defense
and/or settlement thereof. The indemnity arrangement in this Article 11 shall
not apply to amounts paid in settlement of any action with respect to a Third
Party Claim, if such settlement is effected without the consent of the
Indemnitor, which consent shall not be withheld or delayed unreasonably. The
failure to deliver written notice to the Indemnitor within a reasonable time
after the commencement of any action with respect to a Third Party Claim shall
only relieve the Indemnitor of its indemnification obligations under this
Article 11 if and to the extent the Indemnitor is actually prejudiced thereby.
The Indemnitee shall cooperate fully with the Indemnitor and its legal
representatives in the investigation of any action with respect to a Third Party
Claim covered by this indemnification.

11.4 Insurance. Each Party, at its own expense, shall maintain product liability
and other appropriate insurance (or self-insure) in an amount consistent with
industry standards during the Term and shall name the other Party as an
additional insured with respect to such insurance. Each Party shall provide a
certificate of insurance (or evidence of self-insurance) evidencing such
coverage to the other Party upon request.

ARTICLE 12

CONDITIONS PRECEDENT, TERM AND TERMINATION

12.1 Term. This Agreement shall commence on the Effective Date, and unless
terminated earlier as provided in this Article 12, shall continue in full force
and effect until terminated pursuant to Section 12.2, 12.3 or 12.4 (the “Term”).

12.2 Termination by the Parties.

(a) Termination for Material Breach. In the event that either Party shall be in
material breach in the performance of any of its obligations under this
Agreement (the “Breaching Party”), in addition to any other right and remedy the
other Party (the “Complaining Party”) may have, the Complaining Party may
terminate this Agreement by giving notice in writing specifying the breach and
its claim of right to terminate; provided, however, that if the breach is
remediable, the Breaching Party shall have ninety (90) days (or forty-five
(45) days for any payment breach) (the “Notice Period”) to rectify the breach
and termination shall become effective at the end of the Notice Period only if
the Breaching Party fails to cure the breach complained about during (i) the
Notice Period or, (ii) if such breach (other than any payment breach) has not
been cured within such 90-day period, if the Breaching Party has commenced
actions to cure such breach within the Notice Period and thereafter uses
reasonable efforts to cure such breach, such longer period as is reasonably
required to cure such breach, but in any event, not to exceed ninety (90) days
following expiration of the Notice Period; provided further, that, if Sanofi is
the Breaching Party and the breach is with respect to Sanofi’s failure to comply
with its obligation to use Commercially Reasonable Efforts with respect to
(x) the United States, MannKind may terminate this Agreement in its entirety,
and (y) any Major Market (other than the United States) or […***…] Country,
MannKind may terminate this Agreement only with respect to such Major Market or
[…***…] Country (as applicable) and not in its entirety. If the Breaching Party
disputes in good faith that it has materially breached one of

 

***Confidential Treatment Requested

51.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

its obligations under this Agreement, termination shall not take effect pending
resolution of such dispute pursuant to Article 14. If, as a result of the
application of such dispute resolution procedures, the Breaching Party is
determined to be in material breach of one or more of its obligations under this
Agreement (an “Adverse Ruling”), then if the Breaching Party fails to complete
the actions specified by the Adverse Ruling to cure such breach within ninety
(90) days (or forty five (45) days for any payment breach) after such Adverse
Ruling, then the Complaining Party may terminate this Agreement upon written
notice to the Breaching Party.

(b) Termination Upon Insolvency. Either Party will be entitled to terminate this
Agreement with immediate effect by notice in writing if the other Party files
for protection under bankruptcy or insolvency laws, makes an assignment for the
benefit of creditors, appoints or suffers appointment of a receiver,
administrator, manager, trustee or like official over its property that is not
discharged within 90 days, proposes a written agreement of composition or
extension of its debts, is a party to any dissolution, winding-up or liquidation
or has any such petition filed against it which involuntary petition is not
discharged within 60 days of the filing thereof.

12.3 Additional Sanofi Termination Rights.

(a) If, at any time on or after January 1, 2016, Sanofi determines in good faith
that Commercialization of Product is no longer economically viable in the United
States, then Sanofi may terminate this Agreement in its entirety upon delivery
of at least ninety (90) days’ prior written notice to MannKind. In addition, at
any time on or after January 1, 2016, upon delivery of at least six (6) months’
prior written notice to MannKind, Sanofi shall have the right to terminate this
Agreement for any reason (a) in its entirety, or (b) on a country-by-country
basis other than with respect to the United States; provided, however, that if
Sanofi terminates this Agreement under this Section 12.3(a) in each of […***…],
then Sanofi shall terminate this Agreement with respect to all countries of the
European Union. For purposes of clarity, Sanofi shall have no right to terminate
this Agreement with respect to only the United States under this
Section 12.3(a).

(b) Termination for Safety or Regulatory Reasons. On a country-by-country basis,
Sanofi shall have the right in its sole discretion to terminate this Agreement
in such country immediately upon thirty (30) days’ written notice to MannKind in
the event:

(i) of withdrawal or indefinite suspension of any MAA for a Product in such
country; or

(ii) that Sanofi determines in good faith that pursuing the Development or
Commercialization of a Product in the Territory or any part thereof poses an
unacceptable medical risk to patients.

12.4 Additional MannKind Termination Right. MannKind shall have the right to
terminate this Agreement immediately upon written notice to Sanofi if Sanofi or
any of its Affiliates or sublicensees directly, or indirectly through any Third
Party, commences any interference or opposition proceeding with respect to,
challenges the validity or enforceability of,

 

***Confidential Treatment Requested

52.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

or opposes any extension of or the grant of a supplementary protection
certificate with respect to, any MannKind Patent; provided that MannKind shall
not have such right to terminate this Agreement for a proceeding, challenge or
opposition of the type described above (in each case, a “Challenge”) by a
sublicensee if (a) the sublicense agreement with such sublicensee includes a
right of the applicable sublicensor (Sanofi, its Affiliate or another
sublicensee, as applicable) to terminate the sublicense following written notice
to such sublicensee and, if applicable, a cure period not to exceed sixty
(60) days if such sublicensee directly, or indirectly through any Third Party,
institutes a Challenge of any MannKind Patent and (b) either (i) the applicable
sublicensor diligently enforces its rights to cause the sublicensee to withdraw
or dismiss such Challenge including, if applicable, exercise of such termination
right promptly following the expiration of any applicable cure period or
(ii) such Challenge is withdrawn or dismissed within thirty (30) days after a
request by the applicable sublicensor or by MannKind to do.

12.5 Termination Not Sole Remedy. Termination is not the sole remedy under this
Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies will
remain available except as agreed to otherwise herein. Notwithstanding the
foregoing, termination of this Agreement in the applicable […***…] Country in
accordance with Section 12.2(a) shall be MannKind’s sole remedy for Sanofi’s
failure to comply with its obligations under Section 4.2(c) to use Commercially
Reasonable Efforts to file for, obtain or maintain Marketing Approvals for
Product in the Field in any […***…] Country.

ARTICLE 13

EFFECT OF TERMINATION

13.1 Partial Termination. In case of termination of this Agreement, not in its
entirety, but with respect to only a particular country (other than the United
States) by MannKind pursuant to clause (y) of Section 12.2(a) or with respect to
only a particular country or region by Sanofi pursuant to Section 12.3(a) (a
“Partial Termination” and each country or region in which such Partial
Termination occurs, a “Terminated Country”), then the effects of termination
described under this Article 13 shall only apply to the Terminated Country, and
this Agreement shall remain in full force and effect in accordance with its
terms in all countries of the Territory other than the Terminated Country.

13.2 Accrued Obligations. The expiration or termination of this Agreement, in
whole or part, for any reason shall not release either Party from any liability
or deprive either Party of any right which, at the time of such expiration or
termination, has already accrued to such Party or which is attributable to a
period prior to such expiration or termination, nor will any expiration or
termination of this Agreement preclude either Party from pursuing all rights and
remedies it may have under this Agreement, at law or in equity, with respect to
breach of this Agreement.

13.3 Rights on Termination Other than Termination By Sanofi for Cause. This
Section 13.3 shall apply and shall only apply upon the termination of this
Agreement by MannKind pursuant to Section 12.2 or Section 12.4, or by Sanofi
pursuant to Section 12.3(a):

 

***Confidential Treatment Requested

53.



--------------------------------------------------------------------------------

(a) Wind-down Period.

(i) Development. In the event there are any on-going clinical trials of Product
in the Field in the Territory, Sanofi shall, to the extent so requested by
MannKind, promptly transition, at MannKind’s expense, to MannKind or its
designee such clinical trials then being conducted by Sanofi, or portions
thereof, for MannKind or its designee to complete at their expense.

(ii) Commercialization. Sanofi and its Affiliates and sublicensees shall
continue, to the extent that Sanofi and its Affiliates and sublicensees continue
to have stocks of usable Product, to fulfill orders received from customers for
Product in the Field in the Territory until up to 180 days after the later of
(A) the date on which MannKind notifies Sanofi in writing that MannKind intends
to Commercialize such Product or has secured an alternative distributor or
licensee for the Product and (B) Sanofi has initiated transition of the MAAs and
Marketing Approvals for Product in the Field in the Territory to MannKind or
such distributor or licensee, but in no event for more for than 12 months after
the date of notice of termination. For Product sold by Sanofi after the
effective date of a termination (i.e., after the expiration of the applicable
termination notice period), the profit-or-loss provisions in Section 6.3 shall
continue to apply. Notwithstanding the foregoing, Sanofi and its Affiliates and
sublicensees shall cease such activities in the Territory upon 60 days written
notice given by MannKind at any time after the effective date of a termination
requesting that such activities (or portion thereof) cease. In the case of a
termination of this Agreement in its entirety, within 30 days after MannKind has
given notice to Sanofi requesting the cessation of activities pursuant to the
provision of this Section, Sanofi shall notify MannKind of an estimate of the
quantity of Product and its shelf life remaining in Sanofi’s inventory and
MannKind shall have the right to purchase any such quantities of Product from
Sanofi at a price mutually agreed by the Parties. To the extent MannKind does
not purchase such quantities, Sanofi may sell such quantities during the 180
days after the effective date of such termination within the shelf life
remaining for Product.

(b) Assignment of Filings and Marketing Approvals. At MannKind’s option, which
shall be exercised by written notice to Sanofi, to the extent permitted under
Applicable Laws, Sanofi shall assign or cause to be assigned to MannKind or its
designee (or to the extent not so assignable, Sanofi shall take all reasonable
actions to make available to MannKind or its designee the benefits of) all
regulatory filings and registrations (including INDs, MAAs and Marketing
Approvals) for Product in the Territory, including any such regulatory filings
and registrations made or owned by its Affiliates. MannKind shall notify Sanofi
before the effective date of termination, whether the regulatory filings and
registrations should be assigned to MannKind or its designee, and if the latter,
identify the designee, and provide Sanofi with all necessary details to enable
Sanofi to effect the assignment (or availability). If MannKind fails to provide
such notification prior to the effective date of termination, Sanofi shall
assign the regulatory filings and registrations to MannKind.

(c) Transition. The Parties shall negotiate in good faith a written transition
agreement pursuant to which the Parties would effectuate this Section 13.3 to
coordinate the transition of relevant obligations and rights to MannKind as
necessary to Develop and Commercialize Product in the Field in the Territory to
ensure no interruption of therapy or

 

54.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

coverage for patients, including promptly submitting all necessary filings with
Governmental Authorities. Sanofi shall use diligent efforts to cooperate with
MannKind or its designee to effect a smooth and orderly transition in the
Development and Commercialization of Product in the Territory during the notice
and the Wind-down Period. Without limiting the foregoing, Sanofi shall use
diligent efforts to conduct, in an expeditious manner, any activities to be
conducted under this Section 13.3. MannKind shall use diligent efforts to
identify and finalize an agreement or other arrangement with a Third Party in
relation to Product or, to the extent MannKind is able to take over such
activities under Applicable Laws, take over, directly or through an Affiliate,
all activities related to Product in the Territory, and in particular
Development activities on-going at the time of the effective date of the
termination and the transfer of the regulatory filings and registrations
(including INDs, MAAs and Marketing Approvals) into the name of MannKind or
MannKind’s designee so that the Wind-down Period will be as limited as possible.
On terms to be further clarified in the written transition agreement, Sanofi
shall use commercially reasonable efforts to maintain its Government Health Care
Program Contracts for the Product bearing the Sanofi National Drug Codes
(“NDCs”) during the Wind-down Period. Reasonably in advance of the date upon
which MannKind or its designee begins Commercialization of the Product, the
Parties shall coordinate to permit MannKind to establish such agreements, and
Sanofi shall provide to MannKind (or its designee) all information reasonably
necessary to allow MannKind to report government pricing and comply with
Applicable Laws. During the Wind-down Period, Sanofi shall work with MannKind
and the applicable Government Health Care Programs to transition the Product
from Sanofi’s Government Health Care Program Contracts for the Product bearing
the Sanofi NDC to MannKind’s Government Health Care Program Contracts for the
Product bearing the MannKind NDC (or the NDC of MannKind’s designee) as
necessary. The transition agreement shall further clarify the Parties’
respective financial obligations as to allocation of any rebates or chargebacks
accrued with respect to Product sold or dispensed during the Wind-down Period
(provided, however, that Sanofi shall remain solely liable for such payments as
may be accrued, but not yet paid, as of the effective date of termination of
this Agreement).

(d) Rights Become Non-Exclusive. Notwithstanding any other provision of this
Agreement, following the effective date of termination and during the Wind-down
Period, Sanofi’s and its Affiliates’ rights with respect to Product in the Field
in the Territory shall be non-exclusive, and, without limiting the foregoing,
MannKind shall have the right to engage one or more other distributors and/or
licensees of Product in the Field in the Territory.

(e) Continuing Payment Obligations. Any Product sold or disposed of by Sanofi
and its Affiliates and sublicensees, in accordance with this Section 13.3 and
any Allowable Expenses associated therewith shall be subject to the applicable
payment obligations under Article 6.

(f) Licenses. Sanofi hereby grants to MannKind, effective upon termination of
this Agreement, a non-exclusive, worldwide (or in the event of a Partial
Termination, in the applicable Terminated Region), royalty-free, fully-paid
license (with rights to sublicense) to use all Sanofi Technology and any
Information and Regulatory Filings generated by Sanofi or its Affiliates with
respect to Product, then Controlled by Sanofi or any of its Affiliates as of the
effective date of termination, to Develop, Manufacture, have Manufactured, use,
Commercialize

 

55.



--------------------------------------------------------------------------------

and have Commercialized Product in its form as of the effective date of
termination (but excluding any improvements thereafter).

(g) Insulin Supply. In the case of termination of this Agreement in its entirety
or in a particular country, Sanofi shall, for up to […***…] months following the
effective date of such termination, supply to MannKind and MannKind shall have
the right to use, Insulin supplied by Sanofi to MannKind for Product Developed,
used, Manufactured and Commercialized in countries in the Territory where
Product has been launched and where such Insulin has been approved for use in
Product by the applicable Regulatory Authorities, at a price equal to Sanofi’s
cost for such Insulin plus […***…] percent ([…***…]%). Upon such termination,
Sanofi and MannKind shall agree on the maximum quantity of Insulin to be
supplied, with the understanding that such maximum quantity shall not exceed
[…***…] months’ requirements, as determined by the good faith estimate of the
Parties, taking into account previously approved Budgets for Insulin and current
sales trends.

(h) Competing Product. In the event that, prior to such termination, Sanofi
Develops (mutatis mutandis) or Commercializes (mutatis mutandis) an internally
developed Competing Product in accordance with Section 2.8(b)(i), the payment of
Allowable Expenses and calculation and sharing of Profit and Loss with respect
to each such Competing Product shall survive such termination for a period of
[…***…] years from the date of the First Commercial Sale of such Competing
Product.

13.4 Rights on Termination By Sanofi for Breach or Insolvency of MannKind. Upon
the termination of this Agreement by Sanofi pursuant to Section 12.2(a) for
MannKind’s uncured material breach of this Agreement (other than a breach of
Section 5.2 or a material uncured breach of MannKind’s obligations under the
Supply Agreement) or pursuant to Section 12.2(b), Sanofi shall have the option
to either (a) return the rights granted hereunder with respect to Product to
MannKind, in which case Section 13.4(b) below will apply, or (b) retain its
rights to Product hereunder and discontinue MannKind’s participation in the
Development, Manufacturing and Commercialization of Product hereunder, in which
case Section 13.4(b) below will apply. In the event of a termination of this
Agreement pursuant to Section 12.2(a) for MannKind’s uncured material breach of
Section 5.2 or a material uncured breach of MannKind’s obligations under the
Supply Agreement, Sanofi shall not be able to elect to retain its rights granted
hereunder and Section 13.4(a) below will apply. For clarity, in the event of a
termination of the Supply Agreement for a material uncured breach of MannKind’s
obligations under the Supply Agreement, Sanofi shall have no obligation to
terminate this Agreement.

(a) Return of Rights. If Sanofi elects, pursuant to this Section 13.4, to return
the rights to the Product to MannKind:

(i) Winding-Down of Development Activities. In the event there are any on-going
clinical trials of Product in the Field in the Territory:

(A) The Parties shall work together in good faith to adopt, and Sanofi shall
have the final decision-making authority with respect to, a plan to wind-down
the Development activities in an orderly fashion, with due regard for patient
safety and the rights of

 

***Confidential Treatment Requested

56.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

any subjects that are participants in any clinical trials of Product and take
any actions it deems reasonably necessary or appropriate to avoid any human
health or safety problems and in compliance with all Applicable Laws. Sanofi
shall provide to MannKind (or its designee) all information reasonably necessary
to allow MannKind to report government pricing and comply with Applicable Law.
During the wind-down period, Sanofi shall work with MannKind and the applicable
Government Health Care Programs to transition the Product from Sanofi’s
Government Health Care Program Contracts for the Product bearing the Sanofi NDC
to MannKind’s Government Health Care Program Contracts for the Product bearing
the MannKind NDC (or the NDC of MannKind’s designee) as necessary. The wind-down
plan shall further clarify the Parties’ respective financial obligations as to
allocation of any rebates or chargebacks accrued with respect to Product sold or
dispensed during the Wind-down Period (provided, however, that Sanofi shall
remain solely liable for such payments as may be accrued, but not yet paid, as
of the effective date of termination of this Agreement); and

(B) All costs and expenses incurred from the effective date of the termination
in winding-down the Development activities with respect to the applicable
Product and otherwise carrying out the plan described in Section 13.4(a)(i)(A)
shall be borne solely by MannKind unless the Parties agree otherwise in writing.

(ii) Termination of Licenses. Any and all licenses granted by the Licensors to
Sanofi under this Agreement shall terminate, except as otherwise expressly
provided herein.

(iii) Sanofi Regulatory Filings (including Marketing Approval). Upon Sanofi’s
request and to the extent permitted by Applicable Laws, MannKind may purchase
all Regulatory Filings (including Marketing Approval) that are owned by Sanofi
or any of its Affiliates for Product, and Sanofi shall assign or cause to be
assigned to MannKind or its designees (or to the extent not so assignable,
Sanofi shall take all reasonable actions to make available to MannKind or its
designee the benefits of) such Regulatory Filings (including INDs, MAAs and
Marketing Approval) for Product in the Territory that are so purchased,
including any such Regulatory Filings made or owned by its Affiliates, at an
amount equal to 100% of the costs incurred by Sanofi and its Affiliates and
sublicensees in obtaining such Regulatory Filings.

(iv) Termination Assistance. Sanofi and its Affiliates and sublicensees may
continue to sell its inventory of Product in the Territory for up to […***…]
months after the effective date of the termination or offer MannKind to purchase
the inventories of Product at a price mutually agreed by the Parties. MannKind
may to the extent permitted by the applicable Third Party, assume such supply or
distribution agreement. MannKind shall provide such other assistance, at no cost
to Sanofi, as may be reasonably necessary or useful for Sanofi to terminate the
Development or Commercialization of the applicable Product in the applicable
countries of the Territory.

(v) Continuing Payment Obligations. Any Product sold or disposed of by Sanofi or
its Affiliates, in accordance with this Section 13.4 shall be subject to the
applicable payment obligations under Article 6.

 

***Confidential Treatment Requested

57.



--------------------------------------------------------------------------------

(b) Retention of Rights. If Sanofi elects, pursuant to Section 13.4, to retain
the rights to Product:

(i) the JAC shall be disbanded, all approval rights of the JAC shall become
approval rights of Sanofi, and MannKind shall no longer have the right to
receive any Development or Commercialization reports or other information from
Sanofi;

(ii) a Trigger Event (as defined in the Supply Agreement) under the Supply
Agreement shall be deemed to have occurred;

(iii) Sanofi shall have the option to cause all Development activities being
conducted by MannKind to be taken over by Sanofi;

(iv) Sanofi’s and Licensors’ payment obligations under the Agreement shall
remain in full force and effect; and

(v) Section 4.2(d) shall no longer apply.

13.5 Rights on Termination By Sanofi for Safety or Regulatory Reasons. Upon
termination of this Agreement under Section 12.3(b), any and all licenses
granted by the Licensors to Sanofi under this Agreement shall terminate, except
as otherwise expressly provided herein. Following such termination, Sanofi shall
have no further obligations with respect to Product.

13.6 Rights Upon Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement are, and shall otherwise be deemed to be, for purposes of
Section 365(n) of Title 11 of the United States Code and other similar laws in
any jurisdiction in the Territory or where a Party is situated (collectively,
the “Bankruptcy Laws”), licenses of rights to “intellectual property” as defined
under the Bankruptcy Laws. If a case is commenced during the Term by or against
a Party under Bankruptcy Laws then, unless and until this Agreement is rejected
as provided in such Bankruptcy Laws, such Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including a trustee) shall
perform all of the obligations provided in this Agreement to be performed by
such Party. If a case is commenced during the Term by or against a Party under
the Bankruptcy Laws, this Agreement is rejected as provided in the Bankruptcy
Laws and the other Party elects to retain its rights hereunder as provided in
the Bankruptcy Laws, then the Party subject to such case under the Bankruptcy
Laws (in any capacity, including debtor-in-possession) and its successors and
assigns (including a Title 11 trustee), shall provide to the other Party copies
of all Information necessary for such other Party to prosecute, maintain and
enjoy its rights under the terms of this Agreement promptly upon such other
Party’s written request therefor. All rights, powers and remedies of the
non-bankrupt Party as provided herein are in addition to and not in substitution
for any and all other rights, powers and remedies now or hereafter existing at
law or in equity (including the Bankruptcy Laws) in the event of the
commencement of a case by or against a Party under the Bankruptcy Laws.

 

58.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

13.7 Return of Confidential Information. Upon termination or expiration of this
Agreement, except to the extent that a Party retains a license from the other
Party as contemplated by this Article 13, each Party shall promptly return to
the other Party, or delete or destroy, all relevant records and materials in
such Party’s possession or control containing Confidential Information of the
other Party; provided that such Party may keep one copy of such materials for
archival purposes only subject to a continuing confidentiality obligations.

13.8 Survival. Expiration or termination of this Agreement shall not relieve the
Parties of any rights or obligation accruing prior to such expiration or
termination. In addition, upon expiration or termination of this Agreement, all
rights and obligations of the Parties under this Agreement shall terminate,
except those described in the following Articles and Sections: Sections 2.6(b),
7.4, 7.5, 7.6, 8.1, 8.2, 8.3, 8.4, 8.8, 9.1, 10.4, 11.1, 11.2, 11.3 and 12.5,
and Articles 1, 13, 14 and 15 (excluding Sections 15.10 and 15.17), which
Articles and Sections will survive in accordance with their terms.

ARTICLE 14

DISPUTE RESOLUTION AND GOVERNING LAW

14.1 Disputes. In the event of any dispute arising out of or relating to this
Agreement or either Party’s rights or obligations hereunder, except as otherwise
provided in this Agreement, the Party wishing to invoke dispute resolution
proceedings shall send to the other Party, in accordance with the notice
provisions set forth in Section 15.8, a written notice of dispute indicating
that such notifying Party wishes to invoke such negotiations pursuant to this
Section 14.1 and that sets out in reasonable detail the claims asserted, the
nature of the dispute, any facts that are or are not in dispute, and the
intended treatment and effect of such pending dispute (“Notice of Dispute”). The
Parties shall, through their respective executive officers, first meet and
attempt to resolve the dispute in face-to-face negotiations. Unless otherwise
agreed in writing by the Parties, this meeting shall occur within fifteen
(15) days after either Party provides such notice of dispute to the other Party.
If the Parties are unable to resolve such dispute through such negotiations
within the earlier of (x) sixty (60) days after the meeting referenced in this
Section 14.1 or (y) sixty (60) days after receipt of the Notice of Dispute (or
such longer period agreed in writing by the Parties) (“Arbitration Deadline”),
then, except in the case of a dispute, controversy or claim that concerns
(a) the validity or infringement of a patent, trademark or copyright, or (b) any
antitrust, anti-monopoly or competition law or regulation, whether or not
statutory, the dispute shall be resolved by binding arbitration in accordance
with Section 14.2.

14.2 Arbitration. Any disputes to be resolved by binding arbitration pursuant to
Section 14.1 shall be resolved in accordance with the rules of conciliation and
arbitration of the International Chamber of Commerce of Paris by a panel of
three (3) independent and neutral experienced arbitrators, one (1) chosen by
MannKind, one (1) chosen by Sanofi, and the third (3rd) chosen by the foregoing
two (2) arbitrators (with such third acting as the chairperson of the panel).
The place of arbitration shall be New York, New York. Any arbitration shall be
conducted in the English language and the arbitrators shall use the governing
law provided for in Section 14.4. The arbitration panel shall issue its decision
and award by reasoned, written decision within one (1) year after appointment of
the chairperson of the arbitration panel. The

 

59.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

arbitrators shall have no authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages. Except to the extent
necessary to confirm or enforce an award or as may be required by law, neither a
Party nor any arbitrator may disclose the existence, content, or results of an
arbitration without the prior written consent of both MannKind and Sanofi. In no
event shall an arbitration be initiated after the date when commencement of a
legal or equitable proceeding based on the dispute, controversy or claim would
be barred by the applicable New York statute of limitations. Each Party shall
bear its own attorneys’ fees, costs and disbursements arising out of the
arbitration, and shall pay an equal share of the fees and costs of the
arbitrators; provided, however, that the arbitrators shall be authorized to
determine whether a Party is the prevailing Party, and if so, to award to that
prevailing Party reimbursement for the fees and costs of the arbitrators. Each
Party agrees to fully perform and satisfy any arbitration award made against it
within fifteen (15) days of the service of the award. The taking of evidence in
the arbitration shall be guided by the International Bar Association’s 2010
Rules on the Taking of Evidence in International Commercial Arbitration (“IBA
Guidelines on Evidence”); provided, however, that the arbitrators shall permit
such pre-hearing discovery and such presentation of evidence at any Evidentiary
Hearing (as defined in the IBA Guidelines on Evidence) as, in each case, is
reasonably necessary for a full and fair understanding and resolution of any
legitimate issue raised in the arbitration. The arbitration panel shall ensure
that document disclosures are conducted on a timely basis. By agreeing to this
binding arbitration provision, the Parties understand that they are waiving
certain rights and protections which may otherwise be available if a dispute
between the Parties were determined by litigation in court, including the right
to seek or obtain certain types of damages precluded by this provision, the
right to a jury trial, certain rights of appeal and a right to invoke formal
rules of procedure and evidence. For the sake of clarity, any disputes that
arise under both this Agreement and the Supply Agreement may be consolidated in
a single arbitration. Any settlement discussions or arbitration proceedings
occurring under this Agreement shall be conducted in strict confidence. Except
as necessary to enforce an award or as required by law, no information or
documents produced, generated or exchanged in connection with settlement
discussions or arbitration proceedings (including any award(s) that might be
rendered by the arbitration panel) shall be disclosed to any person other than
counsel without the prior written consent of all Parties to the settlement or
arbitration proceedings. This restriction shall not apply to public records or
other documents obtained by the Parties in the normal course of business
independent of any settlement discussions or arbitration proceedings.

14.3 Court Actions. Nothing contained in this Agreement shall deny either Party
the right to seek, upon good cause, injunctive or other equitable relief from a
court of competent jurisdiction in the context of an emergency or prospective
irreparable harm, and such an action may be filed and maintained notwithstanding
any ongoing dispute resolution discussions or arbitration proceedings.

14.4 Governing Law. This Agreement, and all questions regarding the existence,
validity, interpretation, breach or performance of this Agreement, shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York, United States, without reference to its conflicts of law
principles with the exception of sections 5-1401 and 5-1402 of New York General
Obligations Law. The United Nations Conventions on Contracts for the
International Sale of Goods shall not be applicable to this Agreement.

 

60.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

ARTICLE 15

GENERAL PROVISIONS

15.1 Intervening Events. If the performance of any part of this Agreement by
either Party (other than making payment when due) is prevented, restricted,
interfered with or delayed by any reason or cause beyond the reasonable control
of such Party (including: fire, flood, embargo, power shortage or failure, acts
of war, insurrection, riot, terrorism, strike, lockout or other labor
disturbance (save where such strike, lockout, or other labor disturbance is
initiated by the employees of the Party which seeks to rely on this clause),
acts of God or any acts, omissions or delays in acting of the other Party) (an
“Intervening Event”), the Party so affected shall, upon giving written notice to
the other Party, be excused from such performance to the extent of such
Intervening Event, provided that the affected Party shall use its substantial
efforts to avoid or remove such causes of non-performance and shall continue
performance with the utmost dispatch whenever such causes are removed. If either
Party becomes aware that such an Intervening Event has occurred, is imminent or
likely, it will immediately notify the other Party. The Party which is subject
to such Intervening Event shall exert all reasonable efforts to overcome it.
Such Party will keep the other informed as to the progress of overcoming such
Intervening Event.

15.2 Waiver of Breach. The failure of either Party at any time or times to
require performance of any provision of this Agreement shall in no manner affect
its rights at a later time to enforce such rights. No waiver by either Party of
any condition or term in any one or more instances shall be construed as a
further or continuing waiver of such condition or term or of another condition
or term.

15.3 Performance by Affiliates. To the extent that this Agreement imposes
obligations on Affiliates of a Party, such Party agrees to cause its Affiliates
to perform such obligation. Either Party may use one or more of its Affiliates
to perform its obligation hereunder, provided that the Parties will remain
liable hereunder for the prompt payment and performance of all their respective
obligations hereunder.

15.4 Modification. No amendment or modification of any provision of this
Agreement shall be effective unless in a prior writing signed by all of MannKind
and Sanofi. No provision of this Agreement shall be varied, contradicted or
explained by any oral agreement, course of dealing or performance or any other
matter not set forth in an agreement in writing and signed by the Parties
hereto.

15.5 Severability. In the event any provision of this Agreement should be held
invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate, in good faith and enter into a valid, legal and enforceable
substitute provision that most nearly reflects the original intent of the
Parties. All other provisions of this Agreement shall remain in full force and
effect in such jurisdiction. Such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of such provision in
any other jurisdiction.

 

61.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

15.6 Entire Agreement. This Agreement (including the Exhibits attached hereto
and any letter delivering information referenced herein) and the Supply
Agreement, including the Exhibits attached thereto, constitute the entire
agreement between the Parties relating to the subject matter hereof and thereof
and supersede and cancel all previous express or implied agreements and
understandings, negotiations, writings and commitments, either oral or written,
in respect to the subject matter hereof and thereof. Each of the Parties
acknowledges and agrees that in entering into this Agreement, and the documents
referred to in it, it does not rely on, and shall have no remedy in respect of,
any statement, representation, warranty or understanding (whether negligently or
innocently made) of any Person (whether party to this Agreement or not) other
than as expressly set out in this Agreement or the Supply Agreement. Nothing in
this clause shall, however, operate to limit or exclude any liability for fraud.

15.7 Language. The language of this Agreement and all activities to be pursued
under this Agreement is English. Any and all documents proffered by one Party to
the other in fulfillment of any provision of this Agreement shall only be in
compliance if in English. Any translation of this Agreement in another language
shall be deemed for convenience only and shall never prevail over the original
English version. This Agreement is established in the English language.

15.8 Notices. Any notice or communication required or permitted under this
Agreement shall be in writing in the English language, delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by internationally-recognized courier
or sent by registered or certified mail, postage prepaid to the following
addresses of the Parties (or such other address for a Party as may be at any
time thereafter specified by like notice):

 

To the Licensors:

 

MannKind Corporation

28903 North Avenue Paine

Valencia, California 91355

Telephone: (661) 775-5300

Facsimile: (661) 775-2086

Attention: General Counsel

  

To Sanofi:

 

Sanofi

c/o Genzyme

500 Kendall Street

Cambridge, MA 02142

Telephone: +1 617 768 6527

Facsimile: +1 617 252 7600.

Attention: Vice President, Corporate

Business Development

 

62.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

with a copy to:

 

Cooley LLP

4401 Eastgate Mall

San Diego, CA 92121

Telephone: (858) 550-6000

Facsimile: (858) 550-6420

Attention: L. Kay Chandler, Esq.

  

with a copy to:

 

Sanofi

54 Rue La Boétie, 75008

Paris, France

Telephone: +33 1 53 77 90 24

Facsimile: +33 1 53 77 43 03

Attention: General Counsel

Any such notice shall be deemed to have been given: (a) when delivered if
personally delivered; (b) on the next Business Day after dispatch if sent by
confirmed facsimile or by internationally-recognized overnight courier; and/or
(c) on the third Business Day following the date of mailing if sent by mail or
nationally recognized courier. Notices hereunder will not be deemed sufficient
if provided only between or among each Party’s representatives on the JAC.

15.9 Assignment. This Agreement shall not be assignable, pledged or otherwise
transferred, nor may any right or obligations hereunder be assigned, pledged or
transferred, by either Party to any Third Party without the prior written
consent of the other Party, which consent, in the event of a financing
transaction by the Party asking for consent, shall not be unreasonably withheld,
conditioned or delayed by the other Party; except either Party may assign or
otherwise transfer this Agreement without the consent of the other Party to an
entity that acquires all or substantially all of the business or assets of the
assigning Party relating to the subject matter of this Agreement, whether by
merger, acquisition or otherwise; provided that intellectual property rights
that are owned or held by the acquiring Person to such transaction (if other
than one of the Parties to this Agreement) shall not be included in the
technology licensed hereunder. In addition, either Party shall have the right to
assign or otherwise transfer this Agreement to an Affiliate upon written notice
to the non-assigning Party; provided, however, the assigning or transferring
Party shall continue to remain liable for the performance of this Agreement by
such Affiliate and, prior to the Effective Date, Sanofi may assign this
Agreement to any Affiliate. Nothing herein shall be deemed to prohibit MannKind
or any of its Affiliates from granting a security interest in this Agreement and
any rights hereunder to any Third Party in connection with any financing
transaction to the extent provided under (and subject to the restrictions on the
rights of secured parties contained in) Sections 9-406 and 9-408 of the New York
Uniform Commercial Code. In addition, MannKind or any Affiliate of MannKind
shall have the right to sell, assign, pledge or otherwise transfer any accounts
and payment intangibles (each as defined under the New York Uniform Commercial
Code but including, for the avoidance of doubt, rights to payment of MannKind
pursuant to Sections 6.2 and 6.3) in connection with any financing transaction.
Subject to the foregoing, this Agreement shall inure to the benefit of each
Party, its successors and permitted assigns. Any assignment of this Agreement in
contravention of this Section 15.9 shall be null and void.

 

63.



--------------------------------------------------------------------------------

15.10 Change of Control of MannKind.

(a) If MannKind’s Board of Directors determines to pursue a Change of Control of
MannKind (whether such determination is made in response to an offer or term
sheet submitted by a Third Party or such determination is made by the Board of
Directors independently of any such Third Party offer or term sheet), MannKind
shall provide written notice to Sanofi of such determination no later than the
date MannKind or its representatives first notifies any potential Third Party
acquirer of such determination, so that Sanofi may, at its discretion,
participate in the sale process and negotiate with MannKind for the potential
acquisition of MannKind by Sanofi. MannKind shall not enter into a Change of
Control transaction with a Third Party within the thirty (30) day period
following delivery of such notice to Sanofi. MannKind shall ensure that during
the Term of this Agreement that neither TICV nor BV undergoes a Change of
Control other than a transaction in which MannKind undergoes the same Change of
Control.

(b) In the case MannKind, BV or TICV undergoes a Change of Control involving
[…***…], Sanofi may by written notice delivered to MannKind within thirty
(30) days after the first public announcement of such Change in Control, elect
to retain its rights to Product hereunder and discontinue MannKind’s
participation in the Development, Manufacture, and Commercialization of Product
hereunder, in which case Section 13.4(b) shall apply.

15.11 No Partnership or Joint Venture. Nothing in this Agreement or any action
which may be taken pursuant to its terms is intended, or shall be deemed, to
establish a joint venture or partnership between Sanofi and the Licensors.
Neither Party to this Agreement shall have any express or implied right or
authority to assume or create any obligations on behalf of, or in the name of,
the other Party, or to bind the other Party to any contract, agreement or
undertaking with any Third Party.

15.12 Standstill Agreement. Until the date that is five years after the
Effective Date (the “Standstill Period”), none of Sanofi, Sanofi’s Affiliates,
nor any of their respective directors, officers, employees, agents or
representatives (provided such person is acting on behalf of Sanofi) will, in
any manner, directly or indirectly, without the prior express written consent of
MannKind:

(a) make, effect, initiate, directly participate in or cause (i) any acquisition
of beneficial ownership of any securities of MannKind or any securities of any
subsidiary or other Affiliate of MannKind, if, after such acquisition, Sanofi
would beneficially own more than 5% of the outstanding common stock of MannKind,
(ii) any acquisition of any assets of MannKind or any assets of any subsidiary
or other Affiliate of MannKind, (iii) any tender offer, exchange offer, merger,
business combination, recapitalization, restructuring, liquidation, dissolution
or extraordinary transaction involving MannKind or any subsidiary or other
Affiliate of MannKind, or involving any securities or assets of MannKind or any
securities or assets of any subsidiary or other affiliate of MannKind or
(iv) any “solicitation” of “proxies” (as those terms are used in the proxy rules
of the SEC) or consents with respect to any securities of MannKind; provided
that nothing in this Section 15.12 shall preclude any activities of Sanofi or
its Representatives with

 

***Confidential Treatment Requested

64.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

respect to the grant by MannKind or any Affiliate of MannKind of any license in
each case to Sanofi or any of its Affiliates as contemplated by this Agreement;

(b) form, join or participate in a group (within the meaning of Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended) with respect to the
beneficial ownership of any securities of MannKind;

(c) act, alone or in concert with others, to seek to control the management,
board of directors or policies of MannKind;

(d) take any action that would reasonably be expected to require MannKind to
make a public announcement regarding any of the types of matters set forth in
Section 15.12(a);

(e) agree or offer to take, or encourage or propose (publicly or otherwise) the
taking of, any action referred to in Section 15.12(a), (b), (c) or (d);

(f) assist, induce or encourage any Third Party to take any action of the type
referred to in Section 15.12(a), (b), (c), (d) or (e); or

(g) enter into any discussions, negotiations, arrangement or agreement with any
Third Party relating to any of the foregoing.

For purposes of this Agreement, a Party’s “Representatives” will be deemed to
include each person or entity that is or becomes (i) an Affiliate of such Party,
or (ii) an officer, director, employee, partner, attorney, advisor, accountant,
agent or representative of such Party or of any of such Party’s Affiliates,
providing such person is acting on behalf of such Party.

Notwithstanding the foregoing, Section 15.12 shall no longer apply (i) during a
period commencing with MannKind’s announcement in a filing with the SEC or a
press release that (a) it is seeking a purchaser for itself or (b) is otherwise
exploring strategic options in this regard, and ending with MannKind’s
announcement in a filing with the SEC or a press release that is terminating
such search or exploration; (ii) during the period beginning with the
commencement by a Third Party of a publicly-announced tender or exchange offer
for more than 50% of voting power of the outstanding voting securities of
MannKind, and ending with the termination by such Third Party of such tender or
exchange offer; or (iii) if MannKind announces in a filing with the SEC or a
press release a transaction, or an intention to effect any transaction, which
would result in (a) the sale by MannKind or one or more Affiliate(s) of assets
representing 50% or more of the consolidated assets of MannKind; or (b) the
common shareholders of MannKind immediately prior to such transaction owning
less than 50% of the outstanding common stock of the acquiring entity or, in
case of a merger transaction, the surviving corporation (or, if the surviving
corporation is an Affiliate of a parent company, the parent company); provided
that, in the case of clause (ii) Sanofi has not directly or indirectly taken any
action prohibited under this Section 15.12.

The expiration of the Standstill Period will not terminate or otherwise affect
any of the other provisions of this Agreement.

 

65.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

15.13 Interpretation. The captions to the several Articles and Sections of this
Agreement are not a part of this Agreement but are included for convenience of
reference and shall not affect its meaning or interpretation. In this Agreement:
(a) the word “including” shall be deemed to be followed by the phrase “without
limitation” or like expression; (b) the word “or” means “and/or” unless the
context dictates otherwise because the subject of the conjunction are mutually
exclusive; (c) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article or Section or other subdivision; (d) references in this Agreement to
“days” shall mean calendar days; (e) the singular shall include the plural and
vice versa; and (f) masculine, feminine and neuter pronouns and expressions
shall be interchangeable. Each accounting term used herein that is not
specifically defined herein shall have the meaning given to it under IFRS, or if
not defined by IFRS, the meaning applied to it by Sanofi in preparing its
publicly reported financial statements, in each case, consistently applied, but
only to the extent consistent with its usage and the other definitions in this
Agreement.

15.14 Counterparts; Electronic or Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Agreement may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.

15.15 Limitation of Liability. EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE 8,
NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT
OR ANY LICENSE OR RIGHT GRANTED HEREUNDER; provided, however, that this
Section 15.15 shall not be construed to limit either Party’s indemnification
obligations with respect to Third Party Claims under Article 11.

15.16 Antitrust Filings/Agreement Effectiveness. Each of MannKind and Sanofi
shall use its reasonable best efforts to file, as soon as practicable after the
date of this Agreement, all notices, reports and other documents required to be
filed by such Party, pursuant to the Antitrust Laws, with any Governmental
Authority (the “Filings”) with respect to this Agreement and the transactions
contemplated hereby, and to submit promptly any additional information requested
by any such Governmental Authority. Without limiting the generality of the
foregoing, each of MannKind and Sanofi agrees to prepare and make appropriate
filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder (the “HSR Act”)
relating to this Agreement and the transactions contemplated hereby as soon as
reasonably practicable, but in any event within ten (10) Business Days after the
Execution Date (the “HSR Filing Date”). The Parties agree to cooperate and
consult with each other in connection with the making of all Filings. Sanofi
will pay all fees, payable to any Governmental Authority, associated with
Filings. Other than the provisions of this Section 15.16, the rights and
obligations of the Parties under this Agreement shall not become effective until
the earliest date on which all of the following have occurred: (i) the waiting
period provided by the HSR Act, and those associated with any other of the
Filings which the Parties reasonably conclude must be obtained prior to making
the rights and

 

66.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

obligations of this Agreement effective, shall have terminated or expired; and
(ii) either (A) MannKind and Hoechst GmbH (or its permitted assignee) have
entered into the “Loan Documents” as defined and described in the Commitment
Letter between MannKind and Hoechst GmbH dated of even date herewith (the
“Commitment Letter”) or (B) MannKind, in its sole discretion, has terminated the
Commitment Letter and waived in writing the condition set forth in the preceding
subclause (A) of this clause (ii) (such date, the “Effective Date” of this
Agreement), provided that, pursuant to Section 15.9 hereof, Sanofi shall be
permitted to assign this Agreement to any Affiliate at any time between the
Execution Date and the Effective Date. Upon the occurrence of the Effective
Date, all provisions of this Agreement shall become effective automatically
without the need for further action by the Parties. In the event that (I) any
such clearance associated with the Filings is not obtained, or (II) the Loan
Documents are not executed within 120 days after the Execution Date (or such
later date as agreed in writing by the Parties), this Agreement may be
terminated by either Party; provided that a Party shall not have the right to
terminate under clause (II) of this sentence if the Loan Documents have not been
executed as a result of a breach by such Party (or, in the case of Sanofi, by
Hoechst GmbH or its permitted assignee) of the Commitment Letter (for so long as
such Party is in breach) or if MannKind has terminated the Commitment Letter.

15.17 Restrictions on Sale of Profit Share. None of the Licensors shall enter
into any transaction or arrangement pursuant to which (i) it receives a fixed
(single or recurring) sum in exchange for any portion of its share of Profits
(other than in connection with a permitted assignment of this Agreement pursuant
to Section 15.9); or (ii) borrows any sums against its share of Profits on a
non-recourse basis; in each case without the prior written consent of Sanofi,
not to be unreasonably withheld, conditioned or delayed.

ARTICLE 16

COMPLIANCE WITH LAW

16.1 Export Laws. Notwithstanding anything to the contrary contained herein, all
obligations of MannKind and Sanofi are subject to prior compliance with export
and import regulations and such other laws and regulations in effect in such
jurisdictions or any other relevant country as may be applicable, and to
obtaining all necessary approvals required by the applicable agencies of the
governments of any relevant countries. The Licensors and Sanofi shall cooperate
with each other and shall provide assistance to the other as reasonably
necessary to obtain any required approvals.

16.2 Securities Laws. Each of the Parties acknowledges that it is aware that the
securities laws of the United States and the securities laws of other countries
prohibit any person who has material non-public information about a publicly
listed company from purchasing or selling securities of such company or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell such
securities. Each Party agrees to comply with such securities laws make its
Affiliates, employees and agents aware of the existence of such securities laws
and their need to comply with such laws.

 

67.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

16.3 Conduct of Activities. As to all matters contained in this Agreement, each
Party shall conduct the activities allocated to it in compliance in all material
respects with all Applicable Laws and in accordance with good scientific,
clinical and manufacturing practices and applicable industry ethical codes,
applicable under the laws and regulations of the country in which such
activities are conducted. Each Party represents, warrants and covenants to the
other Party as of the Effective Date that:

(a) it is familiar with the provisions and restrictions contained in the OECD
Convention and FCPA and it has adopted and maintains an FCPA policy;

(b) In the performance of its obligations under this Agreement, it shall comply
and shall cause its and its Affiliates’ employees and contractors to comply with
all Applicable Laws, and shall obtain and maintain all licenses, permits,
approvals and other authorizations applicable to it in order to enable it to
perform its respective obligations hereunder.

(c) its and its Affiliates’ employees and contractors shall not, in connection
with the performance of their respective obligations under this Agreement,
directly or indirectly through Third Parties, pay, promise or offer to pay, or
authorize the payment of, any money or give any promise or offer to give, or
authorize the giving of anything of value to a Public Official or Entity or
other Person for purpose of obtaining or retaining business for or with, or
directing business to, any Person, including either Party (it being understood
that such Party, and to its knowledge, its and its Affiliates’ employees and
contractors, has not directly or indirectly promised, offered or provided any
corrupt payment, gratuity, emolument, bribe, kickback, illicit gift or
hospitality or other illegal or unethical benefit to a Public Official or Entity
or any other person in connection with the performance of such Party’s
obligations under this Agreement, and shall not, directly or indirectly, engage
in any of the foregoing).

[SIGNATURE PAGE FOLLOWS]

 

68.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this License and Collaboration
Agreement as of the Execution Date.

 

SANOFI-AVENTIS DEUTSCHLAND GMBH By:   /s/ Emmanuel Siregar Name:   Emmanuel
Siregar Title:   VP HR Sanofi Germany By:   /s/ ppa. Bergmann Name:   Bergmann
Title:   Head of Finance

[SIGNATURE PAGE TO LICENSE AND COLLABORATION AGREEMENT]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have executed this License and Collaboration
Agreement as of the Execution Date.

 

MANNKIND CORPORATION By:   /s/ Alfred E. Mann Name:   Alfred E. Mann Title:  
Chairman & CEO

 

[SIGNATURE PAGE TO LICENSE AND COLLABORATION AGREEMENT]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have executed this License and Collaboration
Agreement as of the Execution Date.

 

TECHNOSPHERE INTERNATIONAL C.V.

 

By: MannKind Corporation, its General Partner

By:   /s/ Matthew J. Pfeffer Name:   Matthew J. Pfeffer Title:  
Corporate Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO LICENSE AND COLLABORATION AGREEMENT]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have executed this License and Collaboration
Agreement as of the Execution Date.

 

MANNKIND NETHERLANDS B.V. By:   /s/ Matthew J. Pfeffer Name:   Matthew J.
Pfeffer Title:   Managing Director

 

[SIGNATURE PAGE TO LICENSE AND COLLABORATION AGREEMENT]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A

MANNKIND TRADEMARK LICENSE

This Exhibit sets forth the terms of the license granted with respect to the
trademark(s) and/or trade name(s) owned by the Licensors that are set forth on
EXHIBIT A-1 (the “MannKind Trademarks”). All capitalized terms used and not
otherwise defined in this Exhibit will have the meaning given such terms in this
Agreement. References in this EXHIBIT A to MannKind shall refer to TICV or BV as
applicable outside the United States.

1. License to MannKind Trademarks. Subject to the terms and conditions of this
Agreement, including this EXHIBIT A, the Licensors hereby grant to Sanofi during
the Term a non-exclusive license, with the right to grant limited sublicenses
pursuant to Section 2.4 of this Agreement, to use the MannKind Trademarks,
solely in connection with Developing, obtaining Marketing Approval of,
Manufacturing, having Manufactured, using and Commercializing Product in the
Field in the Territory.

2. Quality Control. All uses by Sanofi and its Affiliates and sublicensees of
the MannKind Trademarks shall be in compliance with all Applicable Laws and
shall be in accordance with such commercially reasonable quality standards as
have been used by Sanofi in the past for comparable products. In all packaging,
labeling, advertising, promotional and other material of Sanofi and its
Affiliates and sublicensees referencing the MannKind Trademarks, Sanofi and its
Affiliates and sublicensees shall not: (a) vary the spelling, add or delete
hyphens, abbreviate, make one word two, or use a possessive or plural form of
the MannKind Trademarks; (b) modify the design, add or delete any elements or
words, change any colors or proportion of the MannKind Trademarks; (c) use the
MannKind Trademarks in a manner which disparages MannKind or any of its products
or services; or (d) use the MannKind Trademarks in a manner that interferes with
or adversely affects MannKind’s use of the MannKind Trademarks; in each case
except to the extent required by Applicable Laws, provided that Sanofi will
review and discuss with MannKind any such exceptions required by Applicable Laws
before using the MannKind Trademarks pursuant to such exception. At the request
of MannKind, Sanofi will provide from time to time copies of packaging,
labeling, advertising, promotional and other material of Sanofi or its
Affiliates referencing the MannKind Trademarks to allow MannKind to confirm
compliance with the foregoing.

3. Ownership Rights, as Between Parties. MannKind shall own and shall retain the
ownership of the entire right, title and interest in and to the MannKind
Trademarks. Sanofi acknowledges, as between the Parties, the exclusive right,
title and interest of MannKind in and to the MannKind Trademarks and will not do
or cause to be done any act or thing contesting or, in any way, impairing any
part of said right, title and interest for the Term and after its expiration.
Sanofi will not, and will require that its Affiliates not, make any
representations or take any actions, which may be taken to indicate that it has
any right title or interest in or to the ownership or use of the MannKind
Trademarks except under the terms of this Agreement, including this EXHIBIT A,
and acknowledges that nothing contained in this Agreement, including this
EXHIBIT A, shall give Sanofi or any of its Affiliates any right, title or
interest in or to the MannKind Trademarks except the license rights granted
under Section 1 of this EXHIBIT A.

 

A-1.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4. Registration of the MannKind Trademarks. MannKind shall, at its own cost and
expense, and in its sole discretion, file within the Territory and endeavor in
good faith to obtain the registration of the MannKind Trademarks in the
Territory, and when registered, thereafter maintain the applicable MannKind
Trademark in the Territory at its own expense.

5. Enforcement. Sanofi shall, as soon as practicable after receiving notice of
any potential infringement of a MannKind Trademark in the Territory, inform
MannKind of any such potential infringement. MannKind shall have the first right
and discretion to bring infringement or unfair competition proceedings involving
the MannKind Trademark in the Territory and MannKind shall bear all costs in
connection with any such proceedings. Sanofi shall cooperate with MannKind in
any such proceedings at its own expense including by giving testimony and
producing documents and materials supporting the MannKind Trademark, and shall
endeavour to cause the employees of Sanofi, as appropriate, to cooperate with
MannKind, all at MannKind’ expense. Any recoveries obtained as a result of any
infringement litigation undertaken by MannKind alone or in settlement of such
infringement shall be retained by MannKind. Sanofi shall have the right, but
shall not be obliged, to participate with MannKind as a party plaintiff in any
infringement or unfair competition action undertaken by MannKind hereunder in
the Territory, at Sanofi’s costs and expense, and any recovery obtained shall be
shared between MannKind and Sanofi in proportion to incurred expenses, except
that any recovery with respect to unfair competition claims in the Territory
shall be retained solely by Sanofi. Should MannKind fail to institute
infringement proceedings in the Territory, Sanofi, if it deems necessary, shall
have the right but shall not be obligated, to bring suit for such infringement
under its name and at its own costs and expenses. MannKind shall cooperate with
Sanofi in any such proceedings at its own expense including giving testimony and
producing document and material supporting the MannKind Trademark and shall
endeavour to cause the employees of MannKind, as appropriate, to cooperate with
Sanofi, all at Sanofi’s expense. Any recoveries obtained in suit for trademark
infringement litigation or in settlement of such infringement undertaken without
MannKind’ involvement shall be retained by Sanofi.

6. Infringement of Third Party rights by the MannKind Trademarks. MannKind
shall: (i) defend, through counsel of its choosing, at its own cost and expense,
any claim from a Third Party that claims that the MannKind Trademarks infringe
such Third Party’s intellectual Property in the Territory; (ii) consult with
Sanofi, take into consideration Sanofi’s comments, incorporate and act on such
comments to the extent reasonable in defending against any such claim; and
(iii) release and hold Sanofi, its Affiliates and sublicensees harmless from any
liabilities arising from or connected with any such claim.

7. Goodwill. Any accretion of goodwill derived by Sanofi or any of its
Affiliates to the extent attributed to the MannKind Trademarks shall accrue to
MannKind and MannKind may call for, and Sanofi will provide, and require its
Affiliates to provide, a confirmatory assignment thereof.

8. Registered User. Where reasonably required to carry out the purpose of the
Agreement, MannKind shall make applications to the applicable Governmental
Authority for the registration of Sanofi or any of its Affiliates as a
registered user of the MannKind Trademarks, and Sanofi

 

A-2.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

and its Affiliates and sublicensees shall cooperate with MannKind in making such
applications. Sanofi and its Affiliates and sublicensees shall take reasonable
actions requested by MannKind at MannKind’s expense which may be necessary or
desirable for registering and maintaining registration of Sanofi and its
Affiliates and sublicensees as registered users of the MannKind Trademarks.

9. Reasonable Assistance. Sanofi shall, and shall require its Affiliates to,
reasonably cooperate, upon request, with MannKind or its authorized
representative to provide information as to its use of the MannKind Trademarks
which MannKind may require and will render any assistance reasonably required by
MannKind in securing and maintaining the registration(s) of the MannKind
Trademark in the Territory.

10. Further Acts. MannKind shall execute, acknowledge and deliver such
instruments and do all such other acts as may be necessary or appropriate in
order to have this Agreement recorded by any authority operating as a trademark
office in the Territory or in order to ascertain or confirm Sanofi’s right to
use the MannKind Trademarks.

 

A-3.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A-1

MANNKIND TRADEMARKS

Attached.

 

A-4.



--------------------------------------------------------------------------------

Confidential

 

Trademarks

 

Mark

  

Country

  

Status

  

Applic. No./

File Date

  

Reg. No./

Reg. Date

 

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 1 of 13



--------------------------------------------------------------------------------

Confidential

 

 

Mark    Country    Status    Applic. No./
File Date    Reg. No./
Reg. Date  

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 2 of 13



--------------------------------------------------------------------------------

Confidential

 

 

Mark    Country    Status    Applic. No./
File Date    Reg. No./
Reg. Date  

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 3 of 13



--------------------------------------------------------------------------------

Confidential

 

 

Mark    Country    Status    Applic. No./
File Date    Reg. No./
Reg. Date  

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 4 of 13



--------------------------------------------------------------------------------

Confidential

 

 

Mark    Country    Status    Applic. No./
File Date    Reg. No./
Reg. Date  

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 5 of 13



--------------------------------------------------------------------------------

Confidential

 

 

Mark    Country    Status    Applic. No./
File Date    Reg. No./
Reg. Date  

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 6 of 13



--------------------------------------------------------------------------------

Confidential

 

 

Mark    Country    Status    Applic. No./
File Date    Reg. No./
Reg. Date  

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 7 of 13



--------------------------------------------------------------------------------

Confidential

 

 

Mark    Country    Status    Applic. No./
File Date    Reg. No./
Reg. Date  

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 8 of 13



--------------------------------------------------------------------------------

Confidential

 

 

Mark    Country    Status    Applic. No./
File Date    Reg. No./
Reg. Date  

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 9 of 13



--------------------------------------------------------------------------------

Confidential

 

 

Mark    Country    Status    Applic. No./
File Date    Reg. No./
Reg. Date  

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 10 of 13



--------------------------------------------------------------------------------

Confidential

 

 

Mark    Country    Status    Applic. No./
File Date    Reg. No./
Reg. Date  

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 11 of 13



--------------------------------------------------------------------------------

Confidential

 

 

Mark    Country    Status    Applic. No./
File Date    Reg. No./
Reg. Date  

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 12 of 13



--------------------------------------------------------------------------------

Confidential

 

 

Mark    Country    Status    Applic. No./
File Date    Reg. No./
Reg. Date  

Class/Goods/Services

[...***...]    [...***...]    [...***...]    [...***...]    [...***...]  
[...***...]

 

***Confidential Treatment Requested

Page 13 of 13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT B

PAYMENT OF EXPENSES; SHARING OF PROFIT

Attached.

 

B-1.



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT B

PAYMENT OF EXPENSES; SHARING OF PROFIT

This EXHIBIT B to the License and Collaboration Agreement (the “Agreement”),
dated as of August 11, 2014, between MANNKIND CORPORATION (“MannKind”),
TECHNOSPHERE INTERNATIONAL C.V. (“TICV”), MANNKIND NETHERLANDS BV (“BV” and
together with MannKind and TICV, the “Licensors”) and SANOFI-AVENTIS DEUTSCHLAND
GMBH (“Sanofi”), addresses the accounting policies and procedures to be followed
with respect to Allowable Expenses and determination and sharing of Profit
(where applicable) separately for the United States on the one hand and all
other countries in the Territory, cumulatively, on the other hand. Capitalized
terms used and not otherwise defined in this EXHIBIT B shall have the meanings
set forth for such terms in the Agreement.

1. General Principles. The Parties acknowledge and agree that the accounting
policies and procedures be followed with respect to computation of Allowable
Expenses and computation and sharing of Profit (including the computation of the
individual components thereof) is intended to be consistent with the accounting
policies and procedures used by Sanofi in generating its publicly-reported
financial statements in accordance with International Financial Reporting
Standards (“IFRS”). Each Party shall prepare and provide all reports and
calculations required hereunder in accordance with such accounting policies and
procedures. Notwithstanding the foregoing, (a) if a specific category of
Allowable Expense described below is also one accounted for in Sanofi’s books
and records, then the amounts recorded in Sanofi’s books and records shall
control provided that they are consistent with IFRS and Sanofi’s
publicly-reported financial statements; and (b) if IFRS changes after the
Effective Date in any manner that would affect computations hereunder, the
Parties shall implement such change in a manner consistent with Sanofi’s
implementation of such change in Sanofi’s publicly-reported financial
statements.

2. Reporting of Allowable Expenses. Within 15 days after the end of each
Calendar Quarter beginning with the first full Calendar Quarter after the
Execution Date, MannKind will provide Sanofi with a written report (each, a
“Quarterly Report”) setting forth the Allowable Expenses incurred by MannKind or
its Affiliates for such Calendar Quarter (including, in the first such report,
the Allowable Expenses incurred from the Effective Date until the beginning of
the first full Calendar Quarter) in reasonable detail sufficient to enable
Sanofi’s calculations of Profit as set forth in Section 3. Neither Party shall
be entitled to include Allowable Expenses in such Profit calculations that
exceed the Budget for such Allowable Expenses by more than ten percent
(10%) unless otherwise approved by the JAC; provided that the JAC shall in good
faith consider adjustments to the Budgets for any Allowable Expenses to
accommodate unexpected circumstances that arise following the determination of
the applicable Budget.

3. Sharing of Profit and Loss. “Profit” shall equal the positive amount of
(a) Net Sales of Product in the Territory plus any additional net revenue
received from sublicensees of the Product (collectively, “Net Receipts”) less
(b) Allowable Expenses. “Loss” shall equal the positive amount of Allowable
Expenses less Net Receipts. Subject to the terms of this EXHIBIT B, the Parties
shall share Profit and Loss on the basis of thirty-five percent (35%) to
MannKind and sixty-five (65%) to Sanofi (the “Sharing Percentages”).

 

1.



--------------------------------------------------------------------------------

3.1 Periodic Calculations. Sanofi shall be responsible for the calculation of
Profit and Loss and the determination of the cash payment to or from the
Licensors for each Calendar Quarter of the Term so that following such payment
each Party has borne the Sharing Percentage of Profit or Loss.

3.2 Calculation of Profit. All calculations of Profit and Loss will be made
using, and all defined and undefined terms will be construed in accordance with
the principles set forth in Section 1 of this EXHIBIT B. Without limiting the
foregoing, no cost item will be included more than once in calculating any
Allowable Expenses or Profit. For the sake of example only, a sample
demonstration of the Profit sharing calculations are set forth as SCHEDULE B-2
to this EXHIBIT B.

4. Profit/Loss Reporting and Payment.

4.1 Profit/Loss Statement.

(a) The reporting and determination of Profit and Loss shall be governed by a
statement of Profit and Loss for the applicable Calendar Quarter (the
“Profit/Loss Statement”). Sanofi will provide to MannKind, by the submission
dates set forth in Section 4.1(b), a Profit/Loss Statement (i) showing the
results for the applicable Calendar Quarter (including the Calendar
Year-to-date) in a similar form to that attached hereto as SCHEDULE B-1,
(ii) comparing the applicable Calendar Quarter (including the Calendar
Year-to-date) results to the Budgets, (iii) calculating Profit or Loss for the
applicable Calendar Quarter and (iv) determining the cash payment to or from the
Licensors for the applicable Calendar Quarter. To the extent any Calendar
Year-end adjustments are determined in good faith by Sanofi to be appropriate,
an appropriate adjustment to Profit or Loss for the applicable Calendar Year
will be made and an appropriate payment will be made by the applicable Party
within thirty (30) days following receipt of the Profit/Loss Statement
describing such adjustment; provided, however, that in the event of a dispute
between the Parties with respect to whether any such adjustment is appropriate,
such dispute will be referred to the JAC for resolution pursuant to Section 3.1
of the Agreement. Any such adjustment payment will be without interest if such
amount is less than ten percent (10%) of Profit or Loss for such Calendar Year
and will bear interest at the rate set forth in Section 7.6 of the Agreement if
the absolute value of such amount is greater than or equal to ten percent (10)%
of Profit or Loss for such Calendar Year.

 

2.



--------------------------------------------------------------------------------

(b) Reporting of Profit and Loss will be performed as follows:

 

Reporting Event

  

Frequency

  

Timing of Submission

Actuals    Each Calendar Quarter    The earlier of (i) the day that Sanofi
reports its earnings or (ii) 30 days following the end of each Calendar Quarter
Adjustment    Each Calendar Year    The earlier of (i) the day that Sanofi
reports its earnings or (ii) 45 days following the end of each Calendar Year

4.2 Payment of Profit. For each Calendar Quarter, Sanofi or Licensors, as
applicable, shall make any payment of Profit or Loss as determined pursuant to
Section 1 no later than fifteen (15) days following Sanofi’s delivery of the
Profit/Loss Statement for such Calendar Quarter (the “Payment Date”). The
Licensors shall be jointly and severally liable for payment of any such Loss.
Payments of Profit or reimbursements of Loss made by one Party to the other
after the Payment Date shall accrue interest from the applicable Payment Date at
a rate per quarter of two point zero six percent (2.06%) (equivalent to eight
point five percent (8.5%) annually) until such outstanding amounts are paid to
the applicable Party. If MannKind disputes an amount provided in the Profit/Loss
Statement, then such disputed amount shall be reviewed by the JAC and any
payment owed with respect to the undisputed amounts in the Profit/Loss Statement
shall be paid within fifteen (15) days following Sanofi’s delivery of such
Profit/Loss Statement.

4.3 Foreign Exchange. The functional currency for accounting for Profit will be
Euros, except for Profit within the United States, which shall be in U.S.
Dollars. The Profit/Loss Statement will be translated into Euros using Sanofi’s
standard exchange rate conversion methodology.

5. Definitions. As used in this EXHIBIT B and as a supplement to the definitions
set forth in Article 1 of the Agreement, the following terms shall have the
meanings set forth in this Section 5 unless otherwise specifically provided
herein.

5.1 “Allocable Overhead” means (for any particular cost item) a Party’s internal
allocation (determined in accordance with the last two (2) sentences of this
Section 5.1), based on direct project headcount or other generally accepted
activity-based accounting methods, of indirect overhead costs incurred by a
Party or any of its operating units to support and carry out the activities of
the specific business function, such as Development, obtaining or maintaining
Regulatory Filings, Manufacturing (which, for the avoidance of doubt, shall be
included solely as Cost of Goods under the Supply Agreement) and
Commercialization, with respect to Product for the Territory, which indirect
costs may include but are not limited to: indirect labor costs;

 

3.



--------------------------------------------------------------------------------

occupancy costs; repair and maintenance costs; office supplies and service
costs; equipment costs; insurance costs; outside professional and other service
costs; and excise taxes and other taxes including those related to the U.S.
Affordable Care Act. Such overhead will exclude any indirect costs associated
with any excess or unused capacity. Except as provided herein, overhead costs of
a Party or operating units that are not engaged in the Development, obtaining or
maintaining Regulatory Filings, Manufacturing or Commercialization of Product in
the Territory, including, by way of example only, executive management, investor
relations, business development, legal affairs, human resources and finance,
will not be recoverable as Allocable Overhead or otherwise. The Parties
acknowledge and agree that each Party’s Allocable Overhead for all applicable
cost items shall be determined by mutual agreement of the Parties on an annual
basis prior to each Calendar Year and such agreed-upon annual Allocable Overhead
amount shall be the amount used for such Calendar Year for all calculations of
Allowable Expenses hereunder. For the sake of clarity, neither Party shall be
entitled to any reimbursement for Allocable Overhead that exceed such mutually
agreed-upon annual Allocable Overhead amount.

5.2 “Allowable Expenses” means those costs and expenses incurred by the Parties
or for their account that are specifically attributable or related to the
Development, JAC-approved Product- and process-improvements (but not to the
extent included in Cost of Goods), obtaining or maintaining Regulatory Filings,
Manufacturing or Commercializing of Product in the Territory, and consisting of:
(i) Paid Price, as trued-up to Cumulative COGS in accordance with Section 4.1(c)
of the Supply Agreement, with respect to Product manufactured by or for
MannKind; (ii) Cost of Goods for Product manufactured by or for Sanofi;
(iii) Development Expenses; (iv) Commercial Expenses; (v) Replacement Supply
Costs; and (vi) costs arising under or relating to sublicense agreements for
Product.

5.3 “Commercial Expenses” shall mean, with respect to the applicable Calendar
Quarter, the sum of the following costs and expenses (each of which is specified
below) incurred by the Parties and their Affiliates after the Execution Date, in
each case to the extent directly attributable to the Commercialization of
Product in the Field in the Territory in such Calendar Quarter in accordance
with the Commercialization Plan and the Commercialization Budget, excluding the
Cost of Goods for Product used in conducting or performing such activities,
calculated on a fully burdened basis (i.e., Commercial Expenses shall include
Allocable Overhead specifically attributable thereto):

(a) Advertising;

(b) Distribution;

(c) Education;

(d) Legal and Litigation;

(e) Marketing Management;

(f) Market Research;

(g) Promotion;

 

4.



--------------------------------------------------------------------------------

(h) Selling Expenses; and

(i) any other expenses included in the Commercialization Budget approved by the
JAC.

The costs of activities that promote a Party’s business as a whole without being
product specific (such as corporate image advertising) are specifically excluded
from Commercial Expenses. To the extent multiple products are involved and some
of such products are not the Product, then such allowances will be allocated on
a pro rata basis consistent with Sanofi’s standard internal allocation
methodology. Commercial Expenses shall not include any costs or expenses that
have been included in Cost of Goods, Development Expenses or any time spent
traveling to or attending any meeting of the JAC, or any subcommittee or working
group of the foregoing.

“Advertising” shall mean all media costs associated with Product advertising in
the Territory including, but not limited to production expense/artwork including
set up; design and art work for an advertisement; consumer and professional
internet and digital media spending; social media spending; the cost of securing
print space, air time, etc. in newspapers, magazines, trade journals,
television, radio, billboards, etc.

“Distribution” shall mean the sales commissions payable to distributors and the
portion of distribution costs relating to moving Product in the Territory from
the manufacturing point to a warehouse to the customer as follows: landing costs
and duties (in-house or subcontracted), handling and transportation to fulfill
orders including export/import taxes, insurance and transit running costs, etc.
(excluding such costs, if any, treated as a deduction in the definition of Net
Sales); customer services, including order entry, billing and adjustments,
inquiry and credit, collection, and litigation with customers concerning
orders/deliveries; order administration; and departments coordinating sales
forecasts and supply management; physical distribution centers and other direct
cost of storage and distribution of the Products, including distribution and
storage subcontracted to third parties; distribution services between physical
distribution centers and commercial activities; local supply chain department;
transportation packaging modifications as a result of marketing decisions or
regulatory requirements; and the costs of the traffic department where there is
a separate department that has responsibility for administration of freight
costs. “Distribution” at the local country level shall be deemed to apply at a
rate equal to two percent (2%) of Net Sales in the United States and five
percent (5%) of Net Sales in all countries of the Territory other than the
United States, as applicable, in such Calendar Quarter.

“Education” shall mean expenses associated with professional education with
respect to Product in the Territory through any means, including, but not
limited to, articles appearing in journals, newspapers, magazines or other
media; seminars, and scientific exhibits; symposia, advisory boards and opinion
leader development activities; peer-to-peer activities; speakers programs,
including training of such speakers; transporting, housing and maintaining sales
representatives for training and the costs of all training materials used for
such purpose; medical management and support; the coordination of medical
information requests and field based medical scientific liaisons with respect to
Product, including activities of medical scientific liaisons and the provision
of medical information services.

 

5.



--------------------------------------------------------------------------------

“Legal and Litigation” shall mean the expenses associated with general,
worldwide administrative legal and litigation expenses for Product including
Losses from any Third Party Claims relating to the Manufacturing or
Commercializing of the Product and costs associated with recall or withdrawal of
Product other than, in each case, expenses, Losses and costs subject to
indemnification under Section 11.1 or 11.2 of the Supply Agreement or under
Section 11.1 or 11.2 of this Agreement, or relating to or arising from a Party’s
gross negligence or willful misconduct; and real losses on receivables (other
than Net Sales) that have become irrecoverable; insurance liabilities for
Product; and license fees, royalties and other payments under licenses to the
extent attributable to, and based on, the Development, Manufacture or
Commercialization of Product.

“Marketing Management” shall mean expenses for product management and sales
promotion management, including, but not limited to, costs associated with
developing overall sales and marketing strategies at the global and country
level (e.g., product line or customer segment); launch meetings; advertising and
public relations agencies, including development and distribution of selling and
advertising and promotional materials; developing reimbursement programs; call
center set-up, maintenance and operation for personnel used in connection
therewith as well as planning and programs for Product in the Territory. In
addition, payments to Third Parties in connection with trademark selection,
filing, prosecution and enforcement in the Territory will be included in this
category.

“Market Research” shall mean expenses for primary and secondary market and
consumer research personnel and payments to Third Parties related to conducting
and monitoring professional and consumer appraisals of Product in the Territory,
such as primary and secondary market share services (e.g., IMS data), special
research testing and focus groups.

“Promotion” shall mean the expenses associated with programs to promote Product
in the Territory directly to the prescriber or end user, including, but not
limited to, expenses associated with promoting products directly to the
professional community such as professional literature; costs associated with
patient assistance programs; promotional material costs; patient aids and
detailing aids; sales force tools and aids; managed care programs charged
directly to the brand (including speaker programs, distribution of promotional
material, contract administration, etc.); field force meetings and training;
professional agency fees; direct field funding; public relations; pharmacy
programs; coupons and voucher programs; advocacy; sponsorships; scientific and
medical promotion, including expenses associated with grants and medical
education, conventions, non-certified medical expense medical activities,
scientific publications, commercial and medical advisory boards, field medical
events, evidence-based medicine non-research projects; and Product samples
(which, for the avoidance of doubt, will not be double counted with associated
costs contained in Paid Price or Cumulative COGS), including associated expenses
such as per unit costs, costs of distributing samples from the warehouse to
sales representatives or fulfillment warehouses, and any other costs related to
Product samples such as sample fulfillment, sample optimization programs, and
management fees for sample voucher programs (i.e., vouchers provided by the
physicians to patients in order to obtain free trade units at the pharmacy).

“Selling Expenses” shall mean the following costs directly associated with the
efforts of field sales representatives with respect to Product in the Territory:
field sales force; field

 

6.



--------------------------------------------------------------------------------

medical liaisons, field sales offices; home offices; staffs directly involved in
the management of and the performance of the selling functions; and payments to
Third Parties under contract sales and marketing agreements. The costs of
detailing sales calls will be allocated at an accounting charge rate
consistently applied within and across Sanofi’s operating units consistent with
the internal charge rate used by Sanofi for its own internal cost accounting
purposes for products other than the Product (excluding internal profit margins
and markups). Selling Expenses may be allocated differently on a
country-by-country basis but in any event shall be determined consistently with
the manner in which Sanofi prepares its internal financial statements.

5.4 “Cost of Goods” shall have the meaning set forth in the Supply Agreement.

5.5 “Development Expenses” shall mean, with respect to the applicable Calendar
Quarter, the costs and expenses incurred by a Party or any of its Affiliates
after the Execution Date in conducting or performing Development activities in
the Field in the Territory in such Calendar Quarter in accordance with the
Development Plan and the Development Budget, excluding the Cost of Goods for
Product used in conducting or performing such studies and other activities,
calculated on a fully burdened basis (i.e., Development Expenses shall include
Allocable Overhead specifically attributable thereto). Development Expenses
shall include all Regulatory Expenses and payments and accruals recorded in such
Party’s accounting system according to its standard accounting practices and
IFRS.

5.6 “Regulatory Expenses” shall mean, with respect to the applicable Calendar
Quarter, the costs and expenses incurred by a Party or any of its Affiliates
after the Execution Date in connection with filing, revising, obtaining or
maintaining Regulatory Filings with respect to Product in the Field in the
Territory in such Calendar Quarter in accordance with the Development Budget,
excluding the Cost of Goods for Product used in conducting or performing such
activities, calculated on a fully burdened basis (i.e., Regulatory Expenses
shall include Allocable Overhead specifically attributable thereto). Regulatory
Expenses shall include payments and accruals recorded in such Party’s accounting
system according to its standard accounting practices and IFRS.

5.7 “Replacement Supply Costs” shall mean costs and expenses incurred by Sanofi
in connection with establishing replacement source(s) of supply and associated
supply chain following a Trigger Event (as defined in the Supply Agreement)
except to the extent reimbursed by MannKind under the Supply Agreement.

 

7.



--------------------------------------------------------------------------------

SCHEDULE B-1

PROFIT/LOSS STATEMENT

 

     Sanofi    MannKind    Total

REVENUES

        

Sublicensing Revenue

        

Total Net Sales

        

Paid Price

        

Distribution

        

Gross Profit

        

OPERATING EXPENSES

        

Development Expenses:

        

Clinical trials

        

CMC development

        

Allocable Overhead

        

Total Development Expenses

        

Commercial Expenses:

        

Advertising

        

Education

        

Legal and Litigation

        

Marketing Management

        

Market Research

        

Promotion

        

Selling Expenses

        

Allocable Overhead

        

Total Commercial Expenses

        

Profit (loss)

        

Adjustments per Section 4.1:

        

Balancing Payment

        

Interest on outstanding payments of Profit or Loss

        

Total

        

 

8.



--------------------------------------------------------------------------------

SCHEDULE B-2

EXAMPLE OF PROFIT/LOSS SHARE CALCULATIONS

[…***…]

 

***Confidential Treatment Requested

1.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT C

MANNKIND PATENTS

Attached.

 

C-1.



--------------------------------------------------------------------------------

July 31, 2014

Confidential

1

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

2

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

3

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

4

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

5

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

6

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

7

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

8

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

9

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

10

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

11

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

12

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

13

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

14

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

15

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

16

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

17

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

18

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform

[…***…]

                        […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]    […***…]    […***…]    […***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

19

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform       […***…]               

[…***…]

                       

[…***…]

   […***…]    […***…]    […***…]    […***…]    […***…]    […***…]    […***…]   
[…***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

20

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform […***…]                         […***…]    […***…]    […***…]   
[…***…]    […***…]    […***…]    […***…]    […***…]    […***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

21

 

Reference #

  

Country Name

   Serial #    Filed Date    Patent #    Issue Date    Status    *Anticipated
Expiration
Date    **PRODUCT-
specific or
Platform […***…]                         […***…]    […***…]    […***…]   
[…***…]    […***…]    […***…]    […***…]    […***…]    […***…]

 

***Confidential Treatment Requested



--------------------------------------------------------------------------------

July 31, 2014

Confidential

22

 

Reference #

 

Country Name

  Serial #   Filed Date   Patent #   Issue Date   Status   *Anticipated
Expiration
Date   **PRODUCT-
specific or
Platform […***…]   […***…]   […***…]   […***…]   […***…]   […***…]   […***…]  
[…***…]   […***…]

 

* Expiration dates are computer generated and may not take into account patent
term adjustments, patent term extensions, terminal disclaimers or the like.
These dates should be used as general guides only.

** The classification of pending applications as Product-specific or Platform
must be considered tentative until such time as a patent is allowed.

 

***Confidential Treatment Requested